Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 1 of 154 PageID #: 15163
                                                                                   272



      1                   IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
      2                            MARSHALL DIVISION

      3   SOLAS OLED LTD.,                    )(    CIVIL ACTION NO.
                                              )(    2:19-CV-152-JRG
      4         PLAINTIFF,                    )(
                                              )(
      5         VS.                           )(
                                              )(
      6   SAMSUNG DISPLAY CO., LTD.,          )(
          SAMSUNG ELECTRONICS CO.,            )(    MARSHALL, TEXAS
      7   LTD., SAMSUNG ELECTRONICS           )(    MARCH 2, 2021
          AMERICA, INC.,                      )(    8:22 A.M. - 6:12 P.M.
      8                                       )(
                DEFENDANTS.                   )(
      9

     10                         TRANSCRIPT OF JURY TRIAL

     11               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

     12                   UNITED STATES CHIEF DISTRICT JUDGE

     13

     14   APPEARANCES:

     15   FOR THE PLAINTIFFS:

     16   MR. MARC FENSTER
          MR. REZA MIRZAIE
     17   MR. ADAM S. HOFFMAN
          MR. NEIL A. RUBIN
     18   MR. JACOB R. BUCZKO
          MR. JAMES S. TSUEI
     19   RUSS AUGUST & KABAT
          12424 Wilshire Boulevard, 12th Floor
     20   Los Angeles, CA 90025

     21   MR. T. JOHN WARD, JR.
          MS. CLAIRE ABERNATHY HENRY
     22   MS. ANDREA L. FAIR
          WARD, SMITH & HILL, PLLC
     23   1507 Bill Owens Parkway
          Longview, TX 75604
     24

     25
Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 2 of 154 PageID #: 15164
                                                                                   273



      1   FOR THE DEFENDANTS:

      2   MS. MELISSA R. SMITH
          GILLAM & SMITH, LLP
      3   303 South Washington Avenue
          Marshall, TX 75670
      4

      5   MR. JEFFREY H. LERNER
          MR. JARED R. FRISCH
      6   MR. DANIEL E. VALENCIA
          MR. DANIEL W. CHO
      7   MR. TAREK J. AUSTIN
          MR. ERIC T. O'BRIEN
      8   MR. DAVID J. CHO
          MR. JORDAN V. HILL
      9   COVINGTON & BURLING LLP
          One CityCenter
     10   850 Tenth Street, NW
          Washington, DC 20001-4956
     11

     12   MR. ROBERT T. HASLAM
          COVINGTON & BURLING LLP
     13   3000 El Camino Real
          5 Palo Alto Square, 10th Floor
     14   Palo Alto, CA 94306-2112

     15

     16

     17

     18   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                                Official Court Reporter
     19                         United States District Court
                                Eastern District of Texas
     20                         Marshall Division
                                100 E. Houston
     21                         Marshall, Texas 75670
                                (903) 923-7464
     22

     23
          (Proceedings recorded by mechanical stenography, transcript
     24   produced on a CAT system.)

     25
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 3 of 154 PageID #: 15165
                                                                                       274



08:19:18    1                      P R O C E E D I N G S

08:19:18    2            (Jury out.)

08:19:19    3            COURT SECURITY OFFICER:       All rise.

08:19:20    4            THE COURT:    Be seated, please.

08:22:23    5            Are the parties prepared to read into the record

08:22:31    6   those items from the list of pre-admitted exhibits that

08:22:33    7   were used during yesterday's portion of the trial?            If so,

08:22:37    8   please go to the podium and make your offerings.

08:22:40    9            MS. HENRY:    Plaintiff is ready, Your Honor.

08:22:42   10            THE COURT:    Please proceed.

08:22:43   11            MS. HENRY:    Plaintiff reads into the record

08:22:47   12   PTX-549, PTX-550, PTX-742, and PTX-745.

08:22:54   13            THE COURT:    Any objection from Defendants to that

08:22:58   14   rendition?

08:22:59   15            MR. VALENCIA:     No, Your Honor.      Dan Valencia for

08:23:02   16   the Defendants.     We do have PTX-642, as well.

08:23:07   17            MS. HENRY:    Your Honor, that was one that was

08:23:09   18   offered by Defendants, so I was going to let them read it

08:23:12   19   into the record.

08:23:13   20            THE COURT:    All right.     Let me hear a rendition

08:23:15   21   from Defendants as to what they used during yesterday's

08:23:17   22   portion of the trial.

08:23:19   23            MR. VALENCIA:     Good morning, Your Honor.        We've

08:23:20   24   got.   I think it's DTX-642, which was used with Mr. Padian

08:23:25   25   yesterday.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 4 of 154 PageID #: 15166
                                                                                       275



08:23:25    1           THE COURT:     Anything further?

08:23:28    2           MR. VALENCIA:      No, Your Honor.

08:23:28    3           THE COURT:     Also, the Plaintiff's exhibit that was

08:23:30    4   mentioned?    Or did I misunderstand?

08:23:39    5           MR. VALENCIA:      No, Your Honor.      I -- with the

08:23:41    6   Court's indulgence for a minute.

08:23:47    7           MS. HENRY:     If that's what you say, I'm sure

08:23:49    8   that's right.

08:23:50    9           MR. VALENCIA:      Your Honor, it is DTX-642.

08:23:52   10           THE COURT:     Okay.

08:23:53   11           MR. VALENCIA:      And nothing further beyond that.

08:23:55   12           THE COURT:     All right.     Then no objection from

08:23:57   13   Plaintiff, Ms. Henry?

08:23:59   14           MS. HENRY:     She's telling you that's not right.

08:24:04   15           THE COURT:     Hang on.

08:24:04   16           Mr. Valencia, consult with your co-counsel.

08:24:07   17           MR. VALENCIA:      Thank you, Your Honor.        Will do.

08:24:28   18           Thank you for your patience, Your Honor.            It

08:24:30   19   actually is PTX-642, I misspoke.

08:24:34   20           THE COURT:     All right.     Anything further from

08:24:36   21   Defendants?

08:24:37   22           MR. VALENCIA:      No, Your Honor, just the issue we

08:24:38   23   talked about this morning.

08:24:39   24           THE COURT:     And I'll take that up in a minute.

08:24:41   25           MR. VALENCIA:      Thank you.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 5 of 154 PageID #: 15167
                                                                                       276



08:24:42    1            THE COURT:    And I gather Plaintiff has no

08:24:45    2   objection to Defendants' rendition, Ms. Henry.

08:24:47    3            MS. HENRY:    No objection, Your Honor.

08:24:49    4            THE COURT:    All right.     Thank you.

08:24:50    5            Mr. Valencia, we'll transition to what you alluded

08:24:53    6   to.   There was a request in chambers this morning for

08:24:56    7   Defendants to make a notation in the record regarding the

08:24:58    8   preservation of an exhibit-related issue.

08:25:01    9            Please proceed.

08:25:02   10            MR. VALENCIA:     Thank you, Your Honor.

08:25:02   11            So in view of the Court's denial of Defendants'

08:25:05   12   Daubert motion to exclude the opinions of Stephen Dell,

08:25:08   13   that's Docket No. 138, and Defendants' motions in limine

08:25:12   14   relating to non-comparable license agreements, that's

08:25:16   15   Docket No. -- excuse me, 224, both of which the Court

08:25:20   16   denied in its order in Docket No. 279, Defendants would

08:25:24   17   like to preserve their objections to the following

08:25:26   18   documents on Plaintiff's exhibit list.         PTX-506, 509, 517,

08:25:33   19   534, 535, 536, 537, 539, 540, 541, 542, 543, 645, 646, 647,

08:25:48   20   648, 649, 743, 744 for the reasons set forth in Defendants'

08:25:55   21   briefings.   And, again, those are all PTX exhibits.

08:25:59   22            THE COURT:    Duly noted.

08:26:03   23            MR. VALENCIA:     Thank you, Your Honor.

08:26:05   24            THE COURT:    All right.     Is Plaintiff prepared to

08:26:07   25   call their next witness?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 6 of 154 PageID #: 15168
                                                                                       277



08:26:09    1           MS. FAIR:     Yes, Your Honor.

08:26:09    2           THE COURT:     All right.     Let's bring in the jury,

08:26:11    3   please, Mr. Johnston.

08:27:00    4           COURT SECURITY OFFICER:        All rise.

08:27:03    5           (Jury in.)

08:27:20    6           THE COURT:     Please be seated.

08:28:22    7           Welcome back, ladies and gentlemen of the jury.

08:28:29    8   We'll proceed with the next Plaintiff's witness.

08:28:32    9           Plaintiff, call your next witness.

08:28:34   10           MS. FAIR:     Your Honor, the Plaintiff calls

08:28:38   11   Mr. Jalil Shaikh.

08:28:40   12           THE COURT:     All right.     The witness will come

08:28:42   13   forward and be sworn, please.

08:28:54   14           (Witness sworn.)

08:28:59   15           THE COURT:     Please come around, sir.        Have a seat

08:29:04   16   here at the witness stand.

08:29:08   17           There's water there if you'd like to pour some,

08:29:18   18   and if you'll adjust the microphone so that it's at a good

08:29:22   19   position, then we'll proceed.

08:29:28   20           All right.     Counsel, you may proceed with your

08:29:34   21   direct examination of the witness.

08:29:36   22           MS. FAIR:     Thank you, Your Honor.        And I realized

08:29:39   23   yesterday I forgot to introduce myself.          I'm Andrea Fair.

08:29:42   24   I'm partners with Johnny Ward out in Longview -- over in

08:29:47   25   Longview, if you will.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 7 of 154 PageID #: 15169
                                                                                       278



08:29:47    1             JALIL SHAIKH, PLAINTIFF'S WITNESS, SWORN

08:29:47    2                           DIRECT EXAMINATION

08:29:47    3   BY MS. FAIR:

08:29:47    4   Q.   Would you introduce yourself to the jury, please?

08:29:50    5   A.   My name is Jalil Shaikh.

08:29:51    6   Q.   And what do you have to do with this case?

08:29:54    7   A.   I'm one of the co-inventors in this patent '311.

08:29:59    8   Q.   Have you ever testified in front of a jury before?

08:30:01    9   A.   No, I have not.

08:30:03   10   Q.   Are you a little nervous?

08:30:05   11   A.   Yes, I am.

08:30:06   12   Q.   I want to talk to you a little bit about the patent and

08:30:09   13   your invention in a minute, but, first, could you tell us a

08:30:13   14   little bit about yourself?        What do you do for a living?

08:30:17   15   A.   I'm engineer by profession.      I worked in the computer

08:30:23   16   industry for about 35 years, computer chip industry, just

08:30:27   17   small electronics which is the brains of computers, cell

08:30:32   18   phones and so on.

08:30:32   19            THE COURT:     Let me stop just a minute.

08:30:35   20   Mr. Shaikh, pull the microphone a little closer to you,

08:30:38   21   sir.   It's a big courtroom.       I'd like to make sure

08:30:41   22   everybody even in the back row is able to hear you.

08:30:44   23            THE WITNESS:     Okay.

08:30:45   24            THE COURT:     Thank you.    Let's proceed.

08:30:48   25   Q.   (By Ms. Fair)     And are you still working?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 8 of 154 PageID #: 15170
                                                                                       279



08:30:50    1   A.    I stopped working last year to take care of my mother

08:30:54    2   and wife.

08:30:55    3   Q.    Do you and your wife have children?

08:30:56    4   A.    Yes, we have four children.

08:30:58    5   Q.    Tell us about them.   How old are they?       What do they

08:31:01    6   do?

08:31:01    7   A.    My eldest one is 35 years old, daughter.         She has MBA.

08:31:06    8   And my second daughter is 31 years old.          She has Master's

08:31:16    9   in healthcare, occupational therapy.         And my son is 24 --

08:31:20   10   28 years old.      He is engineer.   He works for Johnson &

08:31:24   11   Johnson.      My youngest one is 26 years old, daughter.         She

08:31:30   12   finished her Bachelor's, and she's trying to decide what to

08:31:33   13   do next.

08:31:33   14   Q.    Now, you don't sound like you're from around here.           Can

08:31:40   15   you tell us where you're from?

08:31:41   16   A.    I was born and raised in Pakistan.

08:31:45   17   Q.    When did you come to the U.S.?

08:31:46   18   A.    1981.

08:31:47   19   Q.    What brought you here?

08:31:48   20   A.    I wanted to do my Master's in electrical engineering.

08:31:55   21   That's why I came to U.S.

08:31:56   22   Q.    What was your plan when you came to the U.S.?

08:32:00   23   A.    I bought one-way ticket to come to U.S. to do my

08:32:08   24   Master's in electrical engineering.

08:32:10   25   Q.    Why is it that you wanted to come to the U.S. to
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 9 of 154 PageID #: 15171
                                                                                       280



08:32:15    1   further your education?

08:32:16    2   A.   Well, at that time, early '80s, U.S. was the best place

08:32:24    3   to do engineering, and especially electrical engineering.

08:32:28    4   So I was very motivated to come to U.S.

08:32:31    5   Q.   Where did you end up going to school here?

08:32:33    6   A.   I went to Rutgers, New Jersey.

08:32:38    7   Q.   And what degree were you working on?

08:32:40    8   A.   Master's in electrical engineering.

08:32:42    9   Q.   So I take it you'd studied some electrical engineering

08:32:47   10   before?

08:32:47   11   A.   Yes.    I have Bachelor's in electrical engineering from

08:32:54   12   Pakistan.

08:32:54   13   Q.   Was it intimidating to have studied electrical

08:32:58   14   engineering in Pakistan, come to a brand new country to

08:33:02   15   continue your studies?

08:33:03   16   A.   Yes, it was.    My books -- engineering books in Pakistan

08:33:09   17   were in English, so that was okay.        But coming thousands of

08:33:14   18   miles away, away from family and all, that was hard.

08:33:20   19   Q.   When did you graduate from Rutgers with your Master's

08:33:25   20   in electrical engineering?

08:33:26   21   A.   1983.

08:33:27   22   Q.   Where did you go from there?

08:33:28   23   A.   I went to California, San Francisco Bay area to work

08:33:37   24   for company -- National Semiconductor, which is now part of

08:33:41   25   Texas Instruments.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 10 of 154 PageID #: 15172
                                                                                     281



08:33:43    1   Q.   And they do the chips like it was you mentioned a

08:33:46    2   little bit earlier, you had spent your career working on?

08:33:49    3   A.   That is correct.    They worked on small semiconductor

08:33:55    4   chips which were in different applications like computers,

08:33:59    5   cell phone, automotive, appliances.

08:34:02    6   Q.   What did you learn while you were at National?

08:34:05    7   A.   Well, I learned a lot of things.        As an example,

08:34:14    8   design, manufacturing, marketing, new product definition,

08:34:19    9   customer presentations, and several basic things.            And I

08:34:24   10   also did my MBA while I was working at National

08:34:29   11   Semiconductor.

08:34:29   12   Q.   The '311 patent that we're talking about in this case

08:34:33   13   is the touch sensor patent.       When did you start working on

08:34:37   14   touch sensors?

08:34:37   15   A.   Well, around 2007, I was hired by company Validity

08:34:49   16   Sensors as a CEO, which was in fingerprint reader

08:34:58   17   technology.   That's when I got introduced to touch sensor

08:35:01   18   area.

08:35:01   19   Q.   And you said fingerprint reader technology.          Can you

08:35:04   20   tell us what it was you were working on at Validity

08:35:09   21   Sensors?

08:35:09   22   A.   So, as I said, it is a fingerprint reader, meaning to

08:35:13   23   recognize that it is you.       They were part of -- actually

08:35:18   24   even Samsung phone, HP computers.        It was identification to

08:35:24   25   make sure it is you.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 11 of 154 PageID #: 15173
                                                                                     282



08:35:31    1   Q.   What ended up happening to Validity Sensors?

08:35:36    2   A.   Well, eventually that company was sold to another

08:35:40    3   company after I left.

08:35:40    4   Q.   Where were you when you came up with the invention with

08:35:43    5   your co-inventors on the '311 patent?

08:35:44    6   A.   I was at Atmel.

08:35:48    7   Q.   How did you end up at Atmel?

08:35:50    8   A.   Well, when I was at Validity Sensors, company was a

08:36:03    9   turnaround for me.     And company was making very good

08:36:06   10   progress in technology and customer base and so on.             I was

08:36:10   11   able to attract multiple buyers for that business, and one

08:36:17   12   of the offer was from Mr. Steven Laub, who was CEO of Atmel

08:36:25   13   at that time.

08:36:25   14   Q.   So when did he invite you to join Atmel?

08:36:29   15   A.   It was late 2009 when we interacted, and I started at

08:36:35   16   Atmel February 1st, 2010.

08:36:38   17   Q.   What was it that you were going to be working on when

08:36:41   18   you joined Atmel?

08:36:42   19   A.   Well, it was a very secretive project, and I was not

08:36:50   20   even told what I'll be working on.         Only thing I was told

08:36:56   21   is, hey, Jalil, it fits your background of taking the

08:37:01   22   concept and commercializing it, so we want you to come

08:37:03   23   over.

08:37:03   24   Q.   Why would you go work somewhere if you don't even know

08:37:06   25   what you're going to be working on?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 12 of 154 PageID #: 15174
                                                                                     283



08:37:08    1   A.   Well, since I interacted with Mr. Steven Laub before

08:37:11    2   when I was CEO of Validity Sensors, I was very comfortable

08:37:18    3   with him.    We became good friends.       So I was sure it would

08:37:22    4   be something good for me.

08:37:23    5   Q.   What did you learn you would be working on once you got

08:37:28    6   hired?

08:37:28    7   A.   Once I got hired, it was secret project even within

08:37:32    8   Atmel.    Very few people knew what was going on, and I

08:37:36    9   learned that I would be working on a new concept, which is

08:37:41   10   touch sensors based on metal.

08:37:45   11   Q.   What type of company was Atmel that it was so

08:37:51   12   confidential and top secret that you would be starting a

08:37:55   13   touch sensor business for them?

08:37:56   14   A.   Well, Atmel was also, like I mentioned previously, a

08:38:01   15   National -- like National Semiconductor.          They were making

08:38:05   16   small computer chips to, again, power cell phone,

08:38:11   17   computers, and so on.

08:38:12   18             But they also had a very large business in touch

08:38:20   19   controllers.

08:38:21   20   Q.   And how does a touch controller relate to a touch

08:38:25   21   sensor?

08:38:25   22   A.   Well, we are all familiar with cell phones.          So when we

08:38:33   23   touch on cell phone, we are touching a touch sensor, which

08:38:37   24   is behind the glass, and that is a touch sensor.

08:38:44   25             And once we touch, the signal goes to the
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 13 of 154 PageID #: 15175
                                                                                     284



08:38:48    1   controller, which is behind -- underneath the display or

08:38:54    2   some other place, which processes the information,

08:38:56    3   depending on where you touch the touch sensor.            So touch

08:39:02    4   sensor signal goes to the computer chip, which is called

08:39:05    5   touch controller.

08:39:06    6   Q.   How does the touch sensor itself work?

08:39:08    7   A.   Well, in a very, very simplistic way.         There are

08:39:18    8   vertical lines and there are horizontal lines, and wherever

08:39:23    9   they crisscross, it -- because of the electricity forced

08:39:30   10   into the wires, it holds a charge.

08:39:35   11              And when we touch with our finger, that charge

08:39:43   12   disappears through our body to the ground, and the touch

08:39:47   13   controller recognizes that location, and says, okay, I need

08:39:50   14   to do something about it.

08:39:51   15   Q.   So you're saying that when you touch a touch sensor,

08:39:54   16   the electricity comes into your finger and runs through you

08:39:58   17   to the ground?

08:39:58   18   A.   Yes, that is correct.

08:39:59   19   Q.   How is it that we don't get shocked when we touch touch

08:40:03   20   sensors?

08:40:03   21   A.   It's very small electricity, very small.

08:40:07   22   Q.   What are the -- what makes up a touch sensor?           You said

08:40:11   23   there's these crisscross lines.        How are they put together?

08:40:17   24   A.   Yeah.   So, as I mentioned, there are X and Y lines, and

08:40:24   25   they -- the intersections on how you make those different
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 14 of 154 PageID #: 15176
                                                                                     285



08:40:30    1   technologies.    What I was working on was a plastic

08:40:34    2   substrate -- I'm going to continue to use very simple

08:40:37    3   words -- plastic substrate, and we printed X line --

08:40:41    4   horizontal lines and vertical lines on both sides of that

08:40:45    5   phone, which created that capacitance when the computer

08:40:52    6   chip pushed the electricity to those intersections.

08:40:56    7   Q.    Can you remind us, in 2010, what was the touchscreen

08:41:03    8   industry like?

08:41:04    9   A.    Well, it was very early on of touch technology.          I

08:41:10   10   remember Apple introduced their first phone around 2007 or

08:41:13   11   so.    Cell phone screens were very, very small.          And that

08:41:23   12   took off the capacitive touch technology, and the race was

08:41:27   13   on to add more capacity and so on.         So it was very infancy.

08:41:33   14   Q.    When you're saying "it was infancy," you're meaning --

08:41:36   15   I mean, we had track pads on computers and laptops.             What

08:41:40   16   was different about the touch sensors, the touchscreens

08:41:46   17   that were going on in 2007, 2010 and onward?

08:41:48   18   A.    Well, track pads and all that, they don't require the

08:41:51   19   very clear plastic film.       They can be black or white or

08:41:55   20   whatever.    Doesn't matter.     But if it has to be on a

08:41:58   21   computer, on a cell phone display, it has to be very clear.

08:42:03   22   Q.    So what was it that was being used in the industry at

08:42:07   23   the time when you started working on the touch sensor

08:42:11   24   business at Atmel for the crisscross lines that would run

08:42:16   25   the current through it?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 15 of 154 PageID #: 15177
                                                                                     286



08:42:18    1   A.   Well, even at that time, yes, it was a clear plastic

08:42:22    2   film or similar thing.      But the lines, conductive lines,

08:42:26    3   horizontal/vertical lines were made of indium tin oxide,

08:42:33    4   which is see-through material.        It's some kind of paste you

08:42:36    5   paste on that, and those were conductive lines.

08:42:39    6   Q.   And what material -- you told us when you joined Atmel

08:42:43    7   they were working with metal.       Can you explain what the

08:42:47    8   metal was they were working with at Atmel to run the

08:42:50    9   electrical current through for the touch sensors?

08:42:52   10   A.   Atmel was working -- the technology was, they were

08:42:56   11   working with copper --

08:42:58   12            THE COURT:    Just a minute.      Just a minute.

08:43:00   13            Somebody's cell phone ringing in the middle of the

08:43:02   14   trial?   I heard a cell phone.      Whose was it?

08:43:20   15            Is somebody going to tell me?

08:43:25   16            I don't think I dreamed it.        All right.     There'll

08:43:32   17   be no further disruptions.       If that happens again, I'll

08:43:36   18   take appropriate action.      If you've got a device with you,

08:43:39   19   make sure it's silenced.

08:43:41   20            As you heard me tell the jury yesterday, they

08:43:43   21   don't get to bring their cell phones in the courtroom.             So

08:43:47   22   if you're going to take the advantage that they don't have,

08:43:50   23   you're going to have to make sure it's silent.            I'll have

08:43:52   24   no more such interruptions.

08:43:54   25            All right.    Counsel, please continue.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 16 of 154 PageID #: 15178
                                                                                     287



08:43:56    1             MS. FAIR:   Thank you, Your Honor.

08:43:57    2   Q.    (By Ms. Fair)   Mr. Shaikh, you were telling us about

08:44:00    3   the metal that Atmel was using to run the current through

08:44:03    4   as compared to the clear indium tin oxide.           Could you tell

08:44:07    5   us what Atmel was working with?

08:44:09    6   A.    So Atmel was working at that time with, again, clear

08:44:12    7   plastic film, and they were working with copper lines,

08:44:15    8   horizontal and vertical lines printed on both sides.

08:44:20    9   Q.    You're telling this jury that you were putting copper

08:44:23   10   in front of a display and expecting someone to see through

08:44:26   11   it?

08:44:27   12   A.    Yes, that was a common reaction I got from the

08:44:32   13   customers in the very beginning.        But the lines were so

08:44:37   14   thin, they were about 20 times narrower and thinner than

08:44:44   15   human hair so that we cannot see with naked eye.

08:44:47   16   Q.    Why was it that Atmel was looking to work with metal,

08:44:52   17   copper, metal mesh I think you had said, instead of the

08:44:57   18   clear indium tin oxide?

08:45:00   19   A.    Well, there were -- there are many, many advantages

08:45:04   20   against indium tin oxide.       One very important one -- there

08:45:09   21   are several -- I will start from the first one -- is that

08:45:13   22   indium tin oxide is very high resistance, meaning you have

08:45:18   23   to push lot of power or the computer chip has to push lot

08:45:23   24   of force to move the electrons into indium tin oxide.

08:45:29   25   Whereas a copper, you don't have to put so much pressure
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 17 of 154 PageID #: 15179
                                                                                     288



08:45:32    1   and force or voltage to push the electrons.           So that made

08:45:37    2   it very, very efficient.

08:45:40    3            To give you a reference, it was 10 times --

08:45:46    4   probably more -- 10 times better with copper.

08:45:50    5   Q.   What advantages are there when you're using a material

08:45:53    6   that has a lower resistance so you can push the electrical

08:45:57    7   current through it faster?

08:45:59    8   A.   Well, the first -- the most important thing I will say

08:46:05    9   as a computer user, also a cell phone user, let's think

08:46:10   10   about it that we are using a 10-year old computer versus

08:46:14   11   today's computer.     When you're working, how slow it is

08:46:18   12   booting up and how slow it is doing things, it is same

08:46:22   13   thing.

08:46:22   14            With indium tin oxide, you touch, and it is a slow

08:46:28   15   response.    With copper, since it is so much faster,

08:46:34   16   electrons move so much faster, reaction is fast.

08:46:38   17   Q.   You said there were other advantages to the metal mesh

08:46:42   18   over the indium tin oxide.       Can you tell us about that?

08:46:44   19   A.   Sure.   So once we had this performance that you can

08:46:47   20   touch it very fast and so on, the other big advantage was

08:46:52   21   my customers were pushing me that, look, there is a big

08:46:56   22   border around the display.       How can you help us to do it

08:47:00   23   narrow and narrow and narrow?

08:47:01   24            And so since we printed the whole thing with X and

08:47:08   25   Y lines and those connecting lines going to the computer
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 18 of 154 PageID #: 15180
                                                                                     289



08:47:11    1   chip, at same time, as opposed to indium tin oxide, which

08:47:17    2   had to have some connectors, there was no way they could

08:47:22    3   compete with us to reduce the borders so that the display,

08:47:29    4   the body visual, is the maximum.

08:47:30    5   Q.   If metal mesh has these advantages, why didn't the

08:47:34    6   industry just switch from indium tin oxide to metal mesh?

08:47:37    7   A.   I wish it was that easy, but it was not.

08:47:44    8              One of the big reasons was that we wanted to put

08:47:48    9   copper lines so that they are very, very, very, very thin.

08:47:53   10   And sticking very narrow lines on a plastic film on both

08:48:01   11   sides was very, very difficult, and that's where -- was the

08:48:05   12   differentiation.

08:48:06   13   Q.   Can you -- what makes it difficult?         What happens when

08:48:09   14   you try and put these really thin metal lines on a clear

08:48:14   15   surface?

08:48:14   16   A.   Well, when you put those narrow lines on the film, then

08:48:21   17   the concern is during the downstream manufacturing process

08:48:26   18   and so on, the copper lines will just rub off, and they

08:48:30   19   won't stick and stay on the plastic film.

08:48:34   20   Q.   And were you able to figure out a way to get the copper

08:48:37   21   lines to stick and not have this mesh rub-off problem?

08:48:42   22   A.   That is very correct.     Yes, we had to figure it out,

08:48:45   23   how we could hold those thin copper lines so that they

08:48:48   24   don't rub off, yes.

08:48:50   25   Q.   And so tell us how you and your supplier were able to
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 19 of 154 PageID #: 15181
                                                                                     290



08:48:53    1   figure out how to get those metal lines to stick?

08:48:56    2   A.   Again, in a very simplistic way, there was a glue which

08:49:03    3   we used, chemical glue, which we were able to work and

08:49:07    4   perfect with our partner so that thin copper lines stay.

08:49:13    5   Q.   Were others in the industry trying to make this switch

08:49:16    6   from indium tin oxide to metal mesh?

08:49:18    7   A.   That is correct.

08:49:18    8   Q.   Can you tell us about what you're aware of from being

08:49:22    9   in the industry about that?

08:49:22   10   A.   Well, I know for sure there was a very large company by

08:49:28   11   the name 3M.

08:49:31   12   Q.   The Post-it note company?

08:49:33   13   A.   Excuse me?

08:49:33   14   Q.   The Post-it note company?

08:49:36   15   A.   Yes, the Post-it note company, yes.

08:49:38   16   Q.   What were they working?

08:49:39   17   A.   Well, they were also working on metal mesh.          And there

08:49:42   18   was another Japanese company, Fuji Film, was working on

08:49:46   19   that.   And 3M specifically was also -- I believe they were

08:49:51   20   working on same copper material.        The problem they had was

08:49:55   21   they were printing on two films, just a copy of ITO-type of

08:50:04   22   technology.

08:50:05   23            But with copper, two films, they just don't work

08:50:08   24   because X and Y lines don't align properly.           So they were

08:50:11   25   not able to go to production.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 20 of 154 PageID #: 15182
                                                                                     291



08:50:13    1   Q.   What about Fuji Film?     You told us you knew they were

08:50:16    2   also working on it.     What were they working on?

08:50:18    3   A.   So Fuji film, another Japanese company, so they were

08:50:24    4   work on metal, but they were working with silver as opposed

08:50:28    5   to copper.     But silver had longevity issue, what I will

08:50:36    6   call reliability issue also when you use that for a while.

08:50:39    7   The lines were breaking.

08:50:41    8   Q.   Why would the lines break with silver?

08:50:44    9   A.   Well, let me put it this way, that the material

08:50:50   10   composition of copper is they are very tightly coupled.

08:50:59   11   The cells or small things that makes the metal, they are

08:51:03   12   very tightly coupled.      They are much more strong --

08:51:06   13   stronger together, and silver is a little bit loose, or

08:51:10   14   they were -- it broke easily.

08:51:15   15   Q.   Do you remember the time that you were sitting with

08:51:17   16   your co-inventors and you had the idea that led to this

08:51:20   17   invention?

08:51:20   18   A.   Yes.    That was a very important moment, and so I

08:51:27   19   remember that.

08:51:27   20               I was able to convince my technologist, Mr. Esat

08:51:36   21   Yilmaz, to move his family from U.K. to U.S. so that we can

08:51:42   22   be in same room, same office, and work together to develop

08:51:45   23   this technology.

08:51:46   24               It was right after new year that I took him to my

08:51:53   25   boss, Mr. Steven Laub's office, who is CEO of company, for
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 21 of 154 PageID #: 15183
                                                                                     292



08:52:01    1   a pep talk and welcome and so on.        That's where we were

08:52:06    2   talking about how we were going to create differentiation,

08:52:09    3   what is different about indium tin oxide versus copper and

08:52:12    4   so on, just like the questions you already asked me.

08:52:15    5             And right there and then I said, you know,

08:52:17    6   customer are pushing me for narrow border, narrow border.

08:52:21    7   I said, you know, we can do zero border, just bend it

08:52:25    8   around.

08:52:25    9             And, of course, Mr. Steven Laub being lawyer and I

08:52:27   10   being technologist and Mr. Esat Yilmaz being a circuit

08:52:32   11   design expert and so on, we pooled our resources and we

08:52:37   12   figured it out, how we can make it happen, how we can bend

08:52:41   13   it, how it will bring value to the industry.           So it was

08:52:44   14   great moment.

08:52:45   15   Q.   So you had your big idea moment in January 2011?

08:52:49   16   A.   That is correct.

08:52:50   17   Q.   Wouldn't it have been, you know, pretty obvious to just

08:52:59   18   take what's already flexible and wrap it around a display?

08:53:03   19   A.   Well, it looks very simple now that we know it, but

08:53:09   20   there was a lot of work went behind it.          My own 35 years of

08:53:14   21   knowledge.   It is not easy to just bend it.          The lines will

08:53:17   22   break and how do you improve the circuit?          How do you

08:53:21   23   improve the quality?     And how you continue to have the

08:53:25   24   capacitance which I talked about, when you bend, how much

08:53:28   25   you're going to bend.      It was not that easy.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 22 of 154 PageID #: 15184
                                                                                     293



08:53:31    1   Q.   So once you and your co-inventors came up with your

08:53:36    2   invention, with your idea, did you go out and market it to

08:53:40    3   your customers?

08:53:40    4   A.   Absolutely.

08:53:44    5               MS. FAIR:   Mr. Wietholter, can we please have

08:53:47    6   PTX-524?

08:53:52    7   Q.   (By Ms. Fair)      And, Mr. Yilmaz, [sic] is this one of

08:53:56    8   the presentations that you took to customers to show them

08:53:58    9   your invention?

08:53:59   10   A.   Yes.    I -- this is one of the -- yes, this is the

08:54:04   11   presentation that I took to customers, yes.

08:54:05   12   Q.   Who were you presenting this to?

08:54:07   13   A.   Well, any time I develop new technology, I create a

08:54:14   14   partnership with key customers, work back and forth, and it

08:54:18   15   was Nokia -- Nokia, Motorola, Samsung were the key partners

08:54:23   16   at that time.

08:54:24   17   Q.   And what was the date of this presentation?

08:54:26   18   A.   March '11.

08:54:31   19               MS. FAIR:   If we could go to Page 2, please.

08:54:34   20   Q.   (By Ms. Fair)      At the top, we see FLM Technology

08:54:46   21   Advantages.

08:54:46   22               What is FLM?

08:54:48   23   A.   FLM is the name we used to use at that time.           That

08:54:56   24   means fine line metal.

08:54:59   25   Q.   And can you tell us --
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 23 of 154 PageID #: 15185
                                                                                     294



08:55:03    1               MS. FAIR:   Mr. Wietholter, if we could see the

08:55:06    2   whole slide, please.       Thank you.

08:55:07    3   Q.   (By Ms. Fair)      Could you tell us what advantages you

08:55:09    4   were touting to your customers that your invention offered?

08:55:13    5   A.   Well, keeping indium tin oxide in mind, we wanted to

08:55:17    6   present to them that it is a flexible material, and it is

08:55:22    7   much thinner, and it is lighter, it is faster, and

08:55:28    8   manufacturing advantages, all kinds of advantages that

08:55:32    9   they're all listed here.

08:55:33   10   Q.   And we see the slim or no border that it was --

08:55:36   11   A.   Yes.

08:55:37   12   Q.   -- that your customers were looking for?

08:55:40   13   A.   That's where the whole thing started.

08:55:42   14               MS. FAIR:   If we could go to Page 3, please,

08:55:44   15   Mr. Wietholter.

08:55:45   16   Q.   (By Ms. Fair)      At the top here, we see, sleek, edgeless

08:55:50   17   tablet design concept.       What did you mean by edgeless?

08:55:53   18   A.   Well, again, as I mentioned earlier, is that people

08:55:57   19   were pushing me that, okay, we need to bring the borders

08:56:01   20   narrow and narrow and narrow.       And knowing the weakness of

08:56:04   21   indium tin oxide material and its technology, how it was

08:56:07   22   made and so on, we said, we'll give you zero border.

08:56:11   23   Q.   How was it that your invention of wrapping around the

08:56:16   24   edges of a display gives you zero borders around the phone

08:56:20   25   or tablet?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 24 of 154 PageID #: 15186
                                                                                     295



08:56:20    1   A.    Well, as I mentioned earlier, is that it is the

08:56:24    2   capability of the manufacturing.        We print the whole thing,

08:56:30    3   including the lines and signal lines and metal mesh, which

08:56:34    4   is in the middle, everything at one time as opposed to ITO

08:56:38    5   which had connectors.       You just cannot bend those, and they

08:56:43    6   will break.     Again, I'm talking about at that time.          And in

08:56:46    7   our case, it was very easy, so we were able to bend.

08:56:49    8   Q.    So bending it around moves all of the lines that run

08:56:52    9   the current to the controller behind the display?

08:56:55   10   A.    That is correct.

08:56:57   11              MS. FAIR:    Mr. Wietholter, could we go to Page 17,

08:57:01   12   please?

08:57:02   13   Q.    (By Ms. Fair)     You told us earlier that the lines had

08:57:04   14   to be printed -- I forget -- how much narrower than a human

08:57:10   15   hair?

08:57:10   16   A.    About 20 times.

08:57:12   17   Q.    And what is the measurements of the lines that you

08:57:14   18   figured out it needed to be?

08:57:16   19   A.    You know, when we started, we were at about seven

08:57:21   20   micron wide, but my customers complained that they can see

08:57:25   21   it.     So we kept on working and bringing it down narrow and

08:57:29   22   narrow.     It was not until five micron that they said, okay,

08:57:34   23   we like it now.

08:57:35   24   Q.    And what do we see from this timeline of when five

08:57:39   25   micron was something Atmel had in its manufacturing?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 25 of 154 PageID #: 15187
                                                                                     296



08:57:42    1   A.   We were at five micron on -- in around March 2010.

08:57:47    2   Q.   You gave this presentation to customers in March 2011.

08:57:50    3   Did you get to start working on a project with one of your

08:57:53    4   customers?

08:57:53    5   A.   That is correct.

08:57:55    6   Q.   Who was that?

08:57:55    7   A.   Nokia.

08:57:57    8   Q.   And can you tell us the name of the project?

08:58:00    9   A.   Jolle.

08:58:02   10               MS. FAIR:   Mr. Wietholter, can we please have

08:58:05   11   PTX-703?

08:58:06   12   Q.   (By Ms. Fair)      Can you tell us what we're looking at

08:58:12   13   here?

08:58:12   14   A.   Yes.     In our industry, this is called the price

08:58:17   15   quotation.      And that happens when they have looked at my

08:58:23   16   technology, they are comfortable enough, and then they say,

08:58:26   17   okay, let's get a project started on this one.            And it was

08:58:30   18   Nokia who named it Jolle.

08:58:32   19               So that was Jolle project we started working, and

08:58:35   20   we -- by that time, we had to have all the mechanical

08:58:38   21   specification from customer to us and back and forth, lots

08:58:41   22   of meeting and drawings and circuit design and all kind of

08:58:46   23   things.     And then gave them the pricing.

08:58:48   24   Q.   And when you say circuit design and the things that the

08:58:50   25   customer had to evaluate to get to the price quote, you had
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 26 of 154 PageID #: 15188
                                                                                     297



08:58:54    1   a 3D model?

08:58:55    2   A.   That is correct.

08:58:56    3   Q.   When was it that you had this in order and had your

08:58:59    4   price quote provided to Nokia?        What's the date here that

08:59:03    5   we see on the price quote?

08:59:04    6   A.   It's May 18, 2011.

08:59:07    7   Q.   Did you end up making and shipping to them sensors?

08:59:13    8   A.   Yes.    Once we received this price quote agreement, we

08:59:18    9   worked with them and agreed that, yes, we did manufacture

08:59:22   10   samples and shipped it to them.

08:59:24   11               MS. FAIR:   Mr. Wietholter, can we please have

08:59:28   12   PTX-690?

08:59:29   13   Q.   (By Ms. Fair)      Can you tell us what we're looking at

08:59:32   14   here, Mr. Shaikh?

08:59:34   15   A.   Yes.    So this is what we call a project tracking

08:59:42   16   spreadsheet in which we list all the projects we were

08:59:46   17   working on, where the projects are, what the status is and

08:59:51   18   so on.

08:59:52   19               So if you look at Row No. 5 -- actually Row No. 3,

08:59:58   20   it shows -- 3A, actually, it shows what is a priority.             And

09:00:12   21   you can see that Jolle was a number one priority in my

09:00:13   22   organization to get going.

09:00:14   23   Q.   And if we scroll over to Column T, can you tell us when

09:00:26   24   it was that you shipped the samples that you mentioned

09:00:30   25   earlier that you provided to Nokia?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 27 of 154 PageID #: 15189
                                                                                     298



09:00:30    1   A.   We shipped about 800 samples to them at their request

09:00:35    2   on July 8th, 2011.

09:00:36    3   Q.   And -- I'm sorry.

09:00:38    4   A.   July 2011.

09:00:39    5   Q.   And these are working samples --

09:00:43    6   A.   Yes.

09:00:43    7   Q.   -- of touch sensors that you provided to Nokia?

09:00:45    8   A.   That is correct.

09:00:46    9   Q.   Did Nokia ever incorporate these touch sensors into a

09:00:51   10   product?

09:00:51   11   A.   Well, when you say a product which was commercially

09:00:58   12   available in the market, no.

09:00:59   13   Q.   What's your sense -- what's your understanding of why

09:01:04   14   that didn't happen?

09:01:06   15               MR. HASLAM:     Objection.

09:01:07   16               THE COURT:     State your objection.

09:01:08   17               MR. HASLAM:     Lacks foundation, calls for hearsay.

09:01:12   18               THE COURT:     What's your response, Ms. Fair?

09:01:21   19               MS. FAIR:     He has an understanding of being in the

09:01:23   20   industry of what the different customers are and knows his

09:01:28   21   sense -- his understanding of why the project failed.             He

09:01:31   22   doesn't know -- you know, what Nokia told him or didn't

09:01:33   23   tell him isn't part of what he's being asked, just his

09:01:37   24   understanding of why the project didn't proceed.

09:01:40   25               THE COURT:     Mr. Haslam.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 28 of 154 PageID #: 15190
                                                                                     299



09:01:42    1              MR. HASLAM:     I thought the question was, why did

09:01:44    2   Nokia not proceed.       He's just going to say why he thinks

09:01:47    3   Nokia didn't proceed, but he's not going to testify about

09:01:50    4   why Nokia actually did.

09:01:51    5              THE COURT:     He can answer from what knowledge he

09:01:53    6   has.

09:01:54    7              Restate the question on that basis, please.

09:01:56    8   Q.   (By Ms. Fair)      Could you tell us based on your

09:01:58    9   knowledge, your understanding of why the project didn't

09:02:00   10   proceed?

09:02:01   11   A.   So it is my understanding that they looked at the

09:02:07   12   project, and Nokia was a very conservative company, and

09:02:13   13   they -- this was a big leap for them to create a technology

09:02:20   14   and product which is curved and so on.          So I think it did

09:02:26   15   not fit their culture.       That's number one.

09:02:30   16              Number two, it is my understanding at that time

09:02:33   17   they were having very tough competition from Samsung, and

09:02:37   18   they were having financial difficulties.          So that's my

09:02:41   19   understanding.

09:02:41   20   Q.   Did you and your co-inventors seek patent protection

09:02:45   21   for your invention?

09:02:46   22   A.   That is correct.

09:02:49   23              MS. FAIR:     Mr. Wietholter --

09:02:51   24   Q.   (By Ms. Fair)      Well, let me ask, why?     Why did you seek

09:02:56   25   patent protection?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 29 of 154 PageID #: 15191
                                                                                     300



09:02:56    1   A.   Well, you know, all three of us, we were very excited,

09:03:00    2   and I was very excited, and I wanted to have the patent

09:03:05    3   protection because I felt down the road people will need

09:03:10    4   this kind of technology.

09:03:12    5               It was a very common feeling that everybody would

09:03:15    6   like to have a smaller and smaller and smaller phone but

09:03:18    7   bigger and bigger screen.        So there's no other way but to

09:03:21    8   wrap around these.        And this was for things to come.

09:03:27    9   Q.   And were y'all granted a patent?

09:03:29   10   A.   Yes.

09:03:30   11               MS. FAIR:    Your Honor, may I approach the witness?

09:03:35   12               THE COURT:    You may.

09:03:49   13   Q.   (By Ms. Fair)       Mr. Shaikh, what are you holding in your

09:03:52   14   hands?

09:03:52   15   A.   I'm holding my patent.

09:03:58   16   Q.   What does having patents like this one mean to you?

09:04:03   17   A.   Sorry.

09:04:24   18               I was very passionate to get higher education.

09:04:51   19   Due to financial difficulties, I was not able to do Ph.D.

09:05:03   20   This my Ph.D.

09:05:08   21               Sorry.

09:05:12   22   Q.   Did Atmel continue to market your invention?

09:05:15   23   A.   Yes.

09:05:16   24   Q.   And you at Atmel continued to market your invention?

09:05:20   25   A.   Yes.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 30 of 154 PageID #: 15192
                                                                                     301



09:05:22    1               MS. FAIR:   Mr. Wietholter, could we please have

09:05:24    2   PTX-650?

09:05:27    3   Q.   (By Ms. Fair)      Is this another one of the presentations

09:05:29    4   that you were out showing your customers?

09:05:30    5   A.   Yes.

09:05:31    6   Q.   What is XSense?

09:05:35    7   A.   In the very beginning when we started marketing of a

09:05:40    8   product, we said it is fine line metal, and we wanted to

09:05:46    9   have some marketing name, and so we came out with a

09:05:51   10   marketing name, which is called XSense, but basically the

09:05:54   11   same technology.

09:05:57   12               MS. FAIR:   And, Mr. Wietholter, if we could go to

09:05:59   13   Page 5, please.

09:06:01   14   Q.   (By Ms. Fair)      What are these pictures that we're

09:06:05   15   seeing on Page 5?

09:06:07   16   A.   You know, it is one thing to say, this is your concept,

09:06:14   17   and you present the concept that you can bend it and so on,

09:06:18   18   but next thing, there's nothing like having a real thing

09:06:22   19   available to show to customer.        They can feel and touch and

09:06:27   20   say, that curved sensor does work.

09:06:30   21               So, yes, these are the working samples we had.

09:06:34   22   Q.   And this is in 2012 was this particular presentation?

09:06:39   23   A.   Yes.

09:06:39   24   Q.   Is this what phones looked like in 2012?

09:06:42   25   A.   Not at all.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 31 of 154 PageID #: 15193
                                                                                     302



09:06:46    1   Q.   What did the displays in 2012 in commercially available

09:06:49    2   phones, what did they look like?

09:06:50    3   A.   Well, at that time, they were just very -- just flat

09:06:55    4   phones and with big, wide borders around it.

09:07:00    5   Q.   You mentioned earlier that you had showed your March

09:07:03    6   2011 presentation to Samsung.       Did you continue to show

09:07:05    7   Samsung presentations like this?

09:07:07    8   A.   Yes.

09:07:08    9   Q.   Who all at Samsung were you telling about your

09:07:12   10   technology?

09:07:13   11   A.   Well, I don't remember the names, but certainly at

09:07:20   12   which time I went over there, I met with different groups.

09:07:25   13   Two groups I remember for sure.        One group was making the

09:07:30   14   phones, flat phones, we'll call it at this time.            Then

09:07:34   15   there was another department which was working on flexible

09:07:40   16   display.    So I used to go to both departments.

09:07:45   17   Q.   What was your thought in showing your technology to

09:07:50   18   Samsung?

09:07:50   19   A.   Well, you know, at that time, since Samsung was a

09:07:58   20   rising star and it was our biggest customer, so we wanted

09:08:02   21   them to go and adopt our touch sensor also which had all

09:08:08   22   kinds of advantages.     So hoping to win their business.

09:08:13   23   Q.   So they were one of Atmel's biggest customers for the

09:08:17   24   touch controller side of the business, and you were hoping

09:08:20   25   to complement that offering with the touch sensor?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 32 of 154 PageID #: 15194
                                                                                     303



09:08:26    1   A.   That's correct.

09:08:27    2   Q.   What was Samsung's reaction when you were over there

09:08:29    3   showing them your technology over the years?

09:08:31    4   A.   So I believe I started going there early 2011, and I

09:08:41    5   was working with them for almost two years very

09:08:44    6   aggressively.     And every time I went over there,

09:08:50    7   performance was they were just very, very happy.

09:08:53    8              In fact, the very first time I took the sensor

09:08:55    9   with me and so on, we just -- after the meeting we went to

09:09:01   10   the lab.    They wanted to verify my claim that I had less

09:09:06   11   than 10 on -- the push, very, very low.          And they

09:09:10   12   immediately went to the lab and tested.          I was there.     They

09:09:13   13   said, oh, you are wrong, it is even better than what you

09:09:17   14   were saying.

09:09:17   15   Q.   How long did you continue meeting with Samsung and

09:09:23   16   showing them your technology?

09:09:24   17   A.   Well, as I mentioning that I -- for about two years or

09:09:30   18   so, I was working very aggressively with them that it's a

09:09:34   19   great technology and so on.       Yes, it was early stages and

09:09:38   20   so on.

09:09:39   21              And I went over there many times.        I wanted to win

09:09:42   22   their business.     I bent backward.     They were big gorilla,

09:09:48   23   you know, anything they said, yes, sir, we will do this,

09:09:51   24   yes, sir, we'll do that.      Give us the samples, okay.         Oh,

09:09:54   25   well, you know, you have border problem, okay.            We'll fix
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 33 of 154 PageID #: 15195
                                                                                     304



09:09:57    1   it.    Oh, you have, you know, a line with a problem, okay.

09:10:00    2   We'll fix that.    Okay.    You have reflection problem.

09:10:04    3   Anything they asked us to do, we did.         And then also any

09:10:09    4   samples they asked us to make, we did.

09:10:14    5             But after two years, I said, you know, I have to

09:10:17    6   generate the revenue for my company and my people.            I had

09:10:21    7   110 or people or so, employees.        So I started slowing down

09:10:26    8   and let my sales people handle, and I changed my attention

09:10:29    9   to other customers.

09:10:30   10   Q.    Do you remember when the last time was that you -- you

09:10:33   11   said you slowed down, but did you continue to go talk to

09:10:36   12   them about your technology?

09:10:38   13   A.    That is correct.   Most of the time, I sent my VP of

09:10:42   14   marketing over there.

09:10:43   15   Q.    Do you remember when the last time was that you went

09:10:46   16   over to talk to Samsung about the technology?           You or

09:10:51   17   someone at Atmel had gone over and talked to them?

09:10:53   18   A.    Well, I remember personally going there last time.

09:10:57   19   That was 2016, when I was not part of Atmel at that time.

09:11:01   20   But that was 2016, I believe.

09:11:04   21   Q.    Were you aware of what Samsung's goal was with their

09:11:11   22   touch sensors when you were meeting with them over these

09:11:14   23   years?

09:11:14   24   A.    Well, to best of my knowledge, I felt that they

09:11:24   25   genuinely wanted to use my touch sensor and they wanted to
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 34 of 154 PageID #: 15196
                                                                                     305



09:11:28    1   get more and more information and understanding how do we

09:11:30    2   fix moire, how do we do this.       And we provided all the

09:11:35    3   information we could.

09:11:36    4   Q.   Did you have an awareness that they were wanting to

09:11:40    5   bring their manufacturing in-house?

09:11:41    6   A.   Not at all.

09:11:44    7   Q.   Did you start working on a joint development project

09:11:48    8   with them, where you would help them get their

09:11:51    9   manufacturing up to speed?

09:11:52   10   A.   Well, while we were -- a different group, which was

09:11:57   11   doing the flexible display technology development, yes, we

09:12:01   12   were working with them, and they asked us that if we can

09:12:07   13   license the technology and they can build it in part of

09:12:12   14   their flexible display.      Very understandable.

09:12:15   15            And -- but I remember telling them that, look, you

09:12:18   16   know, in the very beginning, let me supply sensors to you.

09:12:22   17   In the meantime, we'll work with you, and it is very

09:12:25   18   understandable that if you make that part of your

09:12:28   19   manufacturing, your manufacturing cost will also go down.

09:12:32   20   As part of your manufacturing, when you bend it, the radius

09:12:35   21   will be very, very thin because when the thickness goes

09:12:39   22   down, you can bend it more.       But I don't think we went to

09:12:46   23   the end to have or sign joint agreement.

09:12:50   24   Q.   What ended up happening with Atmel's touch sensor

09:12:54   25   business?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 35 of 154 PageID #: 15197
                                                                                     306



09:12:54    1   A.   Well, we were making very good progress with such

09:13:05    2   customers like HP and Dell and so on.         We, in fact, had

09:13:10    3   design win with ASUS and so on.

09:13:11    4            I was told later on -- I was told at that time

09:13:14    5   that, well, you know, as much as we wanted to have a bigger

09:13:19    6   revenue and business, a touch controller and touch sensor

09:13:22    7   and one-stop shop, we want customer to come on or to us,

09:13:29    8   but the fundamental technology to make the chemicals and

09:13:34    9   chemistry and plastic and film and metal and all that is

09:13:38   10   very different from the computer chips.          So it does not fit

09:13:44   11   together.   So we would like to spin it off.          So I said,

09:13:49   12   okay, then I started looking for new buyers.

09:13:51   13   Q.   So as head of the touch sensor business unit, were you

09:13:55   14   able to find a buyer?

09:13:56   15   A.   Yes, I did.

09:13:57   16   Q.   Who did you sell to?

09:13:58   17   A.   My fierce competitor, Uni-Pixel.

09:14:05   18   Q.   What ended up happening -- well, when you sold to

09:14:10   19   Uni-Pixel, did it change the day-to-day operations for you

09:14:16   20   and the engineers?

09:14:17   21   A.   Well, as I mentioned, Uni-Pixel was my competition, and

09:14:23   22   they were working on very similar technology.           So it was

09:14:27   23   very easy for me to sell it to them because they knew the

09:14:30   24   market, they knew the good and bad and ugly, everything.

09:14:33   25   So it was easy to sell to them.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 36 of 154 PageID #: 15198
                                                                                     307



09:14:35    1             So their own technology was not working.           So when

09:14:43    2   they looked at my technology, they said, well, you have

09:14:47    3   customers, you have purchase orders, and you are a

09:14:51    4   manufacturing, you have a factory, you're shipping for

09:14:54    5   revenue and so on.

09:14:57    6             So the second CEO, I recall, Mr. Jeff Hawthorne,

09:15:03    7   he had no fear with it.      Their own technology looked very

09:15:05    8   old.    He made a business decision.       He decided to acquire

09:15:08    9   my business and shut down his own business.

09:15:11   10   Q.   When Uni-Pixel acquired the Atmel business, do you know

09:15:14   11   whether they acquired the patents?

09:15:15   12   A.   Yes, they licensed the patents.

09:15:19   13   Q.   So the patents stayed with Atmel and the business went

09:15:22   14   to Uni-Pixel?

09:15:22   15   A.   That is correct.    The manufacturing, the employees,

09:15:27   16   factory, everything.

09:15:28   17   Q.   What ended up happening with Uni-Pixel?          What became of

09:15:33   18   them?

09:15:33   19   A.   Well, I will take you back a little bit.          When I was

09:15:41   20   Atmel and it was Uni-Pixel, both were working on similar

09:15:46   21   technology.     At that time, this -- the executives of

09:15:52   22   Uni-Pixel told their investors that they have technology

09:15:58   23   all figured out, they have orders, and they're ready to

09:16:02   24   ship, lots of volume, the market is big and so on.            And

09:16:10   25   that stock kept on growing very fast, and yet they were not
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 37 of 154 PageID #: 15199
                                                                                     308



09:16:14    1   able to deliver, especially to their own microchip

09:16:21    2   investors, like Intel and Dell.        And I was able to deliver,

09:16:26    3   "I" meaning Atmel, I was able to deliver.

09:16:29    4              And public found out because they were a public

09:16:31    5   company.    So their stock crashed and CEO was removed.           New

09:16:37    6   CEO came in.    And the litigation -- SEC filed a suit

09:16:43    7   against the management.       And that kept on going even after

09:16:48    8   they acquired Atmel.

09:16:49    9   Q.   Mr. Shaikh, are you getting anything out of this case?

09:16:59   10   A.   I'm being paid for my time only.

09:17:02   11   Q.   How are you being compensated?       How much?

09:17:05   12   A.   I'm being paid $330 an hour for the time I'm spending.

09:17:12   13   Q.   Are you here for $330 an hour?       Is that why you came?

09:17:17   14   A.   It is less than 5 percent of my income.          No.

09:17:27   15   Q.   Why is it that you're taking time away from your family

09:17:31   16   to be here?

09:17:31   17   A.   This is the reason.      I am here to protect my invention.

09:17:43   18              MS. FAIR:     Pass the witness.

09:17:44   19              THE COURT:     Cross-examination by the Defendants?

09:18:00   20              MR. HASLAM:     Your Honor, can I hand the binders to

09:18:03   21   the witness?

09:18:03   22              THE COURT:     You have leave to distribute binders.

09:18:33   23              Did opposing counsel get a binder?

09:18:39   24              MR. HASLAM:     I apologize.

09:18:52   25              THE COURT:     All right.   Mr. Haslam, you may
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 38 of 154 PageID #: 15200
                                                                                     309



09:18:53    1   proceed when you're ready.

09:18:53    2                            CROSS-EXAMINATION

09:18:55    3   BY MR. HASLAM:

09:18:55    4   Q.   Mr. Shaikh, you were talking in your direct examination

09:19:02    5   about your visits to Samsung, correct?

09:19:04    6   A.   That is correct.

09:19:05    7   Q.   And I believe you said -- you were asked a question,

09:19:11    8   did Samsung -- did you know whether Samsung was going to

09:19:16    9   take the project in-house?

09:19:18   10              THE COURT:    Mr. Haslam, pull the mic a little

09:19:20   11   closer to you.    You're a little taller than Ms. Fair.           It

09:19:23   12   probably needs to be readjusted.

09:19:28   13              MR. HASLAM:    Sometimes I forget that.

09:19:30   14   Q.   (By Mr. Haslam)     You were asked on direct examination

09:19:33   15   this question:    Did you have an awareness that they were

09:19:38   16   waiting to -- wanting to bring the manufacturing in-house?

09:19:43   17              Your answer was:    Not at all.

09:19:46   18              Do you recall that testimony?

09:19:47   19   A.   That is correct.

09:19:48   20   Q.   Okay.   In fact, you knew that Samsung wanted to take

09:19:56   21   the manufacturing of the touch sensor in-house; isn't that

09:19:56   22   correct?

09:20:05   23   A.   The cell phone team no flexible display people were

09:20:13   24   working with me at that time.

09:20:14   25   Q.   That wasn't -- the display people told you that they
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 39 of 154 PageID #: 15201
                                                                                     310



09:20:22    1   wanted to take the manufacturing of the touch sensor

09:20:26    2   in-house; isn't that correct?

09:20:29    3   A.   That was very later on.

09:20:30    4   Q.   They told you that they wanted to print the touch

09:20:36    5   sensor directly on the display, correct?

09:20:38    6   A.   Partially, correct.

09:20:45    7   Q.   They told you that they wanted to print the display

09:20:50    8   directly -- to print the touch sensor directly on the

09:20:53    9   display; is that true or not?

09:20:56   10   A.   True.

09:21:04   11   Q.   So the answer you gave on direct examination wasn't

09:21:09   12   quite right, correct?

09:21:10   13            MS. FAIR:     Objection, Your Honor.       That

09:21:12   14   mischaracterizes it.      He explained that there were two

09:21:15   15   Samsungs.      He knew one was --

09:21:16   16            THE COURT:     Just a minute, Ms. Fair.        I'm going to

09:21:19   17   allow the question.      You can address it on redirect, if

09:21:23   18   necessary.      We're not going to have a jury speech in front

09:21:26   19   of the jury.      We're just going to go on with the next

09:21:29   20   question.

09:21:29   21   Q.   (By Mr. Haslam)    You want me to reask the question?

09:21:32   22   A.   Please.

09:21:33   23            THE COURT:     I want you to reask the question.

09:21:35   24            MR. HASLAM:     That makes it mandatory.

09:21:38   25   Q.   (By Mr. Haslam)    Samsung Display, which you knew made
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 40 of 154 PageID #: 15202
                                                                                     311



09:21:41    1   the displays that were used in the Samsung Galaxy phones,

09:21:45    2   correct?

09:21:45    3   A.    Samsung flexible display wanted to bring manufacturing

09:21:53    4   in-house, to my knowledge.

09:21:55    5   Q.    And they told you they wanted to print the touch sensor

09:21:58    6   directly on that display?

09:22:01    7   A.    They told me very late that they would be doing that

09:22:07    8   in-house, and they wanted to license my technology.

09:22:10    9   Q.    And they did not license your technology, did they?

09:22:15   10   A.    That is correct.

09:22:16   11   Q.    Because your technology embodied in the '311 patent

09:22:23   12   doesn't -- you print the touch sensor directly on the

09:22:26   13   display, does it?

09:22:28   14              MS. FAIR:    Objection, Your Honor.      That's expert

09:22:29   15   testimony of what the claims call for and whether or not it

09:22:32   16   requires the metal be printed on -- what surface it's

09:22:36   17   required to be printed on.       That's for an expert to opine

09:22:40   18   on.    It's comparing the claims to a product.

09:22:42   19              THE COURT:    Well, he's the inventor of the '311.

09:22:47   20   He can answer as to what he understands.          That's not going

09:22:52   21   to prevent other expert witnesses later in the trial from

09:22:56   22   offering their opinions.

09:22:57   23              I'll overrule your objection.

09:23:01   24   A.    If you could please repeat the question.

09:23:04   25   Q.    (By Mr. Haslam)    Your invention, as claimed in the
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 41 of 154 PageID #: 15203
                                                                                     312



09:23:08    1   claim that the jury has to consider, has a flexible touch

09:23:14    2   sensor, correct?

09:23:18    3   A.   Correct.

09:23:18    4   Q.   And that flexible touch sensor you put on a, as you

09:23:24    5   called it, a substrate or a support, correct?

09:23:27    6   A.   Correct.

09:23:27    7   Q.   Now, Atmel did not make displays, did it?

09:23:33    8   A.   Did not.

09:23:33    9   Q.   So you had this separate touch sensor and this separate

09:23:40   10   flexible substrate, and that's what you were selling to

09:23:46   11   different companies?

09:23:48   12             MS. FAIR:     Objection, Your Honor.      He's trying to

09:23:51   13   compare the specific embodiment that Atmel produced with

09:23:56   14   the Samsung product of how the metal is printed on the

09:23:59   15   substrate.      Comparing how Atmel produced the product to how

09:24:06   16   Samsung makes its products is not the proper comparison.

09:24:08   17   The comparison is the claims to the accused products.

09:24:11   18             THE COURT:     Overruled.   This is the inventor.        He

09:24:18   19   can answer questions as to how he understands his invention

09:24:22   20   worked.   Overruled.

09:24:24   21             MR. HASLAM:     Could we have Exhibit 3, Claim 7, put

09:24:28   22   up on the screen?

09:24:30   23   Q.   (By Mr. Haslam)     Now, do you know that this is the

09:24:41   24   claim that is being asserted in this case?

09:24:43   25   A.   That is correct.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 42 of 154 PageID #: 15204
                                                                                     313



09:24:44    1   Q.   Okay.   And this is the claimed invention that this jury

09:24:49    2   is going to have to match to the accused Samsung products,

09:24:54    3   correct?

09:24:54    4   A.   Understand.

09:24:56    5   Q.   So let's talk about what the elements of the claim are.

09:25:01    6              The first thing is a substantially flexible

09:25:06    7   substrate, correct?

09:25:08    8   A.   Correct.

09:25:08    9   Q.   And you were using a plastic substrate called PET?

09:25:12   10   A.   That is correct.

09:25:12   11   Q.   The next element is a touch sensor, and I'm just going

09:25:19   12   to go through some of it to highlight it for the jury.             If

09:25:24   13   you think you need to talk about more of what's in the

09:25:27   14   claim, feel free to do so.

09:25:28   15              The touch sensor was on the flexibly -- the

09:25:33   16   substantially flexible substrate, correct?

09:25:35   17   A.   That is correct.

09:25:37   18   Q.   And the touch sensor had a bunch of drive and sense

09:25:44   19   electrodes.     Those are the wires that you were talking

09:25:47   20   about, correct?

09:25:47   21   A.   That is correct.

09:25:49   22   Q.   And the flexible touch sensor was configured so it

09:25:54   23   would bend with the flexible display, correct?

09:25:58   24   A.   Correct.

09:25:58   25   Q.   You then require -- required that the flexible
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 43 of 154 PageID #: 15205
                                                                                     314



09:26:05    1   material, the copper lines that you were describing, had to

09:26:10    2   form a mesh grid, correct?

09:26:13    3   A.   That is correct.

09:26:13    4   Q.   And the substantially flexible substrate and the touch

09:26:22    5   sensor are configured to wrap around one or more edges of a

09:26:26    6   display, correct?

09:26:27    7   A.   That is correct.

09:26:28    8   Q.   The claim does not require a display, does it?

09:26:33    9   A.   Touch sensor has to be used with a display.          That was

09:26:45   10   the main application.

09:26:46   11   Q.   The claim does not require that there be a display;

09:26:51   12   isn't that right?     It only requires that the flexible touch

09:26:57   13   sensor and the flexible substrate themselves be configured

09:27:05   14   to bend around a display?

09:27:07   15   A.   That is correct.

09:27:07   16   Q.   And then the last element is you have the chip, the

09:27:12   17   computer chip, correct?

09:27:13   18   A.   That is correct.

09:27:14   19   Q.   And because Atmel didn't sell displays, this claim

09:27:22   20   covered your Atmel embodiment of the touch sensor, which

09:27:27   21   was a touch sensor that was -- had copper drive and sense

09:27:34   22   electrodes that was put on this plastic PET substrate,

09:27:37   23   correct?

09:27:37   24   A.   That is correct.

09:27:39   25   Q.   And that was your invention?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 44 of 154 PageID #: 15206
                                                                                     315



09:27:41    1   A.   Correct.

09:27:42    2   Q.   So what -- you never considered -- you never at Atmel

09:27:56    3   attempted to print the touch sensor directly on the

09:27:59    4   display, did you?

09:28:00    5              MS. FAIR:    Objection, Your Honor.      Whether or not

09:28:01    6   he tried to make the embodiment --

09:28:04    7              THE COURT:    Overruled, counsel.     You're not going

09:28:05    8   to make a jury speech in lieu of an objection.            If you have

09:28:10    9   a legal basis to object, give me that legal basis.            Don't

09:28:10   10   start with a speaking argument.        Now, if you have a legal

09:28:13   11   objection to that question, give it to me.

09:28:15   12              MS. FAIR:    It's an improper comparison, and it's

09:28:17   13   expert testimony.       It calls for expert testimony.       This is

09:28:19   14   a fact witness.

09:28:20   15              THE COURT:    Overruled.   He asked this inventor

09:28:23   16   what the inventor did with his invention.          He has personal

09:28:27   17   knowledge of that.       He's entitled to testify to it.        Your

09:28:30   18   objection is overruled.

09:28:33   19   Q.   (By Mr. Haslam)     Did you ever try to print a touch

09:28:36   20   sensor directly on a display?

09:28:38   21   A.   No.

09:28:38   22   Q.   And you couldn't have tried that because you didn't

09:28:43   23   make displays at Atmel, correct?

09:28:44   24   A.   That is correct.

09:28:49   25   Q.   So when Samsung Display told you that they were going
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 45 of 154 PageID #: 15207
                                                                                     316



09:28:53    1   to try to print the touch sensor directly on the display,

09:29:01    2   you knew that that was something you hadn't tried, correct?

09:29:04    3   A.   That is correct.

09:29:05    4   Q.   And you knew that your invention embodied in Claim 7

09:29:12    5   didn't address whether or not the touch sensor and the

09:29:16    6   substrate that were separately sold could somehow be

09:29:21    7   printed directly on the display, correct?

09:29:26    8   A.   As we discussed, and I mentioned earlier, we were --

09:29:34    9   Atmel was not in display, so we could not print on a

09:29:38   10   display.    But that's where we were looking for partnership

09:29:44   11   with Samsung, flexible group to work together.

09:29:47   12   Q.   Well, the Samsung Display is the one that came up with

09:29:51   13   the idea that they wanted to print the touch sensor

09:29:55   14   directly on the display, correct?

09:30:01   15   A.   I partially agree.

09:30:02   16   Q.   And you partially disagree?

09:30:04   17   A.   Yes.

09:30:04   18   Q.   Do you know that Samsung had documents before your

09:30:14   19   invention that described an integrated touch sensor where

09:30:19   20   the touch sensor was printed directly on the display?

09:30:22   21   A.   Using copper lines, no.

09:30:30   22   Q.   Are you aware of documentation that Samsung, before the

09:30:38   23   '311 invention, had --

09:30:40   24   A.   No.

09:30:40   25   Q.   -- had planned or had developed the ability to print
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 46 of 154 PageID #: 15208
                                                                                     317



09:30:47    1   touch sensors directly on displays?

09:30:50    2   A.   No, I don't.

09:30:50    3   Q.   Would it surprise you if there were such documents?

09:31:00    4   A.   Yes.

09:31:02    5   Q.   Now, you recognized when Samsung told you that they

09:31:11    6   wanted to print the touch sensor directly on the display,

09:31:17    7   that that would have certain advantages, correct?

09:31:23    8   A.   Yes.

09:31:23    9   Q.   And what you recognized is it would eliminate a

09:31:28   10   supply -- another supply chain, correct?

09:31:29   11   A.   In addition to other benefits, yes.

09:31:31   12   Q.   And by eliminating another supply chain meant that

09:31:36   13   Samsung wouldn't have to buy external touch sensors, such

09:31:40   14   as Atmel's or Alps, which is the one they were using, but

09:31:45   15   instead they could take that all in-house, correct, so

09:31:51   16   simplify the supply chain?

09:31:53   17   A.   Correct.

09:31:53   18   Q.   You also recognized that when Samsung told you --

09:32:00   19   Samsung Display told you they were going to print directly

09:32:02   20   on the display, that that would eliminate having to put

09:32:08   21   another layer on top of the display, the touch sensor and

09:32:11   22   the substrate that Atmel or Alps or other such companies

09:32:15   23   were selling, correct?

09:32:16   24   A.   Correct.

09:32:18   25   Q.   And you knew that if Samsung could do that, it would
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 47 of 154 PageID #: 15209
                                                                                     318



09:32:23    1   make the display narrower, very, very narrow, and it would

09:32:29    2   eliminate the glue, which was necessary to glue the Atmel

09:32:34    3   type of external sensor, which was the substrate and the

09:32:39    4   touch sensor that Samsung would have bought and then glued

09:32:43    5   on the display, correct?

09:32:44    6   A.   Correct.

09:32:45    7   Q.   While I'm at it, let me just ask you a few questions

09:32:55    8   about pricing.

09:32:56    9              In 2012, right, when you were out marketing the

09:33:00   10   Atmel products, your competitor was ITO, correct?

09:33:08   11   A.   That is correct.

09:33:09   12   Q.   And in order to be competitive with the ITO touch

09:33:13   13   sensors that were out there, your CEO told you that you had

09:33:17   14   to price your product at a dollar per inch, correct?

09:33:22   15   A.   Correct.

09:33:23   16   Q.   And so if it was a four-inch screen, the touch sensor

09:33:26   17   would be $4, correct?

09:33:29   18   A.   Correct.

09:33:30   19   Q.   And that included not only the touch sensor on the --

09:33:34   20   on the flexible substrate, it also included the controller,

09:33:40   21   correct?

09:33:40   22   A.   No.

09:33:40   23   Q.   At one point -- anyway.      I withdraw that.

09:33:54   24              I think you testified before, in your deposition,

09:34:00   25   that by 2015 or 2016, you thought you could make a profit
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 48 of 154 PageID #: 15210
                                                                                     319



09:34:05    1   selling your sensor at $1 per inch, correct?

09:34:12    2   A.   Correct.

09:34:12    3   Q.   And was ITO at that time still around $1 an inch?

09:34:17    4   A.   I don't remember exactly, but I knew that I was

09:34:26    5   price-competitive.

09:34:28    6   Q.   So companies that wanted to use ITO would buy touch

09:34:33    7   sensors for about $1 an inch or they could buy, for

09:34:39    8   example, your product for about $1 an inch?

09:34:42    9   A.   Correct.

09:34:42   10   Q.   So on a phone with a six-inch screen, that would be

09:34:45   11   about $6, correct?

09:34:48   12   A.   Correct.

09:34:48   13   Q.   Now, I think you said it in your testimony -- direct

09:34:58   14   testimony, in 2012, ITO was brittle and they couldn't bend,

09:35:06   15   correct?

09:35:06   16   A.   Correct.

09:35:06   17   Q.   At some point in time, were there products with ITO

09:35:10   18   that did bend?

09:35:12   19   A.   To my knowledge later on, not at that time.

09:35:18   20   Q.   When later on?

09:35:19   21   A.   The first product I'm familiar with, S7 Edge.

09:35:29   22   Q.   And that was a Samsung product?

09:35:31   23   A.   That is correct.

09:35:32   24   Q.   That used ITO?

09:35:34   25   A.   Correct.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 49 of 154 PageID #: 15211
                                                                                     320



09:35:35    1   Q.   Now, you said you were involved in the sale of the

09:35:43    2   Atmel touch sensor business at Uni-Pixel?

09:35:46    3   A.   That is correct.

09:35:47    4   Q.   And you negotiated that on behalf of Atmel?

09:35:51    5   A.   That is correct.

09:35:53    6   Q.   And you told Mr. Dell, correct, that the principal

09:36:03    7   value in the patent portfolio that went to Uni-Pixel was

09:36:09    8   the '311 patent, correct?

09:36:15    9   A.   Well, there were a lot of other patents, too.

09:36:21   10   Q.   Was the '311 patent fundamental to the Uni-Pixel deal?

09:36:32   11   A.   Our focus was manufacturing first and then other

09:36:40   12   patents.

09:36:41   13   Q.   So you were more concerned with the equipment and the

09:36:46   14   employees and the ability to manufacture the Uni-Pixel

09:36:53   15   deal?

09:36:53   16   A.   At that time, yes.

09:36:54   17   Q.   So did you tell Mr. Dell that the technology covered by

09:36:58   18   the '311 patent was fundamental to the importance of the

09:37:03   19   license agreement being executed and that if that patent or

09:37:09   20   its application at the time were not to have been included,

09:37:12   21   that he, you, would not have executed the license?            Is that

09:37:19   22   a correct statement?

09:37:26   23   A.   Could you please repeat the question?

09:37:29   24   Q.   Yes.

09:37:30   25               Based on my discussions with Mr. Shaikh, I
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 50 of 154 PageID #: 15212
                                                                                     321



09:37:33    1   understand it was his position that the technology covered

09:37:36    2   by the '311 patent was fundamental to the importance of the

09:37:41    3   license agreement being executed and that if that patent or

09:37:45    4   its application at the time were not to have been included,

09:37:50    5   that he would not have executed the license.

09:37:54    6             THE COURT:    Is that a question?      You're reading

09:37:56    7   from Mr. Dell's deposition?

09:37:57    8             MR. HASLAM:    Yes.   I'm reading from his report and

09:38:00    9   asking if he had that discussion with Mr. Dell.

09:38:03   10             THE COURT:    All I heard is you read a statement

09:38:05   11   from his report.    Let's put it in the form of a question.

09:38:08   12   Q.   (By Mr. Haslam)     Did you tell Mr. Dell what I just read

09:38:11   13   to you?

09:38:11   14   A.   I don't remember.

09:38:16   15   Q.   At the time of the Uni-Pixel deal, which was March

09:38:22   16   2015, the '311 patent didn't exist; isn't that right?

09:38:30   17   A.   We had filed for this thing.

09:38:32   18   Q.   The '311 patent didn't exist at the time of the

09:38:37   19   Uni-Pixel transaction, did it?

09:38:39   20   A.   It was awarded after.

09:38:47   21   Q.   It was awarded in 2016.

09:38:49   22   A.   Correct.

09:38:50   23   Q.   And at the time of the Uni-Pixel deal, for the fourth

09:38:53   24   time, the Patent Office had rejected the claims that Atmel

09:38:56   25   was presenting and trying to patent; isn't that true?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 51 of 154 PageID #: 15213
                                                                                     322



09:39:00    1   A.   I am not aware of that.

09:39:04    2              MR. HASLAM:     Your Honor, the issue we talked about

09:39:07    3   yesterday, I'd like to go to the prosecution history.

09:39:12    4              MS. FAIR:     I don't know that this is a discussion

09:39:13    5   that we should have in front of the jury, Your Honor, given

09:39:16    6   the Court's instruction earlier.

09:39:17    7              THE COURT:     I agree.

09:39:18    8              MS. FAIR:     I hate to interrupt but --

09:39:21    9              THE COURT:     That's all right.

09:39:21   10              Ladies and gentlemen of the jury, I've got a

09:39:23   11   matter I need to take up with counsel outside of your

09:39:25   12   presence.    In the old days pre-pandemic, I'd bring them up

09:39:30   13   here to the side of the bench, and we would talk about it

09:39:33   14   quietly, and you could stay where you are.           I can't do that

09:39:37   15   today.

09:39:37   16              So I'm going to ask you to retire to the jury

09:39:39   17   room.    I'll be as brief with them as I can be and have you

09:39:42   18   back in here shortly to continue.        This is one of those

09:39:45   19   opportunities where you can simply just close and leave

09:39:48   20   your notebooks in your chairs, and we'll have you back here

09:39:50   21   shortly.

09:39:51   22              The jury is excused to the jury room at this time.

09:39:53   23              COURT SECURITY OFFICER:      All rise.

09:39:54   24              (Jury out.)

09:39:54   25              THE COURT:     Be seated, please.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 52 of 154 PageID #: 15214
                                                                                     323



09:40:24    1            All right.     Mr. Haslam, what's your request?          You

09:40:30    2   want to use prosecution history by way of --

09:40:34    3            MR. HASLAM:     I want to show the claim --

09:40:36    4            THE COURT:     Let me ask my question before you

09:40:40    5   start talking.

09:40:41    6            MR. HASLAM:     I'm sorry.     I apologize, Your Honor.

09:40:43    7   I know I'm not supposed to do that.

09:40:43    8            THE COURT:     Well, It's impossible, even as

09:40:46    9   excellent a court reporter as I have, to write two people

09:40:48   10   speaking at the same time.

09:40:49   11            So, as I understand it, you want to refer to

09:40:52   12   prosecution history as a means to impeach this witness in

09:40:56   13   light of his last answer?

09:40:57   14            MR. HASLAM:     Yes.

09:40:57   15            THE COURT:     Specifically, what in the prosecution

09:41:00   16   history are you talking about?

09:41:02   17            MR. HASLAM:     I want to show the claim as it

09:41:04   18   existed in March of 2015 and the rejection before -- after

09:41:14   19   that, just that.

09:41:20   20            THE COURT:     What's the response from Plaintiff?

09:41:22   21            MS. FAIR:     Two things, Your Honor.

09:41:23   22            First, that's not an impeachment.          It's not

09:41:26   23   inconsistent with what this witness has said.           He said he

09:41:29   24   doesn't remember.     He doesn't have a foundation.

09:41:31   25            And the second is this witness was not personally
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 53 of 154 PageID #: 15215
                                                                                     324



09:41:34    1   involved in the claims.

09:41:35    2             As you know, that's a process that happens between

09:41:38    3   the prosecuting attorneys and the examiners at the Patent

09:41:41    4   Office.   And to confront the inventor in front of the jury

09:41:44    5   with the claims that were rejected, is incredibly

09:41:46    6   prejudicial.

09:41:47    7             THE COURT:    Well, in light of the fact that the

09:41:51    8   witness told the jury in response to your question,

09:41:54    9   Mr. Haslam, that he wasn't aware, I do agree with

09:41:58   10   Plaintiff's counsel.     It would be improper impeachment for

09:42:02   11   you to show him prosecution history that he was not

09:42:04   12   involved with.

09:42:10   13             Now, we can take up at a later date what's

09:42:13   14   appropriate for your case-in-chief when we get to it, but

09:42:16   15   at this point I'll order -- or find that it's improper

09:42:19   16   impeachment.

09:42:19   17             MR. HASLAM:    Okay.   Thank you, Your Honor.

09:42:20   18             THE COURT:    Let's bring the jury back in.

09:42:21   19             We'll charge this time to the Defendant.

09:44:00   20             COURT SECURITY OFFICER:       All rise.

09:44:04   21             (Jury in.)

09:44:04   22             THE COURT:    Please be seated.

09:44:27   23             Thank you for your indulgence, ladies and

09:44:31   24   gentlemen.

09:44:31   25             Mr. Haslam, ask your next question.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 54 of 154 PageID #: 15216
                                                                                     325



09:44:35    1            MR. HASLAM:     Can we go back to Exhibit 3 of the

09:44:41    2   '311 patent?     Can we put up Figure 7?

09:44:45    3   Q.   (By Mr. Haslam)    Now, this is a drawing that's in the

09:44:49    4   patent, and this depicts what we -- part of what we saw in

09:44:56    5   Claim 7, correct, the touch sensor and the substrate?

09:45:00    6   A.   Correct.

09:45:02    7            MS. FAIR:     Objection, Your Honor.       I don't want to

09:45:04    8   have to interrupt again and excuse the jury, but I need to

09:45:09    9   make arguments about this that I know the Court doesn't

09:45:12   10   want us to do in open court.

09:45:14   11            Normally, I would just come up there, but that's

09:45:16   12   why I felt compelled to make the argument without

09:45:19   13   disrupting.     But may we have another bench conference?

09:45:29   14            MR. HASLAM:     It's an exhibit.

09:45:30   15            THE COURT:     I understand that.

09:45:31   16            MR. HASLAM:     It's in the jury's binder.

09:45:32   17            THE COURT:     I understand that, counsel.        She's

09:45:34   18   talking to me.     She's not talking to you.

09:45:38   19            All right.     Ladies and gentlemen, I'm going to ask

09:45:41   20   you to retire to the jury room one more time.           I promise

09:45:43   21   you, we will get to the bottom of this, and you won't have

09:45:46   22   to go back and forth again.

09:45:47   23            The jury is excused to the jury room.

09:45:51   24            COURT SECURITY OFFICER:        All rise.

09:45:52   25            (Jury out.)
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 55 of 154 PageID #: 15217
                                                                                     326



09:46:18    1            THE COURT:    Be seated.

09:46:23    2            Mr. Haslam, when opposing counsel is speaking to

09:46:27    3   the Court, it is not incumbent upon you to respond for the

09:46:31    4   Court to opposing counsel.       If I want your help in

09:46:34    5   answering her, I will ask for it.        Don't do that again.

09:46:38    6            MR. HASLAM:     I will not.

09:46:38    7            THE COURT:    It shows disrespect for the Court, and

09:46:41    8   it's not to be tolerated.

09:46:43    9            MR. HASLAM:     I apologize.

09:46:43   10            THE COURT:    And, Ms. Fair, I don't know why we

09:46:47   11   didn't have whatever it is you're about to tell me

09:46:49   12   discussed and out on the table while I had the jury out

09:46:52   13   just moments ago.

09:46:53   14            You and I all know we've got an elderly gentleman

09:46:57   15   with a cane.   It's hard for him to come and go from the

09:47:00   16   jury box.   And to send them back out seconds after they

09:47:03   17   came back in, is burdensome on this jury, and I'm not going

09:47:07   18   to countenance that.     And there's no reason whatever it is

09:47:10   19   you're going to tell me shouldn't have been told to me

09:47:12   20   while they were out the first time.

09:47:14   21            So we're going to get to the bottom of this, and

09:47:17   22   we're going to move on.

09:47:18   23            This exhibit is an admitted exhibit in the case.

09:47:20   24   If he wants to question this witness as to his personal

09:47:23   25   knowledge about this patent, he's entitled to do that on
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 56 of 154 PageID #: 15218
                                                                                     327



09:47:26    1   cross-examination.     So tell me what your problem is.

09:47:30    2            MS. FAIR:    My issue, Your Honor, is what I fear

09:47:33    3   this is going to -- and I apologize for not handling this

09:47:36    4   while the jury was out before.        I didn't know we were going

09:47:39    5   to go here.

09:47:40    6            I have no problem with them showing the jury an

09:47:42    7   admitted exhibit.     The problem is when you pull up a

09:47:45    8   specific figure of the patent -- and this is where we know

09:47:49    9   this case is going -- their display is more curved than

09:47:54   10   Figure 7 of the patent.

09:47:56   11            It's an issue that came up in claim construction.

09:47:59   12   It's -- what they're going to do is take the picture, the

09:48:03   13   Figure 7 from the patent, with the more pronounced corners

09:48:08   14   of the display and then show what their display is, which

09:48:12   15   is curved, not the same pronounced 90-degree angle, and try

09:48:15   16   and make an argument to this jury that there's not more --

09:48:19   17   more than one surface, multiple surfaces that the touch

09:48:22   18   sensor is wrapping around.

09:48:23   19            And what that is doing is comparing the preferred

09:48:27   20   embodiment that is depicted in the patent to an accused

09:48:30   21   product, which is absolutely improper.

09:48:32   22            And so going into this specific figure with the

09:48:36   23   inventor, while there's not normally an issue with talking

09:48:39   24   about content of a pre-admitted exhibit, the only reason

09:48:43   25   they're going to be doing it is for a prejudicial argument
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 57 of 154 PageID #: 15219
                                                                                     328



09:48:45    1   that's improper.

09:48:46    2            THE COURT:     All right.    Ms. Fair, first of all,

09:48:48    3   it's an admitted exhibit, and every page of it is an

09:48:52    4   admitted exhibit.     And I can't tie the Defendants' hands

09:48:57    5   from asking this witness about a patent-in-suit that's in

09:48:59    6   evidence.

09:49:00    7            You can address this on cross -- on redirect.

09:49:03    8   You've got an expert witness who's coming on shortly

09:49:06    9   hereafter, who I expect whatever Mr. Haslam alludes to is

09:49:09   10   going to be able to address it and correct it within the

09:49:12   11   confines of their report.

09:49:15   12            You may be afraid that's where the Defendant is

09:49:19   13   going.   I can't keep the Defendant from going there with

09:49:23   14   this exhibit and this witness on the witness stand without

09:49:26   15   putting a thumb on the scales I'm not prepared to do.

09:49:29   16            So your objection is overruled.

09:49:34   17            Now, is there anything else about the continued

09:49:36   18   cross-examination and redirect of this witness that I need

09:49:39   19   to know about before I bring the jury back in?

09:49:43   20            Are you aware of anything else, Ms. Fair?

09:49:45   21            MS. FAIR:     I'm not at this time, Your Honor.

09:49:47   22            THE COURT:     Okay.   Mr. Haslam?

09:49:50   23            MR. HASLAM:     I'm not aware, and I don't believe

09:49:52   24   there will be anything.

09:49:53   25            THE COURT:     Is there any reason I shouldn't bring
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 58 of 154 PageID #: 15220
                                                                                     329



09:49:55    1   the jury back in?

09:49:58    2              And while the jury is out, I want to say one other

09:50:01    3   thing.     There was a cell phone that went off in the middle

09:50:04    4   of this trial and nobody would fess up to it, and that's

09:50:06    5   fine.

09:50:07    6              If I hear another device interrupt this trial, I

09:50:10    7   will exclude every electronic device from everybody in this

09:50:17    8   courtroom that's inside the bar and outside the bar in the

09:50:19    9   gallery.     So don't let it happen again.

09:50:23   10              It's bothersome enough that it happens.         Most

09:50:26   11   everybody in this courtroom is either an officer of the

09:50:28   12   Court or they're somebody that works for a recognized law

09:50:33   13   firm.    And when I ask a question and nobody will even admit

09:50:35   14   what I've clearly heard, it causes the Court a great bit of

09:50:40   15   consternation.

09:50:41   16              So the only thing I can tell you is, if it happens

09:50:45   17   again, everybody in this courtroom is going to lose their

09:50:48   18   devices.     All right?

09:50:49   19              Anything else before I bring the jury back?

09:50:54   20              Let's bring the jury back, Mr. Johnston.

09:51:23   21              COURT SECURITY OFFICER:      All rise.

09:51:24   22              (Jury in.)

09:51:24   23              THE COURT:     Please be seated, ladies and

09:51:34   24   gentlemen.

09:51:34   25              Members of the jury, thank you for your
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 59 of 154 PageID #: 15221
                                                                                     330



09:51:39    1   cooperation.    Trials are not an exact science.          Sometimes I

09:51:43    2   have to take things up outside your presence.           Thank you

09:51:45    3   for your understanding.

09:51:46    4            Let's proceed with the Defendants'

09:51:48    5   cross-examination.

09:51:50    6   Q.   (By Mr. Haslam)    Looking again at Figure 7, the --

09:51:53    7   you'll see three separate structures, correct?

09:51:57    8   A.   Correct.

09:51:58    9   Q.   And the one that is labeled 601 is the cover or the --

09:52:04   10   would be a glass cover typically, correct?

09:52:07   11   A.   Correct.

09:52:07   12   Q.   The one that is labeled 602 depicts the flexible

09:52:13   13   substrate, correct?

09:52:14   14   A.   Correct.

09:52:15   15   Q.   And then there's a number on the right-hand side, 612,

09:52:21   16   which appears to be pointing up to perhaps some line

09:52:26   17   that's -- light line that's going across the substrate?

09:52:31   18   A.   I see that.   I don't remember it, yes.

09:52:35   19   Q.   Yeah.   And that is depicting the touch sensor on the

09:52:38   20   substrate -- on the substrate, correct?

09:52:41   21   A.   Correct.

09:52:41   22   Q.   And then down below, 603 is the display, correct?

09:52:47   23   A.   Correct.

09:52:48   24   Q.   And if we go back up to the cover on the right-hand

09:52:52   25   side, you've got, you know, in the front what looks like a
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 60 of 154 PageID #: 15222
                                                                                     331



09:53:00    1   light-colored oval shape, and if we go back along, there's

09:53:04    2   two oval shapes and then what looks like a series of bars

09:53:08    3   that get -- go from small to big; is that correct?

09:53:11    4   A.   Volume control, yes.

09:53:13    5   Q.   Yeah.   So this depicts being able to put the touch

09:53:18    6   sensor on the side of the phone so you could do the volume

09:53:21    7   control using a touch sensor rather than a mechanical

09:53:26    8   button, correct?

09:53:27    9   A.   Correct.

09:53:27   10   Q.   And in this particular picture, this example -- this is

09:53:35   11   just an example, correct?

09:53:36   12   A.   Correct.

09:53:37   13   Q.   The substrate and the touch sensor have a flat part,

09:53:48   14   the top, correct?

09:53:49   15   A.   Okay.

09:53:50   16   Q.   And then the substrate and the touch sensor go over

09:53:58   17   something that's close to a right angle and go down the --

09:54:02   18   continue down the side, correct?

09:54:03   19   A.   Understand.

09:54:04   20   Q.   And then the display would have a display on the top

09:54:10   21   and then a display on the side as depicted in this picture,

09:54:13   22   correct?

09:54:13   23   A.   Understand.

09:54:14   24   Q.   And this is just an example, correct?

09:54:17   25   A.   Correct.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 61 of 154 PageID #: 15223
                                                                                     332



09:54:17    1   Q.   And the touch sensor and the substrate, as depicted

09:54:25    2   here, are configured to wrap around the edge of the

09:54:29    3   display, correct?

09:54:29    4   A.   Correct.

09:54:31    5   Q.   And you've labeled in here 613.        That's the edge

09:54:37    6   between the top of the display and the side of the display?

09:54:42    7   A.   Understand.

09:54:42    8   Q.   Thank you.

09:54:45    9            MR. HASLAM:     I have no further questions.

09:54:47   10            THE COURT:     You pass the witness, counsel?

09:54:48   11            MR. HASLAM:     I pass the witness.

09:54:49   12            THE COURT:     Is there redirect from the Plaintiff?

09:54:51   13            MS. FAIR:     Yes, Your Honor.

09:54:52   14            THE COURT:     All right.    Let's proceed with

09:54:53   15   redirect examination.

09:55:16   16            Please proceed.

09:55:17   17            MS. FAIR:     Thank you, Your Honor.

09:55:17   18                          REDIRECT EXAMINATION

09:55:18   19   BY MS. FAIR:

09:55:18   20   Q.   Mr. Shaikh --

09:55:27   21            MS. FAIR:     Mr. Wietholter, can we pull up PTX-003,

09:55:32   22   please, and go to Claim 7?       Sorry, Claim 7.      So it should

09:55:56   23   be, I think, on the last page.

09:56:32   24            THE COURT:     You can use the document camera.

09:56:35   25            MS. FAIR:     Yes, Your Honor, if I may.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 62 of 154 PageID #: 15224
                                                                                     333



09:56:47    1              I'm sorry, I threw my graphics team a little bit

09:56:51    2   of a curve ball.

09:57:08    3   Q.   (By Ms. Fair)     Mr. Shaikh, in Claim 7, is there

09:57:20    4   anywhere there where it says PET substrate?

09:57:28    5   A.   No.

09:57:28    6   Q.   Is there anywhere there where it says copper is

09:57:33    7   required?

09:57:33    8   A.   No.

09:57:34    9   Q.   Do you have -- well, let me --

09:57:42   10              MS. FAIR:   Mr. Wietholter, can we go to PTX-650?

09:57:52   11              Ms. Brunson, if we may switch the display?          I'm

09:57:56   12   sorry.

09:57:57   13              Page 5, please.

09:58:02   14   Q.   (By Ms. Fair)     Is this another example of what you were

09:58:04   15   showing Samsung, in the 2012 time period, of what your

09:58:09   16   technology was?

09:58:10   17   A.   That is correct.

09:58:11   18   Q.   And when you were showing them this technology in 2012,

09:58:18   19   did you have access to their confidential information?

09:58:22   20   A.   No.

09:58:22   21   Q.   Do you have access to their confidential information

09:58:26   22   today to know how they're making their touch sensors?

09:58:31   23   A.   No.

09:58:31   24   Q.   Have you spent hours of time looking at the claim and

09:58:36   25   the confidential information of Samsung to know whether or
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 63 of 154 PageID #: 15225
                                                                                     334



09:58:40    1   not they're using your invention?

09:58:41    2   A.   No.

09:58:42    3   Q.   But when you were showing this to them in 2012, 2013,

09:58:48    4   2014, 2015, 2016, were you concerned about showing them

09:58:55    5   your technology?

09:58:56    6   A.   Yes.

09:58:58    7   Q.   Why?

09:58:58    8   A.   Because it was a novel idea, and we truly believed in

09:59:08    9   2011 that this thing would happen, things to come.            And,

09:59:13   10   yes, I was concerned that this idea would leak out.

09:59:19   11               MS. FAIR:     I pass the witness, Your Honor.

09:59:20   12               THE COURT:     Further cross-examination?

09:59:28   13               MR. HASLAM:     No, Your -- no, Your Honor.

09:59:32   14               THE COURT:     All right.     Mr. Shaikh, you may step

09:59:35   15   down, sir.

09:59:35   16               MS. FAIR:     Your Honor, may this witness be

09:59:38   17   excused?

09:59:38   18               THE COURT:     Is there any objection from Defendant?

09:59:40   19               MR. HASLAM:     No, Your Honor.

09:59:41   20               THE COURT:     Mr. Shaikh, you're excused, sir.       That

09:59:43   21   means you're welcome to stay with us, but you're also free

09:59:47   22   to leave.     It's your choice.

09:59:49   23               THE WITNESS:     Thank you.

09:59:50   24               THE COURT:     Thank you.

09:59:51   25               Am I correct, counsel, the next witness is a
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 64 of 154 PageID #: 15226
                                                                                     335



09:59:54    1   witness by deposition?

09:59:55    2            MR. MIRZAIE:     Correct, Your Honor.

09:59:56    3            THE COURT:     And it's a lengthy deposition?

09:59:59    4            MR. MIRZAIE:     It is, Your Honor.

10:00:00    5            THE COURT:     Well, ladies and gentlemen of the

10:00:02    6   jury, even though you've had a couple trips to the jury

10:00:04    7   room so far, they haven't been very long, and none of the

10:00:07    8   rest of us have been out of the courtroom, so we're going

10:00:10    9   to take a short recess before we start this lengthy

10:00:12   10   deposition.   And I expect to be back in about 10 or 12

10:00:15   11   minutes, and we'll continue.

10:00:17   12            With that, the jury is excused for recess at this

10:00:19   13   time.

10:00:19   14            COURT SECURITY OFFICER:        All rise.

10:00:24   15            THE COURT:     Remember to follow all the

10:00:26   16   instructions I've given you.

10:00:28   17            (Jury out.)

10:00:29   18            THE COURT:     The Court stands in recess.

10:00:54   19            (Recess.)

10:24:50   20            (Jury out.)

10:24:53   21            COURT SECURITY OFFICER:        All rise.

10:24:53   22            THE COURT:     Be seated, please.

10:24:54   23            Counsel, before I bring in the jury, I want to

10:25:01   24   visit with you briefly about demonstratives for use with

10:25:07   25   Mr. Credelle that were objected to overnight that we did
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 65 of 154 PageID #: 15227
                                                                                     336



10:25:11    1   not have an opportunity to talk about before we started

10:25:14    2   today's portion of the trial.

10:25:17    3             Over the recess, I finished my review of your

10:25:20    4   objections and those demonstratives, and I'm going to give

10:25:24    5   you my rulings.     And over the course of this deposition,

10:25:31    6   any adjustments to these demonstratives can be made so that

10:25:34    7   we should not have a delay in proceeding directly with

10:25:37    8   Mr. Credelle after the deposition witness is complete.

10:25:40    9             On Demonstrative -- and these are page numbers in

10:25:47   10   the bottom right-hand corner for reference.

10:25:50   11             On Demonstrative 166, which has a reference to

10:25:54   12   PTX-135 on it, the heading of this slide now reads:

10:26:05   13   Samsung phone Include Emitting Layer and Upper Electrode

10:26:11   14   Over Transistors.     That heading needs to be modified to

10:26:15   15   say:   Emitting Layer and Upper Electrode Over Transistors.

10:26:20   16             The photograph in the left-hand margin of

10:26:24   17   Samsung's cell phone needs to be deleted.

10:26:27   18             Otherwise, the remainder of that slide is

10:26:29   19   acceptable as a demonstrative.

10:26:30   20             Then on slide, numbered in the bottom right-hand

10:26:37   21   corner 205, the identifier of Samsung Galaxy S8 in orange

10:26:47   22   on top of the greenish block should be deleted.            The same

10:26:54   23   thing on 207.     And the same thing on 209 where it

10:26:59   24   references a Samsung gallery -- Galaxy, I'm sorry, Galaxy

10:27:04   25   Note 5.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 66 of 154 PageID #: 15228
                                                                                     337



10:27:05    1             Those orange headings should be deleted.

10:27:11    2   Otherwise, those three slides are permissible as

10:27:14    3   demonstratives.

10:27:16    4             Considering the remaining objections and those

10:27:19    5   slides that have been resolved where objection has been

10:27:21    6   resolved, the remainder of the demonstratives for use with

10:27:24    7   Mr. Credelle are permissible as they stand without further

10:27:27    8   change or modification.

10:27:29    9             All right.    Is Plaintiff prepared to present its

10:27:35   10   next witness by deposition?

10:27:37   11             MS. FAIR:    Yes, Your Honor.

10:27:38   12             THE COURT:    Are you going to go to the podium and

10:27:40   13   introduce the witness for the jury?

10:27:43   14             MS. FAIR:    Yes, Your Honor.

10:27:44   15             THE COURT:    All right.    Let's bring the jury in,

10:27:47   16   please.

10:27:47   17             MS. FAIR:    Did you want me go now, Your Honor, or

10:27:53   18   did you want me to wait --

10:27:54   19             THE COURT:    You can go to the podium.

10:27:56   20             COURT SECURITY OFFICER:       All rise.

10:27:57   21             (Jury in.)

10:28:30   22             THE COURT:    Welcome back, ladies and gentlemen.

10:28:46   23   Please be seated.

10:28:46   24             All right.    Plaintiff, call your next witness.

10:28:50   25             MS. FAIR:    Your Honor, the Plaintiff calls
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 67 of 154 PageID #: 15229
                                                                                     338



10:28:53    1   Mr. Esat Yilmaz by deposition, a co-inventor on the '311

10:28:58    2   patent.

10:28:59    3              And, for the record, the time counted -- to be

10:29:01    4   counted against Solas is 40 minutes, and Samsung's portion

10:29:05    5   of the clips are 42 minutes.         And there are some exhibits

10:29:09    6   used to correlate the Yilmaz exhibit number with the

10:29:15    7   PTX-number, if I may for the record?

10:29:16    8              THE COURT:    Go ahead.

10:29:17    9              MS. FAIR:    Yilmaz Exhibit No. 4 is PTX-003.

10:29:24   10   Yilmaz Exhibit 18 is PTX-701.         Yilmaz Exhibit 32 is

10:29:31   11   PTX-702.     Yilmaz Exhibit 33 is PTX-692.       Yilmaz Exhibit 34

10:29:39   12   is PTX-694.

10:29:42   13              THE COURT:    All right.    Proceed with the witness

10:29:47   14   by deposition.

10:29:49   15              MS. FAIR:    Thank you, Your Honor.

10:29:49   16                   ESAT YILMAZ, PLAINTIFF'S WITNESS

10:29:49   17                     PRESENTED BY VIDEO DEPOSITION

10:29:51   18              (Videoclip played.)

10:29:51   19   Q.   Good morning.      Can you state your current address?

10:29:54   20   A.   Good morning.      681 Nobel Drive, Santa Cruz, California,

10:30:03   21   95060.

10:30:04   22   Q.   Okay.   How long has the firm of Russ Kabat been

10:30:11   23   representing you individually?

10:30:12   24   A.   We have been communicating about a year, I believe.

10:30:22   25   Q.   Now, you said you'd been communicating with them for
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 68 of 154 PageID #: 15230
                                                                                     339



10:30:27    1   about a year.    And I want to make clear, have you been

10:30:31    2   communicating with them as your individual counsel, as

10:30:36    3   opposed to have you been communicating with them in their

10:30:39    4   capacity as counsel for Solas?

10:30:41    5   A.   I've signed a contract with them.

10:30:47    6   Q.   And is that a consulting agreement?

10:30:50    7   A.   Yes.

10:30:53    8   Q.   Okay.   Okay.   You're one of the named inventors on a

10:30:58    9   patent that the last three numbers of which are the '311;

10:31:02   10   is that correct?

10:31:02   11   A.   That's correct.

10:31:02   12   Q.   If I refer to that patent as the '311 patent, will you

10:31:06   13   understand I'm referring to that -- that patent?

10:31:11   14   A.   Yes.

10:31:11   15   Q.   And who are the other inventors on that; do you recall?

10:31:15   16   A.   Jalil Shaikh and Steve Laub.

10:31:17   17   Q.   Okay.   Did -- did you review the '311 patent?

10:31:22   18   A.   Not recently.

10:31:27   19   Q.   So you did not do so within the last two or three

10:31:31   20   weeks?

10:31:31   21   A.   No.

10:31:32   22   Q.   Let me clarify.    My question is simply whether since

10:31:37   23   you received the subpoena, you have, in fact, reviewed the

10:31:40   24   '311 patent?

10:31:40   25   A.   I'm sorry, my memory is not so clear whether I did or
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 69 of 154 PageID #: 15231
                                                                                     340



10:31:59    1   not or when I did last time.       But at some point, I did, but

10:32:08    2   it was not recently, you know.        Not in the last, you know,

10:32:14    3   period, as far as I can remember.

10:32:17    4   Q.   Did you get a plaque from Atmel for the patents that

10:32:24    5   you had issued?

10:32:25    6   A.   I did, a few.

10:32:28    7   Q.   Okay.

10:32:28    8   A.   Probably about 20 or so.

10:32:29    9   Q.   And you still have those?

10:32:33   10   A.   I have them somewhere.     I have not seen them for a

10:32:37   11   while, but --

10:32:39   12   Q.   Not up on the -- they're not up on the wall in your

10:32:42   13   office there?

10:32:43   14   A.   They should be.    They should -- yeah.

10:32:45   15   Q.   Okay.    You should have in front of you a copy of

10:32:50   16   Exhibit 4, the '311 patent.

10:32:53   17               Do you recognize this patent?

10:32:55   18   A.   Yes.

10:32:55   19   Q.   And is it your understanding that this patent is the

10:33:04   20   reason you're here today?

10:33:08   21   A.   Yes.

10:33:10   22   Q.   Can you generally describe for me, in your own words,

10:33:17   23   the individual contributions that you, Mr. Laub, and

10:33:24   24   Mr. Shaikh contributed to this patent -- to the claimed

10:33:29   25   inventions in the patent?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 70 of 154 PageID #: 15232
                                                                                     341



10:33:33    1            ATTORNEY:    Objection as to form.

10:33:44    2   A.   I don't remember clearly what the individual

10:33:49    3   contributions were.     We were in a meeting.

10:33:52    4   Q.   Who was in the meeting?

10:34:09    5   A.   It -- it would have been at least the three of us, but

10:34:14    6   I can't remember exactly who was in the meeting.

10:34:17    7   Q.   You and Mr. Laub and Mr. Shaikh were in a meeting; is

10:34:26    8   that correct, at some point?

10:34:27    9   A.   Yes, I believe that that was how the three of us ended

10:34:39   10   up on this patent.

10:34:39   11   Q.   And am I correct that you're not sure whether there may

10:34:43   12   have been other people in attendance at that meeting?

10:34:47   13   A.   Yeah, it would have been in the board room, if I

10:34:51   14   remember correctly.     There might have been other people, as

10:34:57   15   well, but I -- I cannot remember.

10:34:58   16   Q.   And -- and what was discussed at that meeting?

10:35:05   17   A.   I mean, it would have been technology, but I can't

10:35:20   18   remember the details so far back.

10:35:23   19   Q.   If you recall approximately, when did this meeting that

10:35:31   20   you're referring to take place in relation to the October

10:35:34   21   28, 2011, date?

10:35:36   22   A.   I -- I couldn't tell you.      I'm not sure.

10:35:47   23   Q.   Did the meeting that you previously testified about,

10:35:53   24   where you, Mr. Laub, and Mr. Shaikh and possibly others

10:35:58   25   were present, relate at all to any of the subject matter of
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 71 of 154 PageID #: 15233
                                                                                     342



10:36:03    1   Claim 1?

10:36:04    2   A.   We were discussing technology at the time.          I remember

10:36:13    3   there was a meeting, but I can't remember exactly what was

10:36:18    4   discussed -- discussed in that.        I might have given an

10:36:22    5   update about, you know, our progress from technology point

10:36:26    6   of view.     Because Steve and Jalil are -- well, Jalil is a

10:36:38    7   marketing person, and Steve is the CEO of the company, or

10:36:44    8   was the CEO.

10:36:45    9   Q.   With respect to this -- to Claim 1 of the '311 patent,

10:36:49   10   what would you say was your contribution to the subject

10:36:53   11   matter of that patent -- of that claim?

10:36:55   12   A.   So I'm the technology guy.      So I've helped develop the

10:37:03   13   technology, the flexible touch sensor that is, you know,

10:37:12   14   capable of, you know, flexing and bending around displays

10:37:20   15   or -- or not.     You know, it's a versatile material.

10:37:27   16   Q.   And what -- what, if anything, do you recall Mr. Shaikh

10:37:32   17   contributing to the subject matter of Claim 1?

10:37:35   18   A.   I can't recall exactly.      We would have been discussing,

10:37:54   19   you know, what -- what can we do with -- what kind of

10:37:58   20   applications we can do with this kind of technology.

10:38:00   21   Q.   Do you recall what contribution Mr. Laub made to the

10:38:10   22   subject matter of Claim 1 of the '311 patent?

10:38:13   23   A.   No, for the same reason.

10:38:15   24   Q.   Okay.   Well, let me ask you to go back and look at the

10:38:20   25   lines between Column 7, Line 60 and Line 65.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 72 of 154 PageID #: 15234
                                                                                     343



10:38:28    1            And that reads, quote, as an example and not by

10:38:32    2   way of limitation, touch-sensitive apparatus 612 may be

10:38:38    3   wrapped over surfaces that are substantially perpendicular

10:38:42    4   to each other, or if there is no substantial distinction

10:38:49    5   between surfaces, paren, such as, for example, a

10:38:54    6   pebble-shaped or curved device, close paren, an angle of

10:38:59    7   deviation between the surfaces of 45 degrees or greater,

10:39:03    8   close quote.

10:39:04    9   A.   Uh-huh.

10:39:06   10   Q.   If you'd like, you can take as much time, again, to go

10:39:09   11   back and read that or read it in the context of -- of the

10:39:13   12   entire patent, if you want, or this paragraph.            But --

10:39:17   13   A.   Yeah.

10:39:17   14   Q.   -- would you agree with me that that sentence is

10:39:21   15   drawing a distinction between what it calls curved or

10:39:26   16   pebble-shaped surfaces on the one hand and surfaces that

10:39:33   17   are substantially perpendicular to each other?

10:39:50   18   A.   So pebble-shaped -- I'm just trying to remember why it

10:39:57   19   was written this way.      It might have been for irregular

10:40:07   20   shapes, perhaps, where we could not distinguish the edge.

10:40:17   21   That's why we talk about pebble-shaped.

10:40:22   22   Q.   Well, you're saying a pebble-shaped wouldn't have an

10:40:30   23   edge?

10:40:32   24   A.   That's right.

10:40:33   25   Q.   There's a distinction being drawn between surfaces
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 73 of 154 PageID #: 15235
                                                                                     344



10:40:40    1   which have edges and surfaces which have no distinct --

10:40:45    2   substantial distinction between the surfaces?

10:40:47    3   A.   Yeah.

10:40:48    4   Q.   And a -- can we go on to Exhibit 5?

10:40:55    5               Do you recognize this document?

10:40:58    6   A.   Yeah.     Looks familiar as my contract.

10:41:19    7   Q.   Is that your signature on the third page?

10:41:21    8   A.   Yes.

10:41:26    9   Q.   Okay.     Is this consulting agreement still in effect?

10:41:33   10   A.   I believe so, yes.

10:41:37   11   Q.   And since the date of this agreement, have you been

10:41:42   12   providing consultation to Russ Kabat?

10:41:48   13   A.   Yes.

10:41:53   14   Q.   Okay.     Can you tell me just a little bit about your

10:42:03   15   educational background, and briefly your work experience

10:42:10   16   from the time -- from high school or after, up until the

10:42:14   17   time you joined Atmel?

10:42:14   18   A.   Uh-huh.     I went to university in the U.K.

10:42:25   19               Okay.    So I went to high school in Turkey.       And I

10:42:33   20   went to -- to university in the U.K., University of

10:42:40   21   Southampton.        And I did Bachelor's and Master's of computer

10:42:52   22   engineering.

10:42:52   23   Q.   And can you then briefly outline for me your work

10:42:57   24   experience up to the time you joined at Atmel?

10:43:00   25   A.   Yes.    So I started working for a local company in the
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 74 of 154 PageID #: 15236
                                                                                     345



10:43:05    1   same city, Southampton, a company called Electron Dynamics.

10:43:12    2   I work there until 2006.

10:43:17    3             And in 2006, I joined the company called Quantum

10:43:32    4   Research Group.      So this is a company that is related to

10:43:35    5   touch technology, one of the, you know, leaders, original

10:43:39    6   leaders of the technology.

10:43:48    7             So I worked there until 2008, and Atmel acquired

10:43:53    8   that company.

10:43:54    9   Q.   Okay.    At Quantum Touch, can you just -- can you

10:43:58   10   generally tell me when you first began working on anything

10:44:01   11   that you would consider to be related to touch sensors and

10:44:05   12   generally what that work was?

10:44:08   13   A.   So my initial work was working on chips, touch

10:44:15   14   controller chips.      But right away, pretty much right away,

10:44:23   15   I got into also touch sensor design.         Yeah.    Initial

10:44:30   16   coding.      And that coding and algorithm development,

10:44:34   17   et cetera, that -- I continued to work on that, as well as

10:44:38   18   working on touch sensors, as well, you know, design of the

10:44:42   19   touch sensor.

10:44:43   20   Q.   Okay.    When did you first begin working with copper as

10:44:49   21   a substance to use in the touch sensor circuitry?

10:45:03   22   A.   It must have been around 2007, I think.

10:45:07   23   Q.   What led you to begin working with copper as a material

10:45:13   24   for the circuitry of the touch sensor?

10:45:14   25   A.   At the time, we were looking for better materials.            We
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 75 of 154 PageID #: 15237
                                                                                     346



10:45:31    1   knew the resistance of ITO was very high.          So we started,

10:45:40    2   you know, investigating what options we have.

10:45:45    3   Q.   And copper, I take it, had less resistance than ITO?

10:45:52    4   A.   That's correct.

10:45:52    5   Q.   Was there anything else about copper that led you to

10:45:55    6   begin working with copper as a possible material to use for

10:46:00    7   the circuitry of the touch sensor?

10:46:02    8   A.   Resistance and flexibility were the two very key

10:46:11    9   components.

10:46:11   10   Q.   And -- and the -- the flexibility that copper gave

10:46:20   11   you at that time, did you consider or realize that it would

10:46:23   12   allow you to flex a touch sensor in some fashion or bend

10:46:30   13   it, curve it?

10:46:32   14   A.   Yes.

10:46:37   15   Q.   Yeah.

10:46:38   16   A.   Yes, we -- that was one of our initial thoughts.            As

10:46:42   17   well as -- there are two aspects to it that -- two aspects

10:46:46   18   to it.      There is the yield aspect, which is, you know,

10:46:50   19   handling of the material and the processing.           If the

10:46:53   20   material is less brittle and more flexible, then the yields

10:46:57   21   can be higher.

10:46:57   22   Q.   Well, when is the first time at anywhere that you were

10:47:03   23   involved in a project where you could make a flexible touch

10:47:08   24   sensor using copper?

10:47:08   25   A.   I -- I can't remember the exact date, but it would have
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 76 of 154 PageID #: 15238
                                                                                     347



10:47:34    1   been after the acquisition.       I believe we used copper to

10:47:38    2   make a touch sensor.

10:47:39    3   Q.   And at the time that you made this touch sensor, was it

10:47:48    4   just on a flat display, or was it on a flat display that

10:47:53    5   had curvature at the edges?

10:47:56    6   A.   I think the first samples were on flat --

10:48:02    7   Q.   Okay.

10:48:02    8   A.   -- flat displays.

10:48:09    9   Q.   And who did you work with on making those first

10:48:17   10   displays using copper?

10:48:18   11   A.   The manufacturing was done in the U.K. by a U.K.

10:48:29   12   company, CIT.    And I think we would have just made the

10:48:42   13   prototypes ourselves at that time initially.

10:48:44   14   Q.   What -- what did U.K., the CIT company, do?

10:48:52   15   A.   They were the manufacturing partner for us, for our

10:48:55   16   technology.

10:48:57   17   Q.   So CIT could print copper lines on substrates?

10:49:03   18   A.   Yes.

10:49:03   19   Q.   And what was the substrate that you used for the first

10:49:14   20   touch sensor, flexible touch sensors using copper that you

10:49:18   21   came up with?

10:49:21   22   A.   It would have been PET.

10:49:23   23   Q.   PET?

10:49:24   24   A.   PET.

10:49:26   25   Q.   Okay.   Do you recall whether they -- whether CIT had
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 77 of 154 PageID #: 15239
                                                                                     348



10:49:31    1   the ability to print copper lines on flexible substrates,

10:49:36    2   whether they were clear or not?

10:49:37    3   A.   Yes, I think they -- they could.

10:49:41    4   Q.   And was that one of the attractions to CIT for Atmel?

10:49:46    5   A.   That's correct.

10:49:46    6   Q.   And why was being able to print on flexible substrates

10:49:52    7   an attraction?

10:49:55    8   A.   You know, we wanted roll-to-roll manufacturing.           You

10:50:01    9   know, we wanted to be a flexible material.           So that's why

10:50:10   10   we -- you know, we sampled these companies.

10:50:14   11   Q.   Okay.    And that was before -- at some point with Atmel,

10:50:17   12   you transferred to the U.S.; is that correct?

10:50:20   13   A.   Yes.    That's correct.

10:50:21   14   Q.   So this -- let me focus now on the time you were still

10:50:25   15   in the U.K.

10:50:27   16   A.   Okay.

10:50:27   17   Q.   If -- what I'm asking, for example, is if I -- if I

10:50:33   18   have a piece of paper in front of me, and if -- if I

10:50:36   19   printed copper lines on it to make a touch sensor, did you

10:50:40   20   ever pick up the thing and -- and it just sort of bent or

10:50:46   21   flexed sort of like I'm doing with the paper?

10:50:50   22   A.   Yes.

10:50:50   23   Q.   If you recall.

10:50:52   24   A.   Yes, of course, we had -- yeah, we handled material.

10:50:56   25   Yes.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 78 of 154 PageID #: 15240
                                                                                     349



10:50:56    1   Q.   And it could flex, it curved?

10:51:01    2   A.   That's right.

10:51:02    3   Q.   All right.

10:51:03    4   A.   It's like a piece of paper when it's manufactured.

10:51:05    5   Q.   Okay.    And that was one of the benefits of copper, that

10:51:08    6   it wouldn't peel off when you -- when it flexed like that,

10:51:14    7   correct?

10:51:14    8   A.   It is correct.    But ITO can also flex when it's handled

10:51:21    9   before it's manufactured like that on a piece of sheet.

10:51:25   10   Q.   What I -- what I was asking is, at the time that you

10:51:30   11   were working with CIT on these flexible copper touch

10:51:37   12   sensors where the copper wiring was put on PET --

10:51:40   13   A.   Right.

10:51:41   14   Q.   -- did you or anyone working with you consider the

10:51:46   15   possibility of being able to use that kind of a flexible

10:51:58   16   touch sensor and sort of curve it at the edges or curve it

10:52:00   17   in the middle or curve it somehow and use it in that curved

10:52:04   18   sense?

10:52:05   19   A.   I don't think so, no.

10:52:12   20   Q.   Well, let me ask you this:      Just from a technical

10:52:18   21   sense, once you have a flexible substrate where you can

10:52:25   22   print copper wires, that, as you said, when you would pick

10:52:29   23   it up would flex like a piece of paper, would it -- would

10:52:33   24   it be relatively obvious that one of the things you could

10:52:38   25   do with it is to wrap it around surfaces?          From a technical
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 79 of 154 PageID #: 15241
                                                                                     350



10:52:45    1   standpoint.   That's not a great technological leap, is it?

10:52:49    2   A.   Yeah, I'm not sure.     I can't quantify whether it's a

10:52:54    3   big leap or not.

10:52:54    4   Q.   And what were the line widths, if you recall,

10:53:01    5   approximately, that the copper lines were?

10:53:03    6   A.   It would have been quite wide at the time.          7 micron,

10:53:16    7   you know, 9 micron initially.

10:53:24    8   Q.   And by -- was that approximately the size of the PET

10:53:29    9   and the copper lines that you were working with at the time

10:53:32   10   you left England to come to the United States?

10:53:37   11   A.   I think we might have already reduced it by that time.

10:53:41   12   Q.   Based on your overall experience with flexible touch

10:53:51   13   sensors, was -- is there anything about the copper-based

10:53:55   14   flexible touch sensors you were working on in England for

10:53:57   15   Atmel, was there anything about them, in your view, that

10:54:05   16   would have made them unusable to wrap around a curved

10:54:10   17   surface of a display?

10:54:12   18   A.   That would have made them unusable?         No.

10:54:27   19   Q.   It wouldn't have been -- you couldn't have used what

10:54:35   20   you were working with when you left England to wrap around

10:54:39   21   a curved surface, in your view?

10:54:43   22   A.   I think they could be wrapped, but we never checked --

10:54:47   23   we never qualified that process.        Yeah.

10:54:49   24   Q.   When you transferred to Atmel in the U.S., was that at

10:54:55   25   their headquarters in San Jose?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 80 of 154 PageID #: 15242
                                                                                     351



10:54:58    1   A.   Yes.

10:54:59    2   Q.   And it was flexible, the substrate?

10:55:05    3   A.   Before it was -- yeah, during manufacturing, it was

10:55:09    4   roll-to-roll manufacturing.        So it was flexible.

10:55:13    5   Q.   Actually, when you say roll-to-roll, can you describe

10:55:17    6   the process that -- that the copper wiring was put on the

10:55:24    7   rolls of PET?

10:55:25    8   A.   Oh, sure.    Sure.

10:55:27    9               So our process was, we had a roll of PET.         But it

10:55:41   10   was a special-treated PET, not just bare PET, but had some

10:55:46   11   special treatment.        And we would put a -- a base coat on

10:55:53   12   the PET.

10:55:55   13               So it's a coated material, coated PET.        Then we

10:55:59   14   would expose the circuit pattern using an exposure machine.

10:56:11   15   And -- and then we would develop.        And where -- where we

10:56:15   16   did not expose the circuit, we would wash away during the

10:56:22   17   develop process.

10:56:23   18               So we would end up with -- after the develop

10:56:30   19   process, we would end up with -- you know, you could say

10:56:32   20   like pedestals where we wanted the circuit to be.

10:56:37   21               And then in the next process, we would plate with

10:56:47   22   copper on those pedestals.        Then we would test and apply a

10:56:54   23   further coating, a protective coating, as the roll-to-roll,

10:57:00   24   yeah.

10:57:00   25   Q.   And the PET, when you say it was a roll, was it a roll
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 81 of 154 PageID #: 15243
                                                                                     352



10:57:05    1   like a roll of toilet paper -- not toilet paper, but paper

10:57:10    2   towels?

10:57:10    3   A.   Yes.

10:57:12    4   Q.   Okay.

10:57:13    5   A.   Yes, yes.

10:57:14    6   Q.   And that would unroll and go through the machine that

10:57:17    7   printed the circuit on it, correct?

10:57:18    8   A.   Exactly, yes.

10:57:19    9   Q.   And -- and then when it was finished, would it be

10:57:23   10   re-rolled up with the circuit on it?

10:57:25   11   A.   That's correct.

10:57:25   12   Q.   Okay.     So it went from roll-to-roll?

10:57:31   13   A.   That's correct.

10:57:32   14   Q.   So -- and when did you first begin using that kind of

10:57:41   15   roll-to-roll process?      Was that something you did in

10:57:43   16   England?

10:57:43   17   A.   We did.

10:57:44   18   Q.   At CIT?

10:57:45   19   A.   Yes.    Right from the beginning, it had to be

10:57:48   20   roll-to-roll for it to be mass-produceable.

10:57:58   21   Q.   So in that case, the printed circuit on the PET would

10:58:03   22   actually be in a circle, so to speak?

10:58:09   23   A.   Yeah.     Wrapped, yes.

10:58:14   24   Q.   We can take that down.

10:58:16   25               Okay.   Before the break, I'd asked you some
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 82 of 154 PageID #: 15244
                                                                                     353



10:58:25    1   questions about the -- how the copper was printed on the

10:58:29    2   PET substrate, and you said it went from one roll through a

10:58:34    3   lithography.      Can I call it a lithography process, and then

10:58:39    4   rolled up again?

10:58:40    5   A.   Correct.    Right.

10:58:41    6   Q.   Yeah.    Okay.   When -- when the printed PET was

10:58:47    7   delivered to Atmel, in what form was it delivered?            Rolls

10:58:51    8   of some sort?

10:58:51    9   A.   This is at the time of CIT?

10:59:01   10   Q.   Yeah, at the time of CIT first.

10:59:05   11   A.   Okay.    So I'm not hundred percent because at some point

10:59:27   12   it was cut into panels.      At the beginning, it might have

10:59:38   13   been delivered in a roll form.

10:59:41   14   Q.   And do you recall just approximately what the size of

10:59:45   15   the roll was, like what the inner radius of what it was and

10:59:50   16   the outer radius?

10:59:59   17   A.   It's multiple inches.     I -- I don't know.       It's -- it

11:00:06   18   might have been 5-inch, something like that, the inner

11:00:10   19   radius.      Sorry, inner diameter?

11:00:15   20   Q.   Yeah.

11:00:15   21   A.   I shouldn't -- yeah, I shouldn't guess that.           It's

11:00:20   22   multiple inches, but I -- I'm not sure exactly.

11:00:29   23   Q.   Okay.    And the -- the copper wiring, whatever that

11:00:33   24   inner diameter was, didn't crack or peel away from the PET,

11:00:37   25   correct?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 83 of 154 PageID #: 15245
                                                                                     354



11:00:37    1   A.   No, that was our standard product.        If it did, this

11:00:46    2   would have been a defect.

11:00:48    3   Q.   If it had cracked or peeled, correct?

11:00:50    4   A.   If it -- if it cracked or peeled, this would be a

11:00:55    5   defect.

11:00:57    6   Q.   Okay.    And I'm just going to ask you from a -- I guess

11:01:03    7   a technical or maybe a non-technical standpoint, just

11:01:07    8   looking at that 6-inch roll, it would be pretty clear that

11:01:13    9   the copper-coated flexible substrate could at least wrap

11:01:20   10   around a curved surface of that dimension, correct?

11:01:24   11   A.   That's -- that's how it was manufactured.

11:01:27   12   Q.   Yeah.    And it would be pretty clear you could wrap it

11:01:31   13   around the same thing in use, correct?

11:01:33   14   A.   It was -- yeah, it was manufactured in that form.

11:01:39   15   It's -- it's meant to be robust during manufacturing at

11:01:43   16   high yield.

11:01:43   17   Q.   And also meant to be robust when it's used in a

11:01:51   18   finished product, correct?

11:01:53   19   A.   It is.

11:01:53   20   Q.   And it -- it was pretty robust when it was wrapped

11:01:59   21   around a 6 -- a 6-inch core, correct?

11:02:02   22   A.   Yes.

11:02:03   23   Q.   Mr. Yilmaz, you can see that this is a patent

11:02:09   24   application for a capacitive position sensor?

11:02:14   25   A.   Yes.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 84 of 154 PageID #: 15246
                                                                                     355



11:02:15    1   Q.   And this was filed, I believe, in 2009.

11:02:26    2               If we can go down.

11:02:32    3   A.   Yeah.

11:02:32    4   Q.   Correct?     April 10, 2009?

11:02:37    5   A.   Yes.

11:03:11    6               Yeah, I remember this one.

11:03:13    7   Q.   Is -- is there a particular reason you remember this

11:03:15    8   one?

11:03:16    9   A.   It was a clever idea.

11:03:20   10   Q.   It was a what idea?

11:03:24   11   A.   Clever.

11:03:25   12   Q.   Okay.     And what was the clever idea about it?

11:03:28   13   A.   It was actually quite neat.       It's -- it's a way of

11:03:34   14   spatial interpolation on the sense lines.

11:03:41   15   Q.   And it -- it was -- it's talking about using the touch

11:03:46   16   sensor that's described in this patent on top of a display

11:03:52   17   panel, correct?

11:03:53   18   A.   The touch sensor on to a display module.

11:04:03   19   Q.   Well, Paragraph 21 is -- in the patent is saying, one

11:04:08   20   important combination --

11:04:09   21   A.   Yes.

11:04:11   22   Q.   -- of a touch sensor is to use it with a display

11:04:14   23   module, correct?

11:04:15   24   A.   Yes, I see that.     Yes.

11:04:16   25   Q.   And it then says it can likely be made of ITO, correct?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 85 of 154 PageID #: 15247
                                                                                     356



11:04:21    1   A.   Yes.

11:04:21    2   Q.   Let's look at Paragraph 24.

11:05:03    3   A.   Okay.

11:05:04    4   Q.   There it's talking about the touch sensor with the

11:05:08    5   drive and sense electrodes, correct?

11:05:11    6   A.   Yes.

11:05:11    7   Q.   Why don't we look at Paragraph 75.

11:05:20    8               And you'll see there that one of the substrates on

11:05:54    9   which the touch sensor could be -- that the circuitry of

11:05:59   10   the touch sensor could be mounted was PET?

11:06:03   11   A.   Yes, I see that.

11:06:05   12   Q.   And was the PET at this time period flexible?

11:06:11   13   A.   Yes.

11:06:16   14   Q.   Okay.    Why don't we go down and look at Paragraph 120.

11:06:26   15               In the middle of that paragraph -- you can take

11:06:43   16   your time to review the whole paragraph if you'd like --

11:06:47   17   there's a statement that says:        The electrodes comprising

11:06:52   18   the electrode pattern.      And that's the sense and drive

11:06:56   19   electrodes, correct?

11:06:57   20   A.   Electrodes comprising the electrode pattern.           Yes.

11:07:04   21   Q.   Could be indium tin oxide, ITO?

11:07:08   22   A.   Yeah.

11:07:09   23   Q.   And it also says the substrate could be used with

11:07:14   24   materials such as copper, correct?

11:07:17   25   A.   Yes.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 86 of 154 PageID #: 15248
                                                                                     357



11:07:19    1   Q.   Okay.    And both ITO and copper are flexible, but copper

11:07:24    2   is -- is more flexible than ITO, correct?

11:07:28    3   A.   Correct.

11:07:30    4   Q.   Okay.    Let's look at 155 and 156.

11:08:12    5               Let me know when you've finished reviewing that.

11:08:18    6   A.   Okay.

11:08:18    7   Q.    And in there, it's -- it's talking again about the

11:09:16    8   touch sensor, correct?      Generally?

11:09:21    9   A.   Yeah.

11:09:23   10   Q.   And in -- in that paragraph, it's -- it's talking about

11:09:26   11   the drive and sense electrodes are made up of thin wires or

11:09:31   12   a mesh of wire, correct?

11:09:32   13   A.   Yes, I see that.

11:09:38   14   Q.   Is Figure 17 a mesh pattern?

11:09:40   15   A.   I mean, yeah, you could call it mesh, yeah.

11:10:00   16   Q.   Well, in fact, in the paragraph we read, it was

11:10:03   17   referred to as a mesh, correct?

11:10:04   18   A.   Yes.

11:10:07   19   Q.   Okay.    Let's look at Figure 18 a moment while you're

11:10:10   20   there.

11:10:11   21               And that mesh pattern, as examples there, could be

11:10:26   22   used as a touch sensor on a laptop computer?

11:10:34   23   A.   Yes.

11:10:34   24   Q.   And do you recall that in -- in the Exhibit 22, that

11:10:42   25   this patent application, this published patent application,
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 87 of 154 PageID #: 15249
                                                                                     358



11:10:45    1   that you also described a -- a way for providing circuitry

11:10:56    2   that would be able to control or read the output from the

11:11:02    3   touch sensor?

11:11:06    4   A.   The touch controller chip?

11:11:11    5   Q.   Yes.

11:11:12    6   A.   Yes.

11:11:13    7   Q.   Well, this patent described a -- an overall system that

11:11:18    8   included a touch sensor on a flexible substrate with copper

11:11:26    9   wiring in a mesh pattern, correct?

11:11:31   10   A.   Yes.

11:11:31   11   Q.   That could be used on a cell phone or a computer

11:11:36   12   display?

11:11:37   13   A.   Yes.

11:11:38   14   Q.   And it says that copper metal mesh can be used on a PET

11:11:46   15   substrate, correct?

11:11:47   16   A.   That's correct.

11:11:48   17   Q.   And at the time that this was filed, 2009, PET on which

11:11:57   18   you were putting copper metal mesh was flexible, correct?

11:12:00   19   A.   Yes.

11:12:08   20   Q.   And -- and the metal mesh had sense and drive

11:12:15   21   electrodes on opposite sides of that substrate, correct?

11:12:18   22   A.   Yes.

11:12:24   23   Q.   But -- but what you -- just -- what kind of a touch

11:12:29   24   sensor in a general sense that's being described in

11:12:31   25   Exhibit 22 and in the '311 patent is a copper-based touch
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 88 of 154 PageID #: 15250
                                                                                     359



11:12:37    1   sensor that can be printed on a flexible PET substrate,

11:12:45    2   correct?

11:12:45    3   A.   Yes.

11:12:52    4   Q.   The technical description -- one of the technical

11:12:56    5   descriptions in Exhibit 22, the patent application, is the

11:13:00    6   use of a copper-based touch sensor on a flexible PET

11:13:04    7   substrate with drive and sense electrodes on opposite sides

11:13:08    8   of the substrate.

11:13:13    9   A.   Uh-huh.

11:13:14   10   Q.   And in the Figures 18, 19, and 20 of Exhibit 22, you're

11:13:20   11   showing the use of that touch sensor on flat surfaces,

11:13:24   12   correct?

11:13:24   13   A.   Right.     Yes.

11:13:25   14   Q.   And is the idea of wrapping it around technologically

11:13:35   15   the difference between what's described and shown in

11:13:38   16   Exhibit 22 and what's described in the '311 patent, from a

11:13:44   17   technical standpoint?

11:13:46   18   A.   So this -- this -- what do you call it, this -- this

11:13:58   19   document that we are reviewing right now --

11:14:00   20   Q.   It's a published patent application.

11:14:02   21   A.   Yeah.     It is describing an invention on a metal mesh

11:14:12   22   touch sensor, but a very early version of that.

11:14:17   23   Q.   Right.

11:14:18   24   A.   It's not identical to what we did at a later time.

11:14:23   25   This would have been very low yield and might not have
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 89 of 154 PageID #: 15251
                                                                                     360



11:14:28    1   qualified for flexible -- or wrap-around application.

11:14:35    2   Q.   Okay.   But did -- when you touched the sensor in the

11:14:39    3   proto -- the -- the ones that you were -- you were making

11:14:47    4   at the time that you filed Exhibit 22, would the sensor

11:14:53    5   pick up the touch enough to be able to control some device

11:14:56    6   or some -- to control something?

11:14:58    7   A.   So we might not have made this prototype, even, for --

11:15:19    8   with metal mesh.    So I would be guessing if I said it

11:15:29    9   would -- you know, this particular design would work.

11:15:33   10             But what -- what we were doing or what -- you

11:15:37   11   know, what was done here is that they've taken ITO design

11:15:43   12   and created a metal mesh version of it.

11:15:45   13             And I don't know if that makes sense.

11:15:50   14   Q.   Yeah.   Using copper, correct?

11:15:51   15   A.   Using copper, basically just traced around and then

11:15:57   16   just did some in-fill -- filling -- filling the -- you

11:16:01   17   know, the areas of the electrode with some --

11:16:05   18   Q.   Let me ask you -- okay.      I'm sorry.     Go ahead.

11:16:08   19   A.   Some diagonal lines.

11:16:10   20             So I -- I don't think we -- we ever tested this

11:16:14   21   particular design with -- with, like, actual physical

11:16:19   22   sensor.

11:16:20   23   Q.   Well, did you make any -- did you make the sensor

11:16:27   24   itself and a controller on a flexible PET substrate enough

11:16:31   25   to know that it would detect a touch, and the touch could
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 90 of 154 PageID #: 15252
                                                                                     361



11:16:36    1   then be used to control something?

11:16:38    2   A.   So I think we might not have made this particular

11:16:47    3   sensor, this is a metal mesh, and with this kind of design.

11:16:54    4   Q.   Okay.    The -- the embodiment -- an embodiment described

11:16:58    5   in the -- in Exhibit 22 is a copper touch sensor with sense

11:17:02    6   and drive electrodes on opposite side of a PET flexible

11:17:14    7   substrate for use in a mobile phone, correct?

11:17:18    8               That's an embodiment that we just saw was

11:17:22    9   described in various places in the patent, correct?

11:17:25   10   A.   Yes.

11:17:26   11   Q.   Atmel produced a product called XSense at one point,

11:17:33   12   correct?

11:17:33   13   A.   Yes.

11:17:33   14   Q.   That's what they went to market with?

11:17:38   15   A.   That's correct.

11:17:43   16   Q.   All right.    The XSense sensor was a copper-based touch

11:17:49   17   sensor on a flexible PET substrate, correct?

11:17:51   18   A.   Yes.

11:17:53   19   Q.   And you had -- by the time you were commercializing,

11:18:03   20   the XSense technology had used that flexible touch sensor

11:18:09   21   to -- to go around the curved edges of the -- to go -- to

11:18:15   22   cover the curves of a curved display, correct?

11:18:19   23               ATTORNEY:   Objection as to form.

11:18:23   24   A.   Of a curved display?

11:18:29   25   Q.   Had you done so?
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 91 of 154 PageID #: 15253
                                                                                     362



11:18:33    1   A.   I don't think there were any curved displays at the

11:18:40    2   time.

11:18:40    3   Q.   Okay.   And was that up through the time that Atmel sold

11:18:43    4   the XSense technology to Uni-Pixel?

11:18:55    5   A.   Yes, I think I've not -- I had not seen that curved

11:19:01    6   display up to that point.

11:19:03    7   Q.   And is it correct that XSense hadn't made a flexible

11:19:09    8   copper-based touch sensor that -- that it had placed over a

11:19:22    9   curved display?

11:19:24   10              ATTORNEY:   Objection as to form.

11:19:29   11   A.   Yes, I -- I don't think we had seen a curved display at

11:19:43   12   the time.

11:19:43   13   Q.   And am I correct that up until the time that Atmel sold

11:19:47   14   the XSense technology to Uni-Pixel, Atmel had not actually

11:19:54   15   taken a copper-based touch sensor on a PET flexible

11:20:03   16   substrate and wrapped it around the edge of a mobile phone

11:20:10   17   display?

11:20:11   18   A.   We certainly created prototypes and wrapped -- wrap

11:20:25   19   around multiple demo systems, mobile phones.           So we have --

11:20:32   20   we have that.

11:20:33   21   Q.   And how -- how long after the patent application was

11:20:39   22   filed did you have those prototypes?

11:20:41   23   A.   I mean, the curve -- curved, we -- we started with very

11:20:48   24   early, even maybe before the patent application, we had put

11:20:53   25   actually curved sensors around a display.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 92 of 154 PageID #: 15254
                                                                                     363



11:20:57    1   Q.   And was it after the patent was filed, which is October

11:21:03    2   28, 2011, that Atmel first made a prototype that wrapped

11:21:13    3   around the edges, for example, of a perpendicular display?

11:21:18    4   A.   We had prototypes, I believe, in July 2011, July or

11:21:34    5   August, of -- of our touch sensor wrapped around.

11:21:40    6   Q.   And you think that was July or August?

11:21:43    7   A.   Yes.   That was the -- the prototyping we did to develop

11:21:48    8   the technology.

11:21:48    9   Q.   And did the -- did that prototype work?

11:21:58   10   A.   Yes, we test it.

11:22:00   11   Q.   And -- and when I say -- when you say it worked, what

11:22:05   12   do you mean?

11:22:05   13   A.   Functionally.   We did functional testing.

11:22:11   14   Q.   And by that, you mean you could touch the sensor and --

11:22:15   15   and get a readout as to where that touch occurred?

11:22:19   16   A.   Yes.

11:22:19   17   Q.   And were you able -- after developing the flexible

11:22:30   18   touch sensor of the type described in the '311 for a curved

11:22:35   19   surface, were you later able to develop a working model of

11:22:44   20   a touch sensor of the type described in the '311 for a

11:22:46   21   display that had perpendicular sides, where the touch

11:22:54   22   sensor covered the top and over the edge and down the side?

11:22:57   23   A.   Yes.

11:22:57   24   Q.   And when was that?

11:22:59   25   A.   I'm not hundred percent sure of the date.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 93 of 154 PageID #: 15255
                                                                                     364



11:23:16    1   Q.   Was it a -- if you've completed the first project near

11:23:23    2   the end of June or early July, did -- was the project of

11:23:29    3   trying to wrap it around a display that was flat and

11:23:36    4   extended down the sides done two months later, three months

11:23:42    5   later, one month later?      Do you know, anything other than

11:23:46    6   would be a guess?

11:23:46    7   A.   I think it would be a guess.

11:23:49    8   Q.   At any time after June 21st, did you have a -- a

11:23:53    9   working device that had a display that was curved, the

11:24:02   10   display itself was curved, where the touch sensor overlaid

11:24:10   11   the curved display?

11:24:12   12   A.   No.

11:24:13   13   Q.   Did you have such a prototype prior to the time October

11:24:19   14   28th, 2011, that you filed the patent application for the

11:24:24   15   '311?

11:24:24   16   A.   With a curved display?

11:24:29   17   Q.   Yes.

11:24:30   18   A.   No, we did not have access to curved display.

11:24:33   19   Q.   When was the first time you had a working model of a

11:24:37   20   flexible substrate of the type described in the '311 patent

11:24:41   21   that was able to fit over a curved display?

11:24:47   22   A.   So the -- the touch sensor, or the touch panel that we

11:24:59   23   created, could have fit over a curved display.            We made a

11:25:07   24   demo, in fact, for it, as well.

11:25:10   25               But -- yeah, but we never actually built it into a
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 94 of 154 PageID #: 15256
                                                                                     365



11:25:14    1   system with a curved display.       We did not have access.

11:25:17    2   Q.   So you never had access to a curved display?

11:25:22    3   A.   That's correct.

11:25:23    4   Q.   But you -- you -- you could -- you tested the flexible

11:25:34    5   touch sensor as it was flexed, being flexed; is that

11:25:39    6   correct?

11:25:39    7   A.   That's correct.    Over a -- over a curved display or

11:25:43    8   even a flat display.

11:25:44    9   Q.   Well, you said -- I think you said you didn't have a

11:25:47   10   curved display?

11:25:48   11   A.   That's correct.    It's as if -- so we -- we tested our

11:25:51   12   technology of it, you know, bending, you know, over -- in

11:26:00   13   actual -- you know, it doesn't actually make a difference

11:26:04   14   whether it's a flat display or curved display.            From our

11:26:08   15   point of view that we are able to bend our sensor, the

11:26:14   16   difference would be we extend the viewable area.            If it was

11:26:18   17   a curved display, we extend the viewable area to the edge.

11:26:22   18   Q.   Okay.   Let me see if I understand now.

11:26:28   19              So -- so the work you were doing up to the time

11:26:30   20   you filed the '311 patent was with a flat display, correct?

11:26:36   21   A.   That's correct.

11:26:36   22   Q.   And you made touch sensors that went from one edge of

11:26:43   23   the touch display on the top to the other edge, correct?

11:26:47   24   A.   One edge -- one edge of the display to the other edge.

11:26:56   25   Q.   Yeah.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 95 of 154 PageID #: 15257
                                                                                     366



11:26:57    1   A.   You mean the flat area?

11:26:59    2   Q.   The flat area.

11:27:00    3   A.   That and -- yes, but also over the edge, as well.

11:27:05    4   Q.   Okay.    And am I correct that prior to the time you

11:27:12    5   filed the '311 patent, you did not have access to a curved

11:27:17    6   display, correct?

11:27:18    7   A.   Yes.

11:27:19    8   Q.   And so you never made a touch sensor which covered the

11:27:30    9   top of a display and the side of a display, correct?

11:27:35   10               ATTORNEY:   Objection, form.

11:27:38   11   A.   It -- I mean, our sensor -- we did not have the curved

11:27:55   12   display.

11:27:55   13   Q.   Well, you were making touch sensors that were

11:27:59   14   flexible --

11:28:00   15   A.   Yes.

11:28:01   16   Q.   -- when you were -- when you were working for Atmel in

11:28:05   17   England, right?

11:28:06   18   A.   They were -- they were flexible.

11:28:10   19   Q.   Okay.    But -- but looking back at it, it's true, isn't

11:28:14   20   it, that the touch sensors that you were working on in

11:28:18   21   England for Atmel were flexible enough that you could have

11:28:23   22   wrapped them around the edges of a flat display?

11:28:30   23   A.   The designs that we had might not have been optimized

11:28:36   24   for that.     So we -- we didn't further optimize it.         But it

11:28:42   25   was flexible.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 96 of 154 PageID #: 15258
                                                                                     367



11:28:42    1   Q.   I'm not asking if you optimized it.         I'm asking you if,

11:28:50    2   looking back at it now, given the work you did at Atmel

11:28:56    3   with flexible touch sensor substrates, that, in fact, the

11:29:08    4   flexible touch sensor substrates that you were working on

11:29:11    5   in England with Atmel, you could have done the same thing

11:29:17    6   that you did later on, as we've discussed in the context of

11:29:21    7   Exhibit 18, and taken that flexible display and extended it

11:29:27    8   beyond the edges of the flat display?

11:29:34    9             It may not have been as optimum, but it would have

11:29:39   10   worked?

11:29:40   11   A.   We did not test the functionality, but it is -- it is

11:29:45   12   probable.

11:29:46   13   Q.   At some point, did you consult for a company, Houlihan

11:29:54   14   Lokey?

11:30:04   15   A.   Houlihan Lokey?    Yes.   Yes, I did.

11:30:09   16   Q.   Do you recall speaking with a patent attorney working

11:30:14   17   on behalf of the company regarding the filing of the

11:30:18   18   application that led to the '311 patent?

11:30:23   19   A.   To the patent attorney.      At the time?

11:30:31   20   Q.   Yes, sir.

11:30:31   21   A.   Speaking to them at the time?

11:30:36   22             No, I -- I could not remember.        It's too far back.

11:30:42   23   Q.   Mr. Yilmaz, earlier today, you discussed some of the

11:30:48   24   prototypes that you were involved with in creating on

11:30:54   25   behalf of Atmel's customers, specifically Nokia.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 97 of 154 PageID #: 15259
                                                                                     368



11:30:57    1               Do you remember that?

11:30:58    2   A.   Yes.

11:31:00    3               ATTORNEY:   And, for the record, this is the

11:31:01    4   document marked as Yilmaz 18.

11:31:09    5   Q.   Do you remember talking about the project that's

11:31:11    6   discussed in the first paragraph of this email that we're

11:31:14    7   looking at on the screen right now?

11:31:17    8   A.   Today?

11:31:18    9   Q.   Yes.

11:31:19   10   A.   Yes.

11:31:19   11   Q.   The project that is being discussed in this first

11:31:29   12   paragraph is the Jolle project.        Would that be fair to say?

11:31:32   13   A.   Yes.

11:31:32   14   Q.   And how can you tell?

11:31:37   15   A.   That was the curved cover that we were working on.

11:31:47   16   Q.   Do you see in the middle part of the screen right now

11:31:53   17   there's some information there about who sent the email and

11:31:58   18   what time, subject, and then the attachments to the email?

11:32:02   19               Do you see that?

11:32:03   20   A.   Yes.

11:32:03   21   Q.   Under the -- well, next to the term "attachments," what

11:32:11   22   do you see there?

11:32:12   23   A.   Jolle glass touch, et cetera, zip file.

11:32:15   24   Q.   I'd like to ask you about the number that appears right

11:32:20   25   after Jolle glass touch.       I'll read it as 20110428.
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 98 of 154 PageID #: 15260
                                                                                     369



11:32:27    1               Do you see that?

11:32:28    2   A.   Yes.

11:32:28    3   Q.   Does that indicate to you that the date of the -- at

11:32:34    4   least the file that's being attached is, let's say,

11:32:40    5   April 28th, 2011?

11:32:42    6   A.   Yes.

11:32:44    7   Q.   I'd like to show you a document that has a Bates stamp

11:32:47    8   of Yilmaz_00000002.     And I'll bring it up on the screen

11:32:59    9   right now.

11:33:13   10   A.   Okay.

11:33:13   11   Q.   Mr. Yilmaz, do you see what I'm looking at on the

11:33:17   12   screen right now?     It's in Adobe Acrobat.       It's a document

11:33:21   13   with some blue text and some black text?

11:33:25   14   A.   Yes.

11:33:25   15   Q.   Mr. Yilmaz, you now have some control.

11:33:28   16               And I'd like to ask you first, do you recognize

11:33:30   17   this document?

11:33:31   18   A.   Yes.

11:33:31   19   Q.   What is it?

11:33:32   20   A.   It is a data sheet we created to give to customers.

11:33:41   21   Q.   So, Mr. Yilmaz, do you recognize the same document on

11:33:45   22   the screen right now, just in native format?

11:33:48   23   A.   Yes.

11:33:52   24   Q.   I'd like to scroll down to a particular portion of the

11:33:54   25   document and just ask you to confirm something.            And, for
    Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 99 of 154 PageID #: 15261
                                                                                     370



11:33:59    1   the record, I am scrolling down to Page 2 of the PDF.             And

11:34:22    2   I'll zoom in right now.

11:34:24    3               And ask you, Mr. Yilmaz, to take a look at the

11:34:29    4   description -- or, rather, the text underneath the words,

11:34:34    5   Product Description and Applications, which should be

11:34:38    6   roughly near the middle of your screen.

11:34:40    7               Do you see that?

11:34:41    8   A.   Yes.

11:34:41    9   Q.   Can you just take a moment to read through that

11:34:44   10   paragraph and let me know what it's saying.

11:34:50   11   A.    So it's describing roll-to-roll process with PET

11:35:22   12   substrates.     It is describing that it can be bent or

11:35:29   13   laminated on curved surfaces.       2.5D product designs.        Yeah.

11:35:45   14   Q.   My question to you now is, what exactly does 2.5D mean?

11:35:50   15   If you could give me a quick answer?

11:35:54   16   A.   Right.    2.5D, as opposed to 3D, is something -- a

11:36:02   17   surface that you can laminate without stretching -- or,

11:36:12   18   actually, let me try this way.

11:36:14   19               It's a -- it's a curvature in one direction, as

11:36:23   20   opposed to multiple directions where you would have, like

11:36:28   21   on a ball, for example, where you can laminate a sheet.

11:36:33   22   Q.   Was the Jolle project you were working on with Nokia a

11:36:42   23   2.5D design or 3D?

11:36:47   24   A.   2.5.

11:36:48   25   Q.   Mr. Yilmaz, I'd like to show you another document,
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 100 of 154 PageID #: 15262
                                                                                    371



11:36:51    1   which I'll mark as Yilmaz Exhibit 32.

11:36:55    2               I'd like to you take a look at this document, sir.

11:37:00    3   And I'll share control with you right now, and ask you once

11:37:04    4   you know, what is it?

11:37:08    5   A.   Yeah.    This would have been number of sensors we

11:37:25    6   delivered for a particular project and a particular

11:37:28    7   customer.

11:37:29    8   Q.   Could I ask you to take a look at Row 5, which is

11:37:35    9   Priority 1 in Column A?

11:37:38   10   A.   Yes.

11:37:38   11   Q.   Do you see that?

11:37:40   12               Do you see in Column C on Row 5, the project name

11:37:44   13   is Jolle?

11:37:45   14   A.   Yes.

11:37:45   15   Q.   So this row relates to the Jolle project that you were

11:37:50   16   discussing earlier today in -- in the deposition?

11:37:55   17   A.   That's correct.

11:37:55   18   Q.   And do you recall saying that prototypes were, in fact,

11:38:01   19   fabricated and delivered in the Jolle project?

11:38:05   20   A.   Yes.

11:38:06   21   Q.   Can you just take a look at the rest of the information

11:38:09   22   in the row and just confirm that for me.         And let me know

11:38:13   23   if your answer changes.

11:38:16   24   A.   Sorry.    Can you ask your question again?

11:38:19   25   Q.   Sure.    Can you just confirm what you just said, after
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 101 of 154 PageID #: 15263
                                                                                    372



11:38:24    1   having looked at the rest of the information in Row 5 of

11:38:28    2   the Excel document?

11:38:31    3   A.   Yes.    Yes, we have got layouts, we have got number of

11:38:40    4   samples that we are shipping.       Layout complete, mask

11:38:46    5   delivery.      And this is the shipment date.

11:38:49    6   Q.   Under Column F, which has I believe a label CAD

11:38:55    7   Engineer, you can see the name Carl.

11:38:57    8               Do you see that?

11:38:57    9   A.   Yes.

11:38:58   10   Q.   Who is Carl?

11:39:00   11   A.   This is a CAD engineer in the U.K.

11:39:08   12   Q.   Does he have a last name?

11:39:10   13   A.   Carley.

11:39:13   14   Q.   Carl Carley?

11:39:16   15   A.   Yes.

11:39:16   16   Q.   Did he work for Nokia?

11:39:17   17   A.   No.    Atmel.

11:39:24   18   Q.   Carl Carley worked for Atmel?

11:39:27   19   A.   That's correct.

11:39:27   20   Q.   And, just for the record, the term "CAD," C-A-D, what

11:39:39   21   does that stand for?

11:39:40   22   A.   Computer-aided design.

11:39:44   23   Q.   I'd like to show you that document -- or, rather, let

11:39:47   24   me first just say, let me pull up on the screen what's been

11:39:53   25   Bates stamped as Yilmaz 21.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 102 of 154 PageID #: 15264
                                                                                    373



11:39:55    1               So, Mr. Yilmaz, I've pulled up that native

11:39:59    2   document -- I've opened it, rather, in a free step file

11:40:04    3   viewer called Step Viewer.

11:40:07    4               Well, first, let me ask a foundational question.

11:40:10    5               Do you know what a step file is?

11:40:13    6   A.   Yes.

11:40:13    7   Q.   And what is a step file?

11:40:15    8   A.   It's a -- a 3D file, a 3D design file, one of the

11:40:21    9   formats.

11:40:22   10   Q.   Have you -- or, rather, have you seen this -- have you

11:40:31   11   seen this document before?

11:40:32   12   A.   Yes.

11:40:32   13   Q.   And can you tell me when you have seen the document

11:40:35   14   before?

11:40:35   15   A.   You provide it to me.    Yes, I believe that was the

11:40:42   16   case.

11:40:42   17   Q.   And do you know if this was -- this step file was

11:40:46   18   created by Mr. Carley?

11:40:47   19   A.   I'm not sure.    I think part of it might have been.         Or

11:40:58   20   at least co-created.

11:41:00   21   Q.   Starting from the bottom, actually, with Jolle Display

11:41:07   22   Foam, can you just tell me what that is?         What does it

11:41:11   23   refer to?

11:41:11   24   A.   It is the foam that seals this piece to the display.

11:41:20   25   So there's the seal between this piece and the display.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 103 of 154 PageID #: 15265
                                                                                    374



11:41:23    1   Q.   And by "this piece," what do you mean?

11:41:29    2   A.   You know, what we are seeing here.       This is the touch

11:41:36    3   panel.

11:41:36    4   Q.   Okay.    Moving to this layer where -- where my cursor is

11:41:48    5   hovering, where it reads, Jolle touch, is that assembly,

11:41:54    6   A-S-S-Y?

11:41:54    7   A.   It is.

11:41:54    8   Q.   I'm going to expand that just so that you can see what

11:41:57    9   it is.

11:41:58   10   A.   Yeah.

11:41:59   11   Q.   Can you just tell me what the Jolle Touch Assembly

11:42:04   12   layer refers to?

11:42:05   13   A.   That would be the touch sensor.       It will be the FPC.

11:42:13   14   Yeah.    It's -- it's the sensor and the FPC, and it looks

11:42:17   15   like there's a connector, as well, in there.

11:42:20   16   Q.   What is the FPC?

11:42:22   17   A.   FPC is another -- it's basically a connect --

11:42:36   18   connecting piece of flexible printed circuit board between

11:42:48   19   the touch sensor and could be the motherboard, for example.

11:42:51   20   Q.   Okay.    And I'll come back to -- to this layer.        I'd

11:42:56   21   like to first ask you about the first layer in the list,

11:42:59   22   Jolle Glass Window.

11:43:02   23   A.   Right.

11:43:03   24   Q.   Do you see that?

11:43:03   25   A.   Yes.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 104 of 154 PageID #: 15266
                                                                                    375



11:43:03    1   Q.   Can you tell me what the Jolle Glass Window is?

11:43:08    2   A.   It's the -- it's the cover glass.

11:43:11    3   Q.   So I've just hovered my mouse cursor over Jolle Glass

11:43:20    4   Window.      You can see the substantial portion of the model

11:43:23    5   just lit up in neon blue.      The part that lit up in neon

11:43:27    6   blue, is that the Jolle Glass Window layer?

11:43:30    7   A.   Yes.

11:43:30    8   Q.   Okay.    I'm going to hide the board-to-board connector

11:43:37    9   now.    And next I'm going to ask you about the -- the Jolle

11:43:43   10   Touch Sensor Top Flex Element, where my mouse cursor has

11:43:50   11   hovered.

11:43:50   12               And, again, sir, if you -- at any point you want

11:43:53   13   to actually take control of my computer and, you know,

11:43:58   14   manipulate it yourself, just let me know.         Can you tell me

11:44:01   15   what the Jolle Touch Sensor Top Flex Element is?           In the

11:44:07   16   layout, it's the Jolle Touch Sensor Atmel.          Do you see

11:44:07   17   that.

11:44:07   18   A.   Yes.

11:44:08   19   Q.   Can you tell me what that is?

11:44:11   20   A.   That's the touch sensor.

11:44:13   21   Q.   By "touch sensor," do you mean the PET film on which

11:44:24   22   the copper metal mesh lines are laminated on both sides?

11:44:28   23   A.   Yes.

11:44:28   24   Q.   I'm going to move my mouse to a portion of the layout.

11:44:37   25   Can you see where my mouse is hovering right here?
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 105 of 154 PageID #: 15267
                                                                                    376



11:44:40    1   A.   Yes.

11:44:40    2   Q.   Do you see that there is, from your perspective, a

11:44:44    3   north/south line extending from where my mouse cursor is

11:44:49    4   hovering to the bottom of the model where my mouse is now

11:44:53    5   hovering?

11:44:53    6   A.   Right.    Yes.

11:44:54    7   Q.   The side to the left of that line we discussed, is that

11:45:02    8   also part of the touch sensor?

11:45:04    9   A.   Yes.

11:45:14   10   Q.   Okay.    Same question with the line on the other side of

11:45:18   11   the model where my mouse is hovering, which is, you know,

11:45:21   12   just -- it's asymmetrical design.        But same question, is

11:45:26   13   the part to the right of the line where my mouse is

11:45:29   14   hovering now part of the touch sensor, as well, sir?

11:45:32   15   A.   Yes.

11:45:32   16   Q.   This line right here where my mouse is hovering, along

11:45:41   17   with the line that we just discussed on the other side of

11:45:44   18   the model where my mouse is hovering now, is that an

11:45:47   19   indication of where the radius of curvature of the design

11:45:51   20   begins, rather, on the left and right sides?

11:45:53   21   A.   I believe so.

11:45:58   22   Q.   Mr. Yilmaz, I'm also going to pull up something called

11:46:05   23   a GDS file for you in a moment.

11:46:07   24               But, first, can you tell me, do you know what a

11:46:10   25   GDS file is?
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 106 of 154 PageID #: 15268
                                                                                    377



11:46:11    1   A.   Yes.   It's -- it's a file used by Cadence Software.

11:46:19    2   It's mainly used for semiconductor design, but it is also

11:46:26    3   used for metal mesh design by us.

11:46:29    4   Q.   So, Mr. Yilmaz, looking at the screen now, can you

11:46:35    5   confirm for me that this is a -- let's say a GDS layout?

11:46:39    6   A.   Yes, it is.

11:46:41    7   Q.   And was this the GDS layout used for the fabrication

11:46:51    8   for the prototypes in the Jolle project?

11:46:54    9   A.   Yes.

11:46:54   10   Q.   How do you know that?

11:46:55   11   A.   This was the Jolle1UP GDS file that we used to create

11:47:04   12   the touch sensors.

11:47:05   13   Q.   And can you just tell me what we're looking at here on

11:47:09   14   the screen?

11:47:09   15   A.   This is a portion of the touch sensor -- touch sensor

11:47:19   16   area.    We are looking at the mesh lines in green and cut.

11:47:25   17   Q.   The mesh lines are -- well, tell me, can you recall the

11:47:31   18   material used in the mesh lines for the Jolle project?

11:47:34   19   A.   Yes.   It would be copper.

11:47:39   20   Q.   So, earlier, you were saying that one of the

11:47:43   21   technological, let's say, innovations of the '311 patent

11:47:53   22   was to have the metal mesh sensor configured to go over

11:47:58   23   the -- the -- the edges of the display.         Is that -- is that

11:48:02   24   right?

11:48:03   25   A.   Yes.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 107 of 154 PageID #: 15269
                                                                                    378



11:48:03    1   Q.   Do you remember approximately when in the 2011 time

11:48:10    2   frame or 2010 time frame, or whatever time frame, that you,

11:48:14    3   Mr. Laub, or Mr. Shaikh actually came up with that concept?

11:48:24    4   Would it have been, let's say, before the company started

11:48:28    5   contemplating what it called the 2.5D product designs?

11:48:40    6              Mr. Yilmaz, speaking specifically with the month

11:48:49    7   January 2011 in mind, at the time had you or Mr. Laub or

11:48:59    8   Mr. Shaikh already been working on 2.5D designs, as we've

11:49:05    9   discussed?

11:49:06   10   A.   With the Jolle project, we were working on the 2.5D

11:49:14   11   designs.

11:49:14   12   Q.   Do you remember approximately when you, Mr. Shaikh, or

11:49:20   13   Mr. Laub first began working on the Jolle project?

11:49:22   14   A.   I think it would have been early 2011.

11:49:33   15   Q.   And bringing your attention back to the prototypes that

11:49:37   16   Atmel eventually created for the Jolle project, do you

11:49:41   17   recall approximately what time Atmel received those

11:49:44   18   prototypes?

11:49:48   19   A.   I think it would have been around July or August.

11:49:51   20   Q.   Do you recall the prototypes being, let's say,

11:49:59   21   functional?

11:50:11   22   A.   I mean, they -- they would have been.

11:50:27   23   Q.   And why would you think that?

11:50:29   24   A.   Personally, I don't recall testing them.         Yeah.

11:50:44   25   Q.   Mr. Yilmaz, speaking again specifically about the
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 108 of 154 PageID #: 15270
                                                                                    379



11:50:50    1   prototypes that you testified you received in the July 2011

11:50:56    2   time frame, do you have any reason to believe that they

11:51:00    3   would not be functional, let's say, for, you know, sensing

11:51:09    4   touch on the display panel around the module?

11:51:14    5   A.   No.

11:51:14    6   Q.   You remember the -- the series of CAD drawings you were

11:51:21    7   shown, Mr. Yilmaz?

11:51:22    8   A.   Yes.

11:51:22    9   Q.   And I think you described that that Jolle had -- was --

11:51:30   10   consisted of a curved glass under which was a curved

11:51:38   11   sensor; is that correct?

11:51:39   12   A.   That's correct.

11:51:40   13               (Videoclip ends.)

11:51:44   14               THE COURT:    Does that complete this witness by

11:51:46   15   deposition, counsel?

11:51:48   16               MS. FAIR:    Yes, Your Honor.

11:51:48   17               THE COURT:    All right.   Ladies and gentlemen of

11:51:52   18   the jury, it's about 10 minutes until noon.          I'm advised by

11:51:55   19   the clerk's office that your lunch is waiting for you in

11:51:58   20   the jury room.     So we're going to break for lunch at this

11:52:01   21   time.

11:52:03   22               I'm going to ask you to take your juror notebooks

11:52:05   23   with you to the jury room over the lunch break.           Please

11:52:09   24   follow all the instructions I've given you, of course,

11:52:12   25   including the one not to discuss the case with each other
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 109 of 154 PageID #: 15271
                                                                                    380



11:52:15    1   or anyone else in any way.

11:52:16    2           It is about eight minutes until noon.           We'll try

11:52:22    3   to reconvene promptly at 1:00 o'clock.

11:52:25    4           The jury is excused for lunch at this time.

11:52:27    5           COURT SECURITY OFFICER:        All rise.

11:52:29    6           (Jury out.)

11:52:29    7           THE COURT:     Counsel, so far, we've used two hours

11:53:07    8   and 50 minutes trial time this morning.

11:53:09    9           If you need further breakdowns, you can get them

11:53:15   10   from my staff over the lunch break.        Until 1:00 p.m. when

11:53:19   11   we reconvene, we stand in recess.

11:53:22   12           COURT SECURITY OFFICER:        All rise.

11:53:23   13           (Recess.)

01:06:51   14           (Jury out.)

01:06:52   15           COURT SECURITY OFFICER:        All rise.

01:06:57   16           THE COURT:     Be seated, please.

01:09:50   17           Counsel, I understand you've got recent updates on

01:09:57   18   your time from my staff.      I also understand there may need

01:10:00   19   to be a correction in the record with regard to deposition

01:10:04   20   exhibits that were put forward earlier; is that correct,

01:10:09   21   Ms. Fair?

01:10:10   22           MS. FAIR:     That's correct, Your Honor.

01:10:11   23           THE COURT:     Would you go to the podium, please?

01:10:13   24           MS. FAIR:     Yes, sir.

01:10:20   25           THE COURT:     Tell me what we need to do and what we
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 110 of 154 PageID #: 15272
                                                                                    381



01:10:22    1   have.

01:10:23    2             MS. FAIR:     I misaligned up which PTX numbers go

01:10:27    3   with the Yilmaz exhibit number from the deposition, and so

01:10:30    4   I just wanted to get it corrected in the record since I

01:10:33    5   misspoke earlier.

01:10:34    6             THE COURT:     All right.

01:10:34    7             MS. FAIR:     Okay.

01:10:35    8             THE COURT:     Let's go ahead and correct the record.

01:10:36    9             MS. FAIR:     Thank you.

01:10:37   10             Yilmaz Exhibit No. 4 is PTX-003.

01:10:43   11             Yilmaz Exhibit 18 is PTX-701.

01:10:50   12             Yilmaz Exhibit 31 is PTX-702.

01:10:56   13             Yilmaz Exhibit 32 is PTX-690.

01:11:02   14             Yilmaz Exhibit 33 is PTX-692.

01:11:09   15             And Yilmaz Exhibit 34 is PTX-694.

01:11:14   16             And those are the exhibits that Plaintiff offered

01:11:18   17   through Mr. Yilmaz's deposition testimony.

01:11:21   18             THE COURT:     All right.   Any objection or problem

01:11:25   19   with that, Mr. Haslam?

01:11:26   20             MR. HASLAM:     No, Your Honor.

01:11:30   21             THE COURT:     All right.   Is Plaintiff prepared to

01:11:32   22   call their next witness?

01:11:34   23             MR. FENSTER:     We are, Your Honor, Mr. Credelle.

01:11:37   24             THE COURT:     All right.   Let's bring in the jury,

01:12:13   25   please.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 111 of 154 PageID #: 15273
                                                                                    382



01:12:13    1            COURT SECURITY OFFICER:        All rise.

01:12:13    2            (Jury in.)

01:12:14    3            THE COURT:     Welcome back from lunch, ladies and

01:12:15    4   gentlemen.   Please have a seat.

01:12:16    5            Plaintiff, call your next witness.

01:12:24    6            MR. FENSTER:     Your Honor, the Plaintiff calls

01:12:27    7   Mr. Thomas Credelle.

01:12:28    8            THE COURT:     All right.     Mr. Credelle will come

01:12:30    9   forward and be sworn, please.

01:12:49   10            (Witness sworn.)

01:12:50   11            THE COURT:     If you'll come around, sir, and have a

01:12:52   12   seat on the witness stand.

01:13:02   13            THE WITNESS:     Thank you.

01:13:03   14            THE COURT:     All right.     Mr. Fenster, you may

01:13:10   15   proceed with direct examination.

01:13:11   16            MR. FENSTER:     Thank you, Your Honor.

01:13:11   17            Good afternoon, ladies and gentlemen.

01:13:11   18            THOMAS CREDELLE, PLAINTIFF'S WITNESS, SWORN

01:13:11   19                           DIRECT EXAMINATION

01:13:15   20   BY MR. FENSTER:

01:13:15   21   Q.   (By Mr. Fenster)    Good afternoon, Mr. Credelle.

01:13:16   22   A.   Good afternoon.

01:13:17   23   Q.   Could you please introduce yourself to the jury?

01:13:19   24   A.   My name is Thomas Credelle.

01:13:20   25   Q.   And are you married, Mr. Credelle?
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 112 of 154 PageID #: 15274
                                                                                    383



01:13:22    1   A.   Yes, I am.    In fact, I celebrate my 40th wedding

01:13:27    2   anniversary in two months.      We hope COVID ends so we can

01:13:32    3   actually go someplace.

01:13:33    4             I have two boys that are age 36 and 38.         I have

01:13:37    5   one granddaughter and another one on the way in about a

01:13:40    6   month.

01:13:41    7   Q.   And were you retained as an expert witness in this

01:13:43    8   case?

01:13:43    9   A.   I was.

01:13:48   10   Q.   By whom?

01:13:49   11   A.   I was retained by Solas OLED.

01:13:50   12   Q.   And what were you asked to do?       What is your role in

01:13:53   13   this case?

01:13:54   14   A.   So my role was to analyze these three patents that are

01:13:59   15   in this case.      I was asked to look at the details of the

01:14:02   16   patent.      I was asked to look at Samsung documents and

01:14:07   17   products to match the claims of the asserted patents to the

01:14:13   18   Samsung products.

01:14:14   19   Q.   And are you being compensated for your work in this

01:14:17   20   case?

01:14:17   21   A.   I am.

01:14:18   22   Q.   How so?

01:14:19   23   A.   I'm paid $400 an hour for my consulting work.

01:14:22   24   Q.   And is that your normal hourly rate?

01:14:24   25   A.   Yes, it is.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 113 of 154 PageID #: 15275
                                                                                    384



01:14:25    1   Q.   And does your compensation depend in any way on the

01:14:28    2   outcome of this case?

01:14:28    3   A.   Absolutely not.

01:14:29    4   Q.   Did you prepare some presentation slides to help aid

01:14:36    5   your presentation to the jury today?

01:14:38    6   A.   Yes, I did.

01:14:39    7   Q.   And do you have the clicker right there with you?

01:14:41    8   A.   I do.

01:14:42    9   Q.   Terrific.

01:14:43   10            Would you please tell the jury a little bit about

01:14:45   11   the experience that you had that lends -- that lends to

01:14:49   12   your expertise in display technology?

01:14:50   13   A.   Yes, I think I've been very fortunate that when I got

01:14:54   14   out of school that I got into a field that was very

01:14:57   15   fascinating and has changed over the past now 50 years,

01:15:02   16   displays.

01:15:03   17            I worked in all aspects of displays.          The new

01:15:09   18   technology was going from the old CRTs -- some of you are

01:15:15   19   old enough to remember the old boxy tubes -- to the more

01:15:18   20   modern displays we have today.

01:15:20   21            I worked on many aspects of that in R&D for 20

01:15:25   22   years.   And I decided I wanted to get more into the action

01:15:29   23   and went to work for product companies that develop

01:15:32   24   products that use new display technology.

01:15:32   25            I also worked in touch, touch technology.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 114 of 154 PageID #: 15276
                                                                                    385



01:15:35    1               So it runs a broad spectrum.     My experience is

01:15:39    2   also with different companies, as I'll describe.

01:15:42    3   Q.   Okay.    And what do you do today?

01:15:44    4   A.   Today, I'm a consultant.     I do consulting, some

01:15:50    5   technical consulting and some business consulting for

01:15:53    6   companies.     But I do a lot of patent analysis like I was

01:15:59    7   retained to do in this case.

01:16:00    8   Q.   And do you have any patents yourself?        Are you a named

01:16:03    9   inventor on any patents?

01:16:04   10   A.   Yes.    I'm proud to say that I've earned over 80 U.S.

01:16:07   11   patents, quite a bit more foreign patents.          But this

01:16:13   12   is over the span of my career.       It wasn't just in the

01:16:17   13   beginning.     It was throughout my whole career.

01:16:19   14               I pride myself in being inventive and solving -- a

01:16:25   15   problem solver, so that resulted in quite a few patents.

01:16:28   16   Q.   Can you tell the jury about your educational

01:16:30   17   background?

01:16:30   18   A.   Yes.    I received my Bachelor of Science degree in

01:16:34   19   electrical engineering from Drexel University in 1969.            I

01:16:37   20   graduated at the top of my class and was given a full

01:16:43   21   scholarship to MIT.

01:16:44   22               And I spent a year at MIT and got my Master's

01:16:50   23   degree, also in electrical engineering.         But my emphasis

01:16:53   24   was electro-optics and solid-state physics and solid-state

01:16:56   25   materials.     And so I think it really prepared me well for
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 115 of 154 PageID #: 15277
                                                                                    386



01:16:59    1   the career that I eventually fell into.

01:17:01    2   Q.   And can you tell the jury a little bit about your

01:17:03    3   real-world work experience related to touch sensor and

01:17:06    4   display technology?

01:17:07    5   A.   Yes, be happy to.

01:17:08    6            So the first company I joined was RCA.          And in the

01:17:13    7   '70s, RCA was the leading company in television.           They

01:17:17    8   actually invented color television.        They had a very large

01:17:21    9   research department that was looking at new products that

01:17:24   10   RCA would hopefully introduce in the next five to 10 years.

01:17:28   11            One of those products -- projects was -- we used

01:17:32   12   to call them flat-panel displays to distinguish them from

01:17:36   13   the big CRTs, but we now call it displays.

01:17:39   14            In those days, the technology didn't exist.           We

01:17:41   15   had to figure out how do we make a display that's only an

01:17:45   16   inch thick that you can hang on the wall, and that was what

01:17:48   17   the dream of the CEO was, of RCA.

01:17:52   18            And so I worked on that project doing development

01:17:54   19   myself and leading a group.      We developed some of the first

01:17:58   20   working models of flat displays, very small, but we were

01:18:03   21   very proud of the fact that we were able to make this with

01:18:06   22   our technology and our ideas.

01:18:08   23   Q.   And --

01:18:09   24   A.   After that, I joined General Electric, or GE actually

01:18:13   25   bought RCA about the time I moved.        And they were working
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 116 of 154 PageID #: 15278
                                                                                    387



01:18:16    1   on also flat displays, but this time for cockpits.            GE had

01:18:23    2   a big business in supplying electronics for airplanes, and

01:18:26    3   they wanted to replace, again, the bulky displays that you

01:18:31    4   might have seen in old cockpits in movies with these sleek,

01:18:31    5   flat displays, which weigh less and give better picture

01:18:31    6   quality.

01:18:35    7              So we developed that technology, and that's flying

01:18:39    8   in airplanes still today.

01:18:41    9   Q.   What did you do after GE?

01:18:43   10   A.   So I spent 20 years in R&D.      And I was kind of itching

01:18:48   11   to get into product development.       And there was a small

01:18:51   12   company in California called Apple Computer that was

01:18:54   13   looking to build laptop displays -- or I should say laptop

01:18:59   14   computers with flat displays.

01:19:01   15              I was hired to run that group, and our job was to

01:19:04   16   look at the technology that could be appropriate for

01:19:06   17   Apple's PowerBooks -- that's what they called them -- and

01:19:09   18   we introduced -- introduced those products.          One of the

01:19:13   19   first companies to introduce light-weight laptops.            I guess

01:19:17   20   with Apple, the rest is history.       We all know about their

01:19:21   21   great products that come after that.

01:19:22   22   Q.   And what about after Apple?

01:19:24   23   A.   So after Apple, some people asked me, why did you

01:19:27   24   leave, but I had the opportunity to join a group at

01:19:30   25   Motorola that was actually going to manufacture flat-panel
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 117 of 154 PageID #: 15279
                                                                                    388



01:19:33    1   displays or displays in the U.S.       And I was happy about

01:19:36    2   that because the business was kind of moving into Asia.

01:19:40    3   And Motorola made a major commitment; they hired me to help

01:19:43    4   with the engineering and marketing of this new product.

01:19:45    5              I also was quite involved with the cell phone

01:19:48    6   group of Motorola.     Obviously, they're well-known for

01:19:52    7   making cell phones, and they needed help on displays that

01:19:56    8   would go into cell phones, the new models, even including

01:20:02    9   Organic Light-Emitting Diodes, which we'll hear about

01:20:03   10   later -- later today.

01:20:04   11   Q.   Did you -- before we go on to the next slide, did you

01:20:07   12   gain any experience with patents working at any of these

01:20:12   13   companies?

01:20:12   14   A.   So, yeah, that's a great question.       I -- as a young

01:20:15   15   engineer coming out of MIT, I didn't know much about

01:20:18   16   patents.     I knew about patents, about the process and the

01:20:22   17   value.     And RCA put a lot of values in patents.        I think

01:20:25   18   they made a lot of money with their patents and protecting

01:20:28   19   their -- protecting their ideas.

01:20:30   20              The patent attorneys there gave us training as

01:20:32   21   young engineers on how to write down and how to document

01:20:36   22   patents and how to think about patents and their value.             So

01:20:38   23   it was really great training for me as a young engineer to

01:20:42   24   be able to kind of understand this aspect of my job.

01:20:46   25              So if I had a good idea, we would discuss it, we
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 118 of 154 PageID #: 15280
                                                                                    389



01:20:50    1   would write it down, and they would file patents.           And I

01:20:52    2   saw the value to RCA, that these were protecting their

01:20:55    3   business against competition.       And at some point, if they

01:20:58    4   want to license that technology, that was revenue that

01:21:01    5   they -- that they got from those patents.

01:21:03    6              So throughout my whole career, I've worked at

01:21:07    7   other start-up companies where their idea was licensing,

01:21:12    8   and so patents are very important.        You really need to have

01:21:15    9   good, solid protection for your business.         It's probably

01:21:18   10   more true of small companies than it is for big companies.

01:21:21   11   Q.   Mr. Credelle --

01:21:22   12              THE COURT:     Mr. Credelle, pull the microphone a

01:21:24   13   little closer to you, please.

01:21:26   14              THE WITNESS:     Oh, I'm sorry.

01:21:26   15              THE COURT:     I want to make sure everybody in the

01:21:28   16   room has a chance to hear you.

01:21:30   17              Go ahead, counsel.

01:21:31   18              MR. FENSTER:     Thank you, Your Honor.

01:21:31   19   Q.   (By Mr. Fenster)      Mr. Credelle, did you gain any

01:21:34   20   real-world experience designing and developing touch

01:21:36   21   sensors?

01:21:36   22   A.   Yes, as a matter of fact one of the start-up companies

01:21:39   23   I joined about five years ago, maybe six years ago, was a

01:21:44   24   small company called Innova Dynamics.         Their technology was

01:21:50   25   metal nanowires.    Kind of a metal -- a metal sensor, and
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 119 of 154 PageID #: 15281
                                                                                    390



01:21:54    1   they were fabricating these metal nanowires.

01:21:57    2             I was in charge of engineering, the VP of

01:22:00    3   engineering, to develop prototypes and work with the

01:22:02    4   production people in Taiwan to actually fabricate

01:22:08    5   prototypes using this new technology.

01:22:10    6             So part of my responsibility was to understand the

01:22:14    7   competition for this new technology, whether it's metal

01:22:18    8   mesh or you heard about ITO, indium tin oxide, and compare

01:22:24    9   that to the new technology and look at how to manufacture

01:22:27   10   them and then talk to customers about their needs.

01:22:30   11             So that was a very intense three years working on

01:22:34   12   touch sensors that gave me a lot of background, which

01:22:36   13   actually helped me in understanding the details of this

01:22:39   14   case.

01:22:39   15   Q.   Thank you, Mr. Credelle.

01:22:43   16             MR. FENSTER:     And, Your Honor, at this time, I'd

01:22:44   17   like to offer Mr. Credelle as an expert in the field of

01:22:50   18   OLED and AMOLED display and touch sensor technology.

01:22:52   19             THE COURT:     Is there objection?

01:22:53   20             MR. HASLAM:     No objection, Your Honor.

01:22:55   21             THE COURT:     Without objection, the Court will

01:22:58   22   recognize the witness as an expert in those designated

01:23:00   23   fields.

01:23:00   24             Please continue.

01:23:02   25   Q.   (By Mr. Fenster)     Mr. Credelle, can you give the jury
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 120 of 154 PageID #: 15282
                                                                                    391



01:23:05    1   kind of an overview of the broad topics that we'll be

01:23:09    2   covering today?

01:23:09    3   A.   Sure.    As I mentioned, and you've heard, I think, in

01:23:16    4   the opening, there are three patents in this case, the

01:23:20    5   '311, the '450, and the '338.       I will start with the '311.

01:23:25    6   I think it's fresh in our minds because we heard from the

01:23:29    7   inventors of the '311 this morning.        So, hopefully.       It

01:23:32    8   will tie together, and I'll go into the patents that talk

01:23:35    9   about OLED technology.

01:23:36   10   Q.   Can you tell the jury some of the materials that you

01:23:40   11   reviewed in preparing your -- and doing your analysis in

01:23:45   12   this case?

01:23:46   13   A.   Yes, this is a really long list.       Actually, it's a lot

01:23:49   14   of pages.

01:23:50   15             Starting with the patents, of course, that's Step

01:23:53   16   No. 1.    Any person with my assignment needs to really

01:24:00   17   understand the details of the patent.         That's the

01:24:04   18   specification and most importantly the claims.

01:24:06   19             There's documentation when these -- when these

01:24:11   20   patents are filed.      I think we heard something about this

01:24:13   21   yesterday, that they're filed, and there's a lot of back

01:24:15   22   and forth discussion before it gets actually issued as a

01:24:18   23   patent.      That documentation is informative.      I can learn

01:24:22   24   things from those file histories, they're called.           I

01:24:25   25   studied those.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 121 of 154 PageID #: 15283
                                                                                    392



01:24:26    1            And then the documents about the invention of the

01:24:28    2   '311.   I think you heard this morning from one of the

01:24:31    3   inventors personally, that he -- how he invented -- what

01:24:36    4   the process was and then when is the patent filed and such.

01:24:41    5   I studied that.

01:24:42    6            And then several documents that are from Samsung.

01:24:48    7   I'll put them up on the screen.       Then I'll talk about them.

01:24:51    8   Deposition testimony by Samsung experts, witnesses.

01:24:56    9            Samsung has documents called panel design reviews.

01:24:59   10   This is basically -- think of it as a blueprint for how to

01:25:04   11   make an OLED panel or a touch sensor.         All the details that

01:25:07   12   an engineer would need to know or the factory engineer

01:25:10   13   would need to know how to make the product.          How big is it,

01:25:13   14   thick is it, those kind of details.

01:25:15   15            The graphic design files are -- I think we saw

01:25:20   16   some maybe this morning, but the graphic design files are

01:25:23   17   actual blueprints.    So these are files that would allow a

01:25:28   18   machine to actually make the layers that are in the recipe.

01:25:31   19   Q.   And are these -- are you talking about the documents

01:25:33   20   describing the accused Samsung phones?

01:25:35   21   A.   Yes, yes, I should have made that clear.         So for each

01:25:38   22   of these -- these list of documents, there's a set of these

01:25:42   23   documents for each phone.      And there are a lot of phones,

01:25:45   24   so I've looked at a lot of documents.

01:25:47   25            The drawing files are mechanical drawings, so how
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 122 of 154 PageID #: 15284
                                                                                    393



01:25:51    1   big is it?   Is there any mechanical frame?         How is it

01:25:54    2   mounted together?    The drawing files help me understand

01:25:57    3   those points.    If it was a shaped curve, what's the shape

01:26:02    4   of that curve?

01:26:03    5            And, finally, product specification documents,

01:26:05    6   which starts out with some basic specification, and then it

01:26:08    7   has two to 3,000 pages of documentation of different

01:26:13    8   testing and different specifications for products.

01:26:16    9            Basically, everything down to the screws that are

01:26:19   10   used in putting together the product are in the

01:26:21   11   specification document.

01:26:22   12            Not that I needed to read all 3,000 pages, but

01:26:27   13   there was documents -- there was information in there that

01:26:29   14   was very useful for me to understand how the phone is made,

01:26:31   15   how the part is made.

01:26:32   16   Q.   And so can you just give the jury some kind of sense of

01:26:36   17   the overall volume of materials that you reviewed in this

01:26:40   18   case regarding the accused products?

01:26:42   19   A.   Yeah, I probably should have added it up in terms of

01:26:46   20   how many feet of paper.     I don't tend to print it out

01:26:49   21   myself, but law firms do.      And, literally, it's probably

01:26:52   22   50 feet of notebooks or more.       It's a lot of information.

01:26:59   23            When you multiply all of those things I described

01:27:01   24   times about 15 or 20, I think 24 phones, maybe 24 phones,

01:27:08   25   it kept me busy for a lot of last year.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 123 of 154 PageID #: 15285
                                                                                    394



01:27:10    1   Q.   How much time did you spend analyzing the documents to

01:27:14    2   learn about Samsung's phone and do the comparison to the

01:27:17    3   claims that you'll tell the jury about?

01:27:19    4   A.   It's between three and 400 hours I spent over the last

01:27:24    5   year on this -- on this effort.

01:27:26    6   Q.   Okay.   So let's turn to the '311 patent.        And can you

01:27:31    7   give us an overview of how you're going to organize your

01:27:36    8   talk -- actually, instead of doing -- well, yeah, go ahead.

01:27:39    9   Give us an overview of what you'll tell us.

01:27:41   10   A.   Okay.   So, you know, very briefly, it's on the screen.

01:27:44   11   We'll start with the invention.       You've heard a lot about

01:27:46   12   that this morning, and so some of this we can go through

01:27:50   13   more quickly than if I had to start from scratch.           But I'll

01:27:53   14   remind you some of the key points.

01:27:55   15             We'll look to see how the claim language claimed

01:27:57   16   in the patents that are asserted compare to the Galaxy

01:28:00   17   phones.

01:28:01   18   Q.   And is that -- is that part -- the second one, is that

01:28:04   19   actually the infringement analysis comparing the phones to

01:28:07   20   the claim -- the asserted claims?

01:28:09   21   A.   Yeah, that's another -- another way to say it.          It's an

01:28:12   22   infringement analysis.     Claim/product, these are a match.

01:28:17   23   So I'll be doing that analysis for all of these phones.

01:28:24   24             An investigation of when the invention actually

01:28:26   25   occurred.    You heard a lot about that this morning, so
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 124 of 154 PageID #: 15286
                                                                                    395



01:28:29    1   we'll summarize the key points there.

01:28:31    2               And, finally, what was Samsung's knowledge of this

01:28:35    3   '311 patent throughout this process -- this time -- time

01:28:39    4   frame?

01:28:39    5   Q.   Okay.    Can you give us a little bit of background on

01:28:43    6   the invention of the '311?

01:28:44    7   A.   Yeah.    So the '311 patent was issued February 9th,

01:28:53    8   2016.    It was actually filed in October 28th of 2011.          The

01:28:59    9   date of invention, I think you heard this morning, was

01:29:02   10   roughly in January of 2011.      So that's going to be

01:29:05   11   important for some other aspects I'll discuss later.

01:29:08   12   You've heard from two of the inventors, one by -- by video

01:29:12   13   and one in person.

01:29:15   14   Q.   Okay.    And what are you showing here?      Is this some of

01:29:19   15   the background technology related to the '311 patent?

01:29:22   16   A.   Yes.    So to remind you, the '311 patent is about the

01:29:27   17   touch sensor that we have on our phones.         I think it was

01:29:30   18   mentioned this morning, Apple was probably the first

01:29:32   19   company to put this so-called capacitance sensor on a cell

01:29:37   20   phone.      It was kind of a breakthrough.     If you think about

01:29:39   21   it, before we had buttons, all of a sudden we could touch

01:29:43   22   the screen anywhere and interact with an icon or we could

01:29:46   23   turn things up and down.

01:29:47   24               It all starts with an electrode on top of the --

01:29:51   25   on top of your screen.      So you have -- whether it's an LCD
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 125 of 154 PageID #: 15287
                                                                                    396



01:29:54    1   or an OLED, it's a display.      You have an invisible, at

01:29:59    2   least to the human eye, screen or electrode -- I should say

01:30:04    3   several electrodes.     Kind of think of a grid of electrodes

01:30:07    4   on your phone, and it has some voltages on those

01:30:10    5   electrodes.

01:30:10    6               When you touch this screen, your body has a small

01:30:13    7   amount of charge, a small amount of electricity that will

01:30:17    8   actually kind of disturb the force field of this sensor.

01:30:22    9   And when that happens, there's a controller chip, and the

01:30:26   10   controller chip is sitting there waiting for something to

01:30:28   11   happen.     So nothing is happening, nothing is happening, I

01:30:31   12   put my finger there and it says, ah-ha, I see something,

01:30:35   13   and then it decides where -- where did I touch.           It sends

01:30:37   14   that information to the computer, and that tells the

01:30:39   15   computer to do something, maybe open a file.

01:30:41   16   Q.   And is this an illustration of what Mr. Shaikh was

01:30:44   17   describing on the stand about capacitive touch and sending

01:30:51   18   the signal back to this controller?

01:30:52   19   A.   Yeah, exactly.    Just another view of that idea.        I

01:30:54   20   don't think he had the luxury of having graphics like I do.

01:30:57   21   Q.   Mr. Shaikh also told us about the different types of

01:31:00   22   conductive materials, ITO versus metal mesh.          Do you have

01:31:04   23   an illustration of that?

01:31:05   24   A.   Yes.    So around 2007, I think Apple introduced the

01:31:11   25   iPhone.     The only metal -- the only mesh that they could
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 126 of 154 PageID #: 15288
                                                                                    397



01:31:14    1   use for their sensor was something called indium tin oxide.

01:31:17    2   We've heard a little bit about that.

01:31:19    3               Just think about it as a transparent conductor.

01:31:22    4   So it's like a metal, but you can see through it.           And if

01:31:25    5   you can make a pattern of diamonds like is shown on the

01:31:29    6   left side of this screen, it will interact with your

01:31:31    7   finger, and you can -- you can make a signal.          So that's

01:31:34    8   the old way of doing things.

01:31:35    9               That -- that technology had some issues, but it

01:31:39   10   did work.

01:31:42   11               MR. FENSTER:   Mr. Wietholter, if we could skip to

01:31:44   12   Slide 19.

01:31:48   13   Q.   (By Mr. Fenster)      And, Mr. Credelle, if you could just

01:31:50   14   give us an overview of --

01:31:54   15               MR. FENSTER:   Skip one more.

01:31:55   16   Q.   (By Mr. Fenster)      And can you just give us an overview

01:31:57   17   of the invention of the '311 patent?

01:32:00   18   A.   Yes.    So the metal mesh, which you heard about this

01:32:03   19   morning and is shown in this slide, the touch sensor, which

01:32:09   20   is really a metal mesh on a substrate, it's configured to

01:32:11   21   wrap around the edge of a display.

01:32:13   22               So I'm illustrating here a touch sensor on a

01:32:15   23   substrate.     We have a display on the bottom, which happened

01:32:19   24   to have some curved edges, and there's a cover glass,

01:32:23   25   basically the front of your phone.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 127 of 154 PageID #: 15289
                                                                                    398



01:32:25    1              If we assemble them, now we have basically the top

01:32:29    2   of your phone, and it now has a touch sensor on the flat

01:32:34    3   surface.      It has a touch sensor on the edge.      So it's a

01:32:36    4   very new kind of concept, and it's the concept Samsung uses

01:32:40    5   in many of their phones now.

01:32:42    6   Q.   And what are some of the benefits of the '311

01:32:45    7   invention?

01:32:45    8   A.   So the '311 invention, because it's based on metal

01:32:48    9   mesh, what -- that allows the sensor to work better.            I

01:32:53   10   think you heard this morning if the resistance is lower, it

01:32:58   11   will move faster, so less sluggish.        If you touch it, it

01:33:01   12   will respond.

01:33:02   13              It allows these new form factors.       It's very hard

01:33:05   14   to make ITO bend around edges and corners.          It can be done,

01:33:09   15   but it's very expensive.      So if you want that kind of

01:33:12   16   feature, the metal mesh, the flexibility of that will allow

01:33:16   17   you to make these new form factors.        It could be lower

01:33:20   18   cost.

01:33:23   19              And, finally, you can have phones with very small

01:33:25   20   borders.      If you put -- if you wrap around the sensor, then

01:33:29   21   you can hide all the other connections underneath.

01:33:32   22   Q.   Okay.    Let's move on to the infringement analysis.

01:33:35   23   A.   Let's.

01:33:40   24   Q.   Okay.    So can you give us an overview or identify for

01:33:44   25   the jury which phones are infringing the '311 patent?
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 128 of 154 PageID #: 15290
                                                                                    399



01:33:46    1   A.   Yes.    So, as I mentioned, some of the Samsung phones

01:33:50    2   still use the old technology, but the transition was made

01:33:54    3   to this metal mesh sensor.        Starting with the S8, then the

01:33:59    4   S9, the S9 Plus, the S10, the S10 Plus, the S10 5G, the

01:34:09    5   S20, the S20 Plus, the S20 Ultra, the Z-Flip, the Note 9,

01:34:17    6   the Note 10, and Note 10 Plus.        Samsung does have a lot of

01:34:21    7   phone models.

01:34:22    8   Q.   And can we refer -- actually, I'll withdraw.

01:34:25    9   A.   Yeah.

01:34:25   10   Q.   Did you analyze each of the phones that you just read

01:34:28   11   into the record and compare them to the asserted claims of

01:34:33   12   the '311 patent?

01:34:33   13   A.   Yes, I did that.       And all of these devices infringe

01:34:41   14   Claim 7 and 12.     And I'll probably refer to these and this

01:34:45   15   group of products as the '311 infringing devices.

01:34:50   16               MR. FENSTER:     Your Honor, at this time, we're

01:34:51   17   going to move into confidential material, and I'd ask that

01:34:53   18   the courtroom be sealed.

01:34:54   19               THE COURT:     Based on that request from counsel,

01:34:57   20   I'll order the courtroom sealed.

01:34:59   21               Those of you that are present and not subject to

01:35:01   22   the protective order in this case should excuse yourselves

01:35:04   23   and remain outside the courtroom until it is reopened and

01:35:08   24   unsealed.

01:35:11   25               (Courtroom sealed.)
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 129 of 154 PageID #: 15291
                                                                                    400



01:35:11    1           (This portion of the transcript is sealed

01:35:11    2           and filed under separate cover as

01:35:24    3           Sealed Portion No. 3.)

02:34:41    4           (Courtroom unsealed.)

02:34:42    5           THE COURT:     If you'll leave your notebooks in your

02:34:44    6   chairs, follow all my instructions, use this opportunity to

02:34:47    7   stretch your legs, get a drink of water, and we'll be back

02:34:50    8   shortly to continue with the rest of this direct testimony.

02:34:52    9           The jury is excused for recess at this time.

02:34:54   10           COURT SECURITY OFFICER:        All rise.

02:34:57   11           (Jury out.)

02:34:58   12           THE COURT:     The Court stands in recess.

02:35:37   13           COURT SECURITY OFFICER:        All rise.

02:35:38   14           (Recess.)

02:50:26   15           (Jury out.)

02:50:27   16           COURT SECURITY OFFICER:        All rise.

02:50:28   17           THE COURT:     Be seated, please.

02:50:30   18           Mr. Fenster, are you prepared to continue with

02:50:37   19   your direct examination of Mr. Credelle?

02:50:39   20           MR. FENSTER:     Yes, Your Honor.

02:50:40   21           THE COURT:     And am I correct you see no problems

02:50:46   22   with starting with the remainder of your direct with the

02:50:49   23   courtroom unsealed?    You'll let me know when you need to

02:50:52   24   return to the sealed posture?

02:50:54   25           MR. FENSTER:     I will, and counsel for Samsung just
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 130 of 154 PageID #: 15292
                                                                                    401



02:50:57    1   asked that I advise.     So I'm going to tell the Court when

02:51:00    2   I'm going to go into technical information and ask that the

02:51:03    3   court be sealed.

02:51:04    4           There is -- later in the process, I'll be going

02:51:09    5   into licenses for a comparability analysis.          I will

02:51:12    6   separately advise Your Honor at that point because Samsung

02:51:16    7   has requested that one of their corporate reps who can hear

02:51:20    8   the technical but not the licensing information.           So I'll

02:51:23    9   advise you when it's time to seal, and then I'll advise you

02:51:26   10   when I'm going to go into the licenses if that's okay?

02:51:30   11           THE COURT:     All right.     Let me make sure I

02:51:32   12   understand you.    You're going to let me know when you're

02:51:35   13   going into technical testimony, and you're going to request

02:51:39   14   that I seal the courtroom.

02:51:39   15           MR. FENSTER:     Yes.

02:51:40   16           THE COURT:     And at some point when you finish the

02:51:43   17   technical testimony, you're going to request that I unseal

02:51:45   18   the courtroom?

02:51:47   19           MR. FENSTER:     No, it will remained sealed, but

02:51:50   20   Samsung has asked, and I've agreed, that their corporate

02:51:54   21   rep can stay in during the sealed portion that I'm going to

02:51:57   22   deal with only the technical matters, and then I'll advise

02:52:00   23   the Court so that Samsung can have her exit when I --

02:52:04   24   before I get into the licensing.

02:52:05   25           THE COURT:     All right.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 131 of 154 PageID #: 15293
                                                                                    402



02:52:05    1              MR. FENSTER:     But it will remain sealed throughout

02:52:09    2   that time.

02:52:09    3              THE COURT:     And that raises a good point.      I have

02:52:12    4   in the past trials had problems with people getting up,

02:52:16    5   going out, coming back in while the courtroom is sealed,

02:52:20    6   and those that are outside see people come and go and

02:52:23    7   wonder why they have to stay outside and everybody else can

02:52:28    8   seem to come and go with impunity.

02:52:31    9              So I'll certainly permit this per your agreement

02:52:33   10   with defense counsel, but as a general rule, once the

02:52:37   11   courtroom is sealed, I don't expect support staff to be

02:52:41   12   coming and going in and out of the door.

02:52:44   13              As a matter of fact, many of our Court Security

02:52:45   14   Officers lock the door during sealing.          They don't leave it

02:52:48   15   open.     All right?

02:52:49   16              MR. FENSTER:     Very good.

02:52:50   17              THE COURT:     All right.     Let's bring in the jury,

02:52:54   18   please.

02:52:54   19              COURT SECURITY OFFICER:        All rise.

02:53:15   20              (Jury in.)

02:53:17   21              THE COURT:     Please be seated, ladies and

02:53:36   22   gentlemen.

02:53:36   23              We'll continue with the Plaintiff's direct

02:53:41   24   examination of Mr. Thomas Credelle.

02:53:45   25              Mr. Fenster, you may proceed.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 132 of 154 PageID #: 15294
                                                                                    403



02:53:47    1               MR. FENSTER:   Thank you, Your Honor.

02:53:47    2   Q.   (By Mr. Fenster)      So, Mr. Credelle, we just went

02:53:51    3   through the '311 patent.

02:53:53    4               Now we're going to turn to the '450 and '338

02:53:55    5   patents.      Can you give the jury an idea -- just sort of the

02:54:00    6   overview bullet points of the topics that we're going to

02:54:03    7   cover in this next section?

02:54:04    8   A.   Yes, certainly.

02:54:05    9               This -- we've switched gears now.      We were talking

02:54:09   10   about the touch sensor, that's the '311 patent.           Now we're

02:54:11   11   going to talk about the display.       In this case, it's the

02:54:16   12   so-called OLED display, and it has a lot of stuff inside.

02:54:20   13               So we're going to start with a little technology

02:54:22   14   background that will hopefully allow you to make a little

02:54:25   15   bit more sense of the claims as we go through them.            Then

02:54:28   16   we'll talk about the invention of the '450 patent.

02:54:30   17               But, first, I'll do my infringement analysis for

02:54:34   18   the '450, I'll move on to the '338 patent, which is another

02:54:37   19   patent related to the display, and then talk about the

02:54:43   20   infringement analysis for the '338.

02:54:45   21   Q.   Okay.    Can you give us a little bit of technical --

02:54:49   22   technical background to orient the jury for these next

02:54:51   23   patents?

02:54:51   24   A.   Yes.    So we're talking about Organic Light-Emitting

02:54:56   25   Diodes.      It's abbreviated OLED.   You may have seen that --
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 133 of 154 PageID #: 15295
                                                                                    404



02:54:59    1   that word advertised on some displays for phones or TVs if

02:55:04    2   you go to Best Buy.      This is a new type of display

02:55:08    3   technology, which I'll describe.

02:55:11    4   Q.   Okay.   And can you give us a little bit of an overview

02:55:19    5   of the -- how the OLEDs work in terms of the pixels and the

02:55:25    6   circuits?

02:55:25    7   A.   I'll be happy to.    This is the stuff I really love, so

02:55:29    8   I'll hopefully get the message across.

02:55:31    9            I mentioned that I started with RCA Labs in the

02:55:35   10   '70s.   And these CRTs, these big, bulky TV sets that we all

02:55:39   11   had in our rooms, if you're old enough.         And that was the

02:55:42   12   good technology of the day.

02:55:44   13            Moved into liquid crystal displays, starting

02:55:47   14   putting them in small products, then laptops, then TV sets,

02:55:51   15   still in use today.

02:55:53   16            It's progressed now, though, in the last several

02:55:55   17   years to the next generation, which is called OLED, and

02:55:59   18   it's a superior technology, which I'll describe some of its

02:56:05   19   features.

02:56:05   20   Q.   Go ahead.

02:56:06   21   A.   Okay.   So, first, how do they work?       If we had several

02:56:14   22   days, I could give you really good lessons, but I'll try to

02:56:18   23   keep -- keep it short.

02:56:19   24            If you were to look under a microscope at this

02:56:22   25   Samsung Galaxy phone, you would see a series of red, green,
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 134 of 154 PageID #: 15296
                                                                                    405



02:56:26    1   and blue dots.     Sometimes when you look under a microscope,

02:56:30    2   you may see pictures with displays with stripes, but this

02:56:34    3   is a different type of pattern.

02:56:36    4           Each of those dots is an LED.         So you're probably

02:56:41    5   familiar with LEDs in flashlights or even in light bulbs.

02:56:41    6   An LED is a very simple device.       But if you want to make a

02:56:44    7   display out of LEDs, you have to figure out some way to

02:56:48    8   spread them out over a big piece of glass or such.

02:56:52    9           To make light -- to make a picture, each LED

02:56:56   10   brightness has to be controlled.       So if it was a dark

02:56:59   11   picture, it would be black, it would be off.          If it's a

02:57:03   12   bright picture, it would be on.       If you wanted a red glob,

02:57:07   13   you would just turn on the red dots.

02:57:09   14           If you look more closely under a more high-powered

02:57:15   15   microscope, you'd see these dots.        They're kind of funny

02:57:18   16   shapes, but maybe in this picture you can kind of see,

02:57:21   17   underneath those dots are circuits.

02:57:23   18           So somehow we have to let the computer tell each

02:57:26   19   pixel how bright to be, and that's done with an array of

02:57:29   20   circuitry, which I'll show the kind of main components.

02:57:33   21   And they drive all of these pixels -- it means picture

02:57:37   22   element, but the dots are sometimes called pixels, to

02:57:40   23   create an image.

02:57:44   24           So I said the LED is a pretty simple device.             If

02:57:48   25   you put a voltage across an LED, like in a flashlight, you
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 135 of 154 PageID #: 15297
                                                                                    406



02:57:52    1   push the switch, voltage is applied, light comes out.            You

02:57:55    2   turn it off, light's done.

02:57:58    3               Same thing with this OLED in a display, except now

02:58:01    4   there's red, green, and blue patches.         But they're all

02:58:05    5   still controlled with a low voltage, just a few volts, and

02:58:05    6   they'll turn on and be nice and bright.         And if you turn

02:58:10    7   down the voltage, it will get dimmer.         If you turn up the

02:58:13    8   voltage, it'll get brighter.

02:58:13    9   Q.   And what makes this an Organic Light-Emitting Diode?

02:58:16   10   A.   Yeah.    So the LEDs we use in our flashlights and light

02:58:22   11   bulbs are made in a semiconductor process.          So it's -- it's

02:58:26   12   called an inorganic LED.      It's not -- the distinction isn't

02:58:32   13   so important, but these are made out of organic materials

02:58:35   14   that are evaporated onto a piece of glass, so it's a

02:58:40   15   different process.     But the process is more compatible with

02:58:43   16   large sizes.

02:58:44   17               So these days you can buy OLED TVs that are

02:58:48   18   80 inches or more.     And it uses these Organic

02:58:52   19   Light-Emitting Diodes, but the principle of operation is

02:58:54   20   the same.

02:58:54   21   Q.   So you mentioned that there are circuits behind each of

02:58:58   22   the pixels to control the voltage going into each and every

02:59:02   23   single OLED.     Can you illustrate that for us?

02:59:05   24   A.   Yes.    One more point in this slide.      On the left is a

02:59:11   25   symbol that electrical engineers use to indicate a diode.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 136 of 154 PageID #: 15298
                                                                                    407



02:59:15    1   This is -- it won't be so important, but I just wanted

02:59:18    2   to -- if you see this later, that's where the light comes

02:59:20    3   out.   I'll try to make that clear.

02:59:21    4            So I showed you a picture that had some circuitry.

02:59:26    5   And as Mr. Fenster said, if you want to control all of

02:59:29    6   these dots, you have to have some extra circuits.           You

02:59:34    7   can't put two wires to every pixel.        You'd have, you know,

02:59:37    8   millions of miles of wire.

02:59:39    9            So you have a -- what's called a matrix.           It's a

02:59:43   10   grid of transistors and capacitors and electrodes that will

02:59:50   11   drive all of these pixels to the right brightness, and it's

02:59:53   12   all going to take information from a computer to tell the

02:59:56   13   screen what brightness to be.       And I'll try to show you how

02:59:59   14   that works.

02:59:59   15   Q.   And what does active matrix refer to?

03:00:03   16   A.   So I think engineers like to come up with buzz words

03:00:09   17   and names.    It's a matrix, it's like a grid, and it uses

03:00:14   18   what engineers call active components.         So a transistor is

03:00:20   19   an example of an active component.        So active matrix would

03:00:23   20   have transistors in addition to the OLED material and some

03:00:26   21   other components that I'll show.

03:00:27   22   Q.   And do these individual tiny circuits individually

03:00:31   23   control the voltage going through every one of these

03:00:34   24   millions of points of light or pixels?

03:00:37   25   A.   Absolutely.   It amazes even me sometimes that it works.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 137 of 154 PageID #: 15299
                                                                                    408



03:00:41    1   Q.   And this Active-Matrix OLED, is that something that

03:00:44    2   you've heard -- I probably jumped the gun -- with an

03:00:51    3   acronym an AMOLED?

03:00:51    4   A.   Yes.    Sometimes -- again engineers like to make up

03:00:54    5   acronyms, but AMOLED is sometimes used as an acronym.               But

03:01:00    6   I'll try to minimize the use of acronyms because it gets

03:01:02    7   confusing.

03:01:03    8   Q.   So can you -- in the opening statement and through some

03:01:08    9   of the claims, we've seen that the claims require something

03:01:10   10   called a transistor.     Can you tell the jury what that is?

03:01:13   11   A.   Yes.    So one of the components we need in this circuit

03:01:16   12   is a transistor.     Transistors come in all flavors and

03:01:20   13   shapes and sizes, but fortunately for displays, it's a

03:01:24   14   pretty simple device.

03:01:26   15               All transistors have three electrodes, but two of

03:01:31   16   them have current flow and one of them is a control valve,

03:01:36   17   if you will.     So we have a gate.    It's called a gate and a

03:01:40   18   source and a drain.

03:01:41   19               But if you think of a pipe with a gate valve, if

03:01:44   20   you have a transistor, and this is what the side view of a

03:01:49   21   transistor would look like.      It has what's called a source,

03:01:51   22   think of that as source of water in a pipe or a source of

03:01:55   23   current.     It has a drain.   You would think of water.        A

03:01:59   24   channel is an area that's going to be kind of where the

03:02:04   25   gate valve is located.     There's also an insulator, and
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 138 of 154 PageID #: 15300
                                                                                    409



03:02:09    1   there's a gate.     A gate is an electrode, so there's three

03:02:12    2   electrodes.

03:02:12    3               So if I want to control how much current is

03:02:15    4   flowing in the transistor or how much water is flowing in

03:02:18    5   the pipe, I can open the valve, and a certain amount of

03:02:22    6   water will flow through and, likewise, a certain amount of

03:02:26    7   current will go through this device.        I can open the gate

03:02:29    8   farther, and more current will flow.        So just think of

03:02:31    9   water in a pipe and a gate valve.

03:02:34   10               Having this -- this function in a display will

03:02:40   11   allow us to adjust the current, which controls the

03:02:44   12   brightness of every pixel.      Low current, low brightness;

03:02:47   13   high current, high brightness.

03:02:49   14   Q.   And is there another circuit element that you'd like to

03:02:51   15   tell the jury about --

03:02:51   16   A.   Yes.

03:02:52   17   Q.   -- before we get into the patent analysis?

03:02:54   18   A.   Yes.    So the second -- the second requirement or need

03:02:56   19   for any display is the ability to tell the display what

03:03:03   20   picture you want to -- you want to make.         And it's helpful

03:03:06   21   if you can store that information someplace.

03:03:07   22               And a real handy device for storing information in

03:03:10   23   this kind of a display is called a capacitor.          It's another

03:03:17   24   component that electrical engineers use in their circuits.

03:03:19   25               And it's pretty simple.    It's -- if you put some
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 139 of 154 PageID #: 15301
                                                                                    410



03:03:22    1   current into a capacitor, it will charge up.          It will get

03:03:25    2   to a high -- it will get to a voltage.         A little bit of a

03:03:28    3   current will get a low voltage.       A higher current will get

03:03:31    4   a higher voltage.

03:03:33    5            And once the -- once the current or charges are

03:03:38    6   put on the capacitor, it will stay there until you take it

03:03:41    7   away.   So it does kind of act like a memory.

03:03:46    8            If you think of a display like a big memory, what

03:03:50    9   I'd like to be able to do is have the computer tell me what

03:03:52   10   every dot of brightness is supposed to be.          So I put that

03:03:56   11   information -- sorry -- put that information into the

03:03:59   12   capacitors, and then the capacitors are going to control

03:04:02   13   that gate, and it's going to allow current to flow through

03:04:06   14   every pixel.

03:04:07   15            So that's the concept of how these displays work.

03:04:10   16   Q.   Okay.    Can you just explain to the jury in a very

03:04:13   17   simple way how the capacitor and the transistor work

03:04:15   18   together to control an individual OLED pixel?

03:04:19   19   A.   Right.    So -- so here's a transistor in these patents,

03:04:30   20   and it's pretty typical for OLED displays as they talk

03:04:34   21   about a drive transistor.      Think about it as the transistor

03:04:37   22   that's going to control the current that goes to the OLED,

03:04:40   23   which is this device at the bottom.

03:04:43   24            So I have my current flowing through here, it's

03:04:47   25   controlled by how much signal I have on that capacitor.             So
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 140 of 154 PageID #: 15302
                                                                                    411



03:04:51    1   if I store a little bit of charge, a little bit of signal,

03:04:53    2   it will be dim.      If I make a high signal here, it will be

03:04:58    3   brighter.

03:04:59    4               And I think maybe the next slide shows that.

03:05:03    5               So by increasing the gate, increasing the charge,

03:05:11    6   the control signal on the gate, more current is going to

03:05:14    7   flow.

03:05:15    8               So if I have -- if I have some way with some extra

03:05:18    9   wires to put these signals on these capacitors and then let

03:05:22   10   the current flow, I'll be able to create a picture.

03:05:24   11   Q.   And if you -- and I think the next one shows --

03:05:28   12   A.   High brightness, yeah.     Low, medium, high.

03:05:31   13   Q.   Okay.    So now let's turn to the '450 patent.        And can

03:05:35   14   you give the jury an overview of what the '450 patent

03:05:38   15   invention relates to?

03:05:39   16   A.   Yes.    So the '450 patent, as I mentioned, is about

03:05:43   17   OLEDs.      And it's -- it's more about the structure, and it's

03:05:47   18   more of a structure patent than it is like a circuit

03:05:51   19   patent, if you will.      I'll try to describe that.

03:05:53   20               The '450 patent, 6,072 -- the date of the patent

03:06:00   21   is June 6th of 2000.      It's PTX-001.

03:06:08   22               And we're going to -- we're going to discover --

03:06:11   23   we're going to consider Claim 4 and Claim 5 in this

03:06:16   24   infringement analysis.      They're both dependent on Claim 1.

03:06:19   25   And I'll go through those line-by-line in the same way I
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 141 of 154 PageID #: 15303
                                                                                    412



03:06:23    1   did for the '311 patent.

03:06:25    2   Q.   Before we do that, can you give the jury just an

03:06:28    3   overview conceptually of what the '450 relates to --

03:06:31    4   A.   Yes.

03:06:31    5   Q.   -- or that invention?

03:06:34    6   A.   So I just described two components, a capacitor and a

03:06:39    7   transistor.      A typical simple OLED circuit would have two

03:06:43    8   transistors and one capacitor.       And they take up some

03:06:46    9   space.      Here's kind of a lay -- a top view of those

03:06:50   10   transistors.

03:06:53   11               And when the resolution of the display gets really

03:06:55   12   high, so the pixels get really small, it really doesn't

03:06:58   13   leave a lot of room for this light-emitting area.           So as

03:07:02   14   that gets squeezed, it's going to be lower brightness.              So

03:07:07   15   this is kind of the old way of making an Active-Matrix OLED

03:07:11   16   screen.

03:07:13   17               Thank you.

03:07:13   18               The new way, as described in the '450 patent, is

03:07:18   19   to think about making a two-level circuit.          I like to think

03:07:24   20   of it as kind of a two-story house.        On the first floor,

03:07:28   21   we're going to take away the light-emitting part.           Just

03:07:31   22   leave the circuits.

03:07:32   23               And it's not only the circuits, I mentioned there

03:07:35   24   are wires that have to bring the signals into those

03:07:37   25   circuits.      They take up room, as well.     So if you can get
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 142 of 154 PageID #: 15304
                                                                                    413



03:07:40    1   rid of that light-emitting material, you have more room for

03:07:43    2   that stuff.

03:07:44    3            So to do that, though, you have to deposit some

03:07:46    4   insulator.    You don't want things to short out.         So you put

03:07:50    5   an insulator.    You have to actually make some holes so you

03:07:54    6   can put a wire connection between the first floor and the

03:07:56    7   second floor, and then you can create electrodes and

03:08:01    8   light-emitting material and a second electrode.

03:08:05    9            And now you have the ability -- now, you can

03:08:08   10   actually have more room for the light-emitting material, so

03:08:12   11   you can have a brighter display or it can even last longer.

03:08:17   12   You can have -- you can put in more transistors.           You can

03:08:20   13   put in more -- you can go to higher resolution displays.

03:08:24   14            So these are very key advancements to think about

03:08:28   15   going from low resolution to high resolution, where today

03:08:33   16   all phones have high resolution.       That means there's lots

03:08:36   17   of dots per inch.     And it has other benefits.

03:08:39   18   Q.   Okay.   Now, I think the next part of your analysis is

03:08:41   19   going to move into the infringement analysis.

03:08:44   20            MR. FENSTER:     And at this point, Your Honor, I

03:08:45   21   would ask that the courtroom be sealed, as we're going to

03:08:47   22   get into confidential material.

03:08:50   23            THE COURT:     Then based on counsel's request, I'll

03:08:53   24   order the courtroom sealed at this time.

03:08:54   25            And I'll direct those who are present but not
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 143 of 154 PageID #: 15305
                                                                                    414



03:08:57    1   subject to the protective order to excuse themselves and

03:08:59    2   remain outside the courtroom until it's reopened and

03:09:02    3   unsealed.

03:09:03    4           (Courtroom sealed.)

03:09:03    5           (This portion of the transcript is sealed

03:09:03    6           and filed under separate cover as

03:09:04    7           Sealed Portion No. 4.)

04:20:09    8           (Courtroom unsealed.)

04:20:09    9           THE COURT:     When I come back, I'll reseal the

04:20:12   10   courtroom.     This individual can remain outside when the

04:20:14   11   courtroom is resealed per your agreement.

04:20:16   12           MR. FENSTER:     Thank you.

04:20:17   13           THE COURT:     Ladies and gentlemen of the jury,

04:20:18   14   simply close your notebooks, if you will, and leave them in

04:20:21   15   your chairs.     Please follow all my instructions, including

04:20:24   16   not to discuss the case among yourselves or with anyone.

04:20:28   17   And we'll be back here -- I'm going to try to keep this

04:20:31   18   short, so approximately 10 minutes, and we'll continue with

04:20:34   19   the direct examination of this witness at that time.

04:20:36   20           All right.     The court stands in recess.

04:20:40   21           COURT SECURITY OFFICER:        All rise.

04:20:40   22           (Recess.)

04:38:34   23           (Jury out.)

04:38:35   24           COURT SECURITY OFFICER:        All rise.

04:38:36   25           THE COURT:     Be seated, please.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 144 of 154 PageID #: 15306
                                                                                    415



04:38:37    1            Let's bring in the jury, please.

04:38:53    2            COURT SECURITY OFFICER:       All rise, please.

04:38:57    3            THE COURT:     It won't hurt you to get up and down

04:39:01    4   in the middle of the afternoon.

04:39:02    5            THE WITNESS:     Exercise.    Exercise.

04:39:07    6            (Jury in.)

04:39:31    7            THE COURT:     Please be seated.

04:39:32    8            Counsel, as we previously discussed, I'm going to

04:39:35    9   order the courtroom sealed at this juncture and direct that

04:39:38   10   all persons not subject to the protective order in this

04:39:40   11   case that might be present in the courtroom, you should

04:39:44   12   excuse yourselves and remain outside the courtroom until

04:39:46   13   it's reopened and unsealed.

04:39:47   14            (Courtroom sealed.)

04:39:47   15            (This portion of the transcript is sealed

04:39:47   16            and filed under separate cover as

04:39:48   17            Sealed Portion No. 5.)

04:39:48   18            (Courtroom unsealed.)

04:50:52   19            THE COURT:     All right.    Sir, proceed with your

04:51:33   20   cross-examination, please.

04:51:35   21            MR. HASLAM:     Could we pull up Plaintiff's

04:51:37   22   Demonstrative 242 that was used during the direct?

04:51:52   23            242.   It's in the Plaintiff's deck.         Do you have

04:52:11   24   that?   242.

04:52:11   25                           CROSS-EXAMINATION
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 145 of 154 PageID #: 15307
                                                                                    416



04:52:21    1   BY MR. HASLAM:

04:52:21    2   Q.   Okay.   You recognize this as one of the demonstratives

04:52:25    3   that you used?

04:52:26    4   A.   Yes.

04:52:26    5   Q.   Okay.   And I think you were asked a question at some

04:52:29    6   point about how this circuit operated.         I want to focus on

04:52:35    7   T3 here for a moment.

04:52:37    8   A.   Okay.

04:52:37    9   Q.   T3 is connected between the drain of T1 and the gate of

04:52:44   10   T1 and the lower plate of the capacitor Cst, correct?

04:52:56   11   A.   Yes.

04:52:56   12   Q.   And the claim that you were addressing with this slide,

04:53:04   13   the '338, required that when T3 is off, it holds the

04:53:09   14   voltage between the gate and source of T1, correct?

04:53:14   15   A.   Yes.

04:53:16   16   Q.   Okay.   Now, you recall you were -- you gave us a

04:53:19   17   report, right?    You prepared a report, all the experts

04:53:23   18   prepared a report, very voluminous, that set forth all of

04:53:27   19   your opinions that you were going to testify to?

04:53:29   20   A.   Yes.

04:53:29   21   Q.   And then we had an opportunity to ask you questions at

04:53:32   22   a deposition, correct?

04:53:33   23   A.   Correct.

04:53:34   24   Q.   And we asked you at your deposition about T3.          And I

04:53:40   25   just want to make sure, that during the light-emission
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 146 of 154 PageID #: 15308
                                                                                    417



04:53:44    1   period, T3 is off, correct?

04:53:46    2   A.   During the light-emission period, T3 is off.

04:53:52    3   Q.   And you were asked at your deposition:        And when T3 is

04:53:55    4   off, T3 is holding a voltage between the gate and drain of

04:53:59    5   T1, the driving transistor, correct?

04:54:03    6             And you said:     Yes.

04:54:04    7             Do you recall that testimony, or do you want to

04:54:09    8   see it?

04:54:09    9   A.   No, I recall.

04:54:11   10   Q.   Thank you.

04:54:31   11             MR. HASLAM:     Can we pull up -- I think it's

04:54:42   12   Slide -- well, I lost myself here.        Hang on.

04:54:47   13             Can you pull up DTX-633?

04:54:57   14   Q.   (By Mr. Haslam)     Do you recognize this document?

04:54:58   15   A.   Yes, I -- it looks familiar.

04:55:03   16   Q.   It's a -- do you know what the PDR is?

04:55:07   17   A.   I know what the PDR is.       I don't remember what model MQ

04:55:11   18   relates to, but it's one of the ones I analyzed --

04:55:15   19             THE COURT:     Just a minute.

04:55:16   20             Mr. Fenster, do you have some reason why you're

04:55:18   21   standing?

04:55:19   22             MR. FENSTER:     I apologize.   We did not receive any

04:55:21   23   cross-examination binders, if there are such.

04:55:23   24             THE COURT:     If we have one to cross out -- pass

04:55:25   25   out, rather, we need to do that.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 147 of 154 PageID #: 15309
                                                                                    418



04:55:28    1            MR. FENSTER:     Apologize for the interruption.

04:55:36    2   Q.   (By Mr. Haslam)    Okay.   This is the kind of document

04:55:38    3   you relied on?

04:55:39    4   A.   Yes, it's an example.

04:55:41    5            MR. HASLAM:     Can we go to Page 8 in this document?

04:55:43    6   Q.   (By Mr. Haslam)    This is a page that's called -- it's

04:55:48    7   4.3.

04:55:52    8            MR. HASLAM:     I guess we need to seal the

04:55:54    9   courtroom.   I apologize.

04:55:55   10            THE COURT:     That's all right.     Based on counsel's

04:55:58   11   request, I'll order the courtroom sealed.         Those present

04:56:00   12   not subject to the protective order should excuse

04:56:03   13   themselves until the courtroom is reopened and unsealed.

04:56:10   14            (Courtroom sealed.)

04:56:10   15            (This portion of the transcript is sealed

04:56:10   16            and filed under separate cover as

04:56:11   17            Sealed Portion No. 6.)

05:31:01   18            (Courtroom unsealed.)

05:31:01   19            THE COURT:     Now, that we're unsealed, based on

05:31:04   20   Defendants' request, we'll take a short recess, not more

05:31:10   21   than 20 minutes.

05:31:12   22            Ladies and gentlemen of the jury, if you'll take

05:31:14   23   your notebooks with you, if you'll return to the jury room,

05:31:18   24   I don't know if it will be exactly that length of time, but

05:31:22   25   as soon as counsel is prepared to go forward, I'll have you
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 148 of 154 PageID #: 15310
                                                                                    419



05:31:24    1   back in here to continue with the cross-examination of

05:31:26    2   Mr. Credelle.

05:31:27    3           Follow all my instructions, including not to

05:31:31    4   discuss the case.

05:31:31    5           The jury is excused to the jury room.

05:31:34    6           COURT SECURITY OFFICER:        All rise.

05:31:35    7           THE COURT:     Ms. Hux, why don't you lead the way?

05:31:47    8   Well, okay.

05:31:55    9           (Jury out.)

05:31:55   10           THE COURT:     All right.     The Court's going to stand

05:32:15   11   in recess.

05:32:16   12           Mr. Haslam, when you're ready to proceed some time

05:32:20   13   in the next 20 minutes, let me know.

05:32:22   14           MR. HASLAM:     Will do.

05:32:23   15           THE COURT:     The Court's in recess.

05:32:30   16           (Recess.)

05:32:31   17           (Jury out.)

05:32:34   18           COURT SECURITY OFFICER:        All rise.

05:32:35   19           THE COURT:     Be seated, please.

05:48:49   20           Mr. Haslam, are you prepared to have the Court

05:48:54   21   bring the jury back in and continue with your

05:48:57   22   cross-examination?

05:48:57   23           MR. HASLAM:     Well, as I'm ever going to be on

05:49:00   24   this.

05:49:03   25           THE COURT:     All right.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 149 of 154 PageID #: 15311
                                                                                    420



05:49:06    1           MR. HASLAM:     When they come in, just to save time,

05:49:08    2   I will ask to have the courtroom sealed.

05:49:10    3           THE COURT:     Okay.   That's fine.

05:49:11    4           Let's bring the jury in, please.

05:49:20    5           COURT SECURITY OFFICER:        All rise.

05:49:23    6           (Jury in.)

05:49:23    7           THE COURT:     Welcome back, ladies and gentlemen.

05:49:50    8   Please be seated.

05:49:50    9           Is it my understanding, Mr. Haslam, you would like

05:49:57   10   to request the Court to seal the courtroom?

05:50:00   11           MR. HASLAM:     Please.

05:50:01   12           THE COURT:     Then based on that, I will order the

05:50:03   13   courtroom sealed.    I'll direct the Court Security Officer

05:50:04   14   to enforce the sealing of the courtroom.

05:50:08   15           Those present who are not subject to the Court's

05:50:11   16   protective order in this case should exit the courtroom and

05:50:14   17   remain outside until the courtroom is unsealed.

05:50:18   18           (Courtroom sealed.)

05:50:18   19           (This portion of the transcript is sealed

05:50:18   20           and filed under separate cover as

05:50:18   21           Sealed Portion No. 7.)

06:06:30   22           (Courtroom unsealed.)

06:06:31   23           THE COURT:     I've excused the jury for the evening.

06:06:33   24           Counsel, please be seated.

06:06:35   25           I'm showing that today, we have used seven hours
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 150 of 154 PageID #: 15312
                                                                                    421



06:06:49    1   and almost two minutes of trial time.

06:06:52    2           The Plaintiff has used five hours and, rounding

06:07:01    3   the seconds -- to minutes, 15 minutes.

06:07:04    4           And the Defendant has used two hours and,

06:07:07    5   following the same procedure, 47 minutes.

06:07:11    6           Also, I've reviewed the current state of what you

06:07:17    7   have previously submitted as a proposed charge to the jury

06:07:21    8   and verdict form.    And I find that the Court could benefit

06:07:27    9   by a renewed effort on your part.

06:07:29   10           I'm ordering both sides to meet and confer and

06:07:32   11   jointly resubmit a revised and updated proposed final jury

06:07:39   12   instruction and verdict form by 3:00 o'clock tomorrow

06:07:43   13   afternoon.

06:07:43   14           In those areas where you have differing positions

06:07:47   15   or you disagree, your competing proposals should be

06:07:55   16   submitted in that single joint submission.          Either use a

06:07:58   17   different font, use a different color highlighting, but

06:08:01   18   make it so that clearly I can see Plaintiff's version

06:08:05   19   throughout the documents and Defendants' version throughout

06:08:07   20   the documents at any place where you don't agree.           Where

06:08:10   21   you agree, I expect to see plain print without highlighting

06:08:14   22   or a change in font.

06:08:15   23           And you should submit that to my staff directly by

06:08:21   24   email with a Word version.      And, again, I'd like to have

06:08:26   25   that in my possession by no later than 3:00 p.m. tomorrow.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 151 of 154 PageID #: 15313
                                                                                    422



06:08:29    1              I'll remind you to continue to meet and confer

06:08:34    2   strenuously and diligently overnight.          I'll be available by

06:08:38    3   7:30 tomorrow if there are disputes that are otherwise

06:08:42    4   unresolved.

06:08:44    5              And I'll look for an up-to-date binder at 7:00

06:08:49    6   o'clock at chambers outlining any surviving disputes.

06:08:54    7   Hopefully, there will be few or none.          But to the extent

06:08:58    8   there are, showing me what is in dispute and giving me a

06:09:02    9   clear but concise position in writing of each party's

06:09:07   10   position, not only the offering party or the party that

06:09:10   11   intends to use it but the objecting party.

06:09:12   12              As I told you in chambers this morning, your work

06:09:16   13   in this regard improved from Monday to Tuesday.           I would

06:09:18   14   expect the same amount of improvement from Tuesday to

06:09:21   15   Wednesday.

06:09:23   16              All right.     Are there questions from either

06:09:28   17   Plaintiff or Defendant or other issues we need to take up

06:09:30   18   before we recess for the evening?

06:09:34   19              MR. FENSTER:     Yes, Your Honor.

06:09:34   20              THE COURT:     Go to the podium.    Yes, let me hear

06:09:37   21   from you, Mr. Fenster.

06:09:40   22              MR. FENSTER:     Your Honor, I would just like to

06:09:42   23   clarify.     So during the cross-examination of Mr. Credelle,

06:09:48   24   the Court mentioned that it was not a previously disclosed

06:09:54   25   demonstrative.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 152 of 154 PageID #: 15314
                                                                                    423



06:09:55    1           It is the parties' understanding that --

06:09:57    2           THE COURT:     Wait a minute.     What was not a

06:09:59    3   previously disclosed demonstrative?

06:10:00    4           MR. FENSTER:     I apologize.     The report, when

06:10:04    5   Mr. Haslam meant to show the report.        The report was

06:10:08    6   improper to show because it was hearsay, not because it was

06:10:11    7   a demonstrative.

06:10:12    8           The parties' understanding is that demonstratives

06:10:16    9   do not need to be -- for cross-examination do not need to

06:10:20   10   be previously disclosed.      And so I just wanted to clarify

06:10:22   11   that for the Court.

06:10:24   12           THE COURT:     Well, as I think I said on the record,

06:10:26   13   the report is not evidence.      The witness's testimony based

06:10:30   14   on the report and supported by the report is evidence.

06:10:33   15           MR. FENSTER:     Yes, Your Honor.      But one of the

06:10:37   16   Court's comments, I may have misheard, but -- was that you

06:10:42   17   asked Mr. Haslam is this in evidence or a previously

06:10:47   18   disclosed demonstrative.

06:10:48   19           So I just wanted to clarify that cross-examination

06:10:51   20   demonstratives do not need to be previously disclosed in

06:10:55   21   order to show them to the Court.

06:10:57   22           THE COURT:     Well, part of any possible confusion

06:11:04   23   may be that everything either side puts on the screen

06:11:08   24   during this trial either has an exhibit number on it or it

06:11:11   25   has a DDX or a PTX demonstrative number on it, and even if
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 153 of 154 PageID #: 15315
                                                                                    424



06:11:16    1   it's been disclosed or not disclosed, it's marked.

06:11:20    2              And I saw -- I saw counsel flipping through a

06:11:23    3   document that was not marked as either a demonstrative, it

06:11:26    4   was not marked as an exhibit, and the author of that

06:11:30    5   document was being questioned about it, particularly with

06:11:32    6   regard to drawings and figures that seem to be available

06:11:35    7   through other means that were admitted exhibits,

06:11:40    8   particularly some of them coming from the patents-in-suit.

06:11:42    9              So that's where I questioned why we were doing

06:11:48   10   what we were doing.

06:11:50   11              MR. FENSTER:     I understand, Your Honor.

06:11:51   12              So, just to be clear, demonstratives will be

06:11:53   13   marked before being shown on cross-examination --

06:11:56   14              THE COURT:     And whether they're disclosed or not

06:11:58   15   is a different matter.       And it not being marked is what

06:12:02   16   raised the issue with me.

06:12:03   17              MR. FENSTER:     Thank you for the clarification.

06:12:05   18              THE COURT:     All right.   Mr. Haslam, is the

06:12:06   19   Defendant aware of anything that needs to be taken up

06:12:08   20   before we recess for the evening?

06:12:10   21              MR. HASLAM:     No, Your Honor.

06:12:12   22              THE COURT:     All right.   Counsel, be productive as

06:12:15   23   you meet and confer overnight.         And I will see you in the

06:12:17   24   morning.

06:12:18   25              The Court stands in recess until tomorrow morning.
   Case 2:19-cv-00152-JRG Document 346 Filed 03/08/21 Page 154 of 154 PageID #: 15316
                                                                                    425



06:12:25    1              COURT SECURITY OFFICER:     All rise.

06:12:26    2              (Recess.)

            3

            4                           CERTIFICATION

            5

            6              I HEREBY CERTIFY that the foregoing is a true and

            7   correct transcript from the stenographic notes of the

            8   proceedings in the above-entitled matter to the best of my

            9   ability.

           10

           11

           12    /S/ Shelly Holmes                            3/2/2021
                SHELLY HOLMES, CSR, TCRR                      Date
           13   FEDERAL OFFICIAL REPORTER

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
